


110 HR 6186 IH: Investing in Climate Action and Protection

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6186
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Science and Technology,
			 Natural Resources,
			 Agriculture,
			 Foreign Affairs,
			 Education and Labor,
			 Transportation and
			 Infrastructure, Oversight
			 and Government Reform, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to establish a program to decrease emissions of greenhouse
		  gases, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Investing in Climate Action and Protection
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Title I—CAPPING GREENHOUSE GAS EMISSIONS
					Sec. 101. Amendment of Clean Air
				Act.
						Title VII—GREENHOUSE GAS EMISSIONS
						Sec. 700. Definitions.
						Subtitle A—Tracking emissions
						Sec. 701. Purpose.
						Sec. 702. Definitions.
						Sec. 703. Determination of carbon dioxide equivalent value of
				  greenhouse gases.
						Sec. 704. Designation of greenhouse gases.
						Sec. 705. Reporting requirements.
						Sec. 706. Data quality and verification.
						Sec. 707. Federal greenhouse gas registry.
						Subtitle B—Reducing Emissions
						Sec. 711. Emission allowance account.
						Sec. 712. Compliance obligation.
						Sec. 713. Penalty for noncompliance.
						Subtitle C—Distribution of Allowances
						Sec. 721. Auctions.
						Sec. 722. Auction proceeds.
						Sec. 723. Transitional assistance to manufacturers of
				  trade-exposed primary goods.
						Subtitle D—Trading, Banking, and Borrowing
						Sec. 731. Trading.
						Sec. 732. Banking.
						Sec. 733. Borrowing.
						Subtitle E—Domestic Offsets
						Sec. 741. Establishment of domestic offset program.
						Sec. 742. Eligible project types.
						Sec. 743. Protocols and accounting methods.
						Sec. 744. Project initiation.
						Sec. 745. Offset verification and issuance of
				  credits.
						Sec. 746. Audits.
						Sec. 747. Timing and the provision of offset
				  credits.
						Sec. 748. Environmental considerations.
						Sec. 749. Ownership and transfer of offset credits.
						Subtitle F—International Emission Allowances and Offset
				  Credits
						Sec. 751. International emission allowances.
						Sec. 752. International offset credits.
						Sec. 753. Retirement.
						Subtitle G—Global Effort To Reduce Greenhouse Gas
				  Emissions
						Sec. 761. Definitions.
						Sec. 762. Purposes.
						Sec. 763. International negotiations.
						Sec. 764. Determination of comparable action.
						Sec. 765. International reserve allowance program.
						Sec. 766. Adjustment of international reserve allowance
				  requirements.
						Subtitle H—Standards for Noncovered Facilities and Coal-Fired
				  Power Plants 
						Sec. 771. Performance standards for certain sources that are
				  not covered entities.
						Sec. 772. Performance standards for new coal-fired power
				  plants.
					Sec. 102. Conforming amendments.
					Sec. 103. Complementary policies for
				hydrofluorocarbons.
					Sec. 104. Waiver of preemption for California greenhouse gas
				emission standards for vehicles.
					Sec. 105. Low-carbon fuel standard.
					Title II—CARBON MARKET OVERSIGHT
					Sec. 201. Amendment of Federal Power
				Act.
						Part IV—Regulation of carbon markets
						Sec. 401. Purposes.
						Sec. 402. Definitions.
						Sec. 403. Office of Carbon Market Oversight;
				  jurisdiction.
						Sec. 404. Regulation of carbon trading.
						Sec. 405. Registration of carbon trading facilities, brokers,
				  dealers, and carbon clearing organizations.
						Sec. 406. Administrative enforcement.
						Sec. 407. Civil judicial enforcement.
						Sec. 408. Criminal enforcement.
						Sec. 409. Market reports.
						Sec. 410. Application of other
				  provisions.
					Title III—INVESTING IN AMERICA’S LOW-CARBON FUTURE
					Subtitle A—Climate Trust Tax Credits and Rebates
					Sec. 301. Purpose.
					Sec. 302. Climate Trust tax credit for working families and
				senior citizens.
					Sec. 303. Climate Trust rebates for low-income
				households.
					Subtitle B—Low-Carbon Technology Fund
					Sec. 311. Purposes.
					Sec. 312. Funding.
					Sec. 313. Renewable energy and energy efficiency research,
				development, and demonstration.
					Sec. 314. Renewable energy deployment incentives.
					Sec. 315. Carbon capture and sequestration demonstration and
				deployment.
					Sec. 316. Fiscal years 2021 through 2050.
					Subtitle C—National Energy Efficiency Fund
					Sec. 321. Purposes.
					Sec. 322. Definitions.
					Sec. 323. Funding.
					Sec. 324. Electricity consumers.
					Sec. 325. Natural gas consumers.
					Sec. 326. Building efficiency.
					Sec. 327. Smart growth and mass transit.
					Sec. 328. Weatherization Assistance Program and Low-Income Home
				Energy Assistance Program.
					Sec. 329. Recycling.
					Subtitle D—Agriculture and Forestry Carbon Fund 
					Sec. 331. Purpose.
					Sec. 332. Definitions.
					Sec. 333. Funding.
					Sec. 334. Agricultural and forestry greenhouse gas management
				research.
					Sec. 335. Incentive program.
					Sec. 336. Outreach initiative on revenue enhancement for
				agricultural producers and foresters.
					Subtitle E—Green Jobs Training and Worker Transition
				Assistance
					Chapter 1—General provisions
					Sec. 341. Purposes.
					Sec. 342. Definitions.
					Sec. 343. Funding.
					Sec. 344. Establishment of worker transition assistance
				program.
					Sec. 345. Petition and certification of
				eligibility.
					Sec. 346. Group eligibility requirements.
					Sec. 347. Benefit information for workers.
					Chapter 2—Program benefits
					Sec. 351. Income support assistance.
					Sec. 352. Training and other adjustment assistance.
					Sec. 353. Reemployment adjustment assistance
				program.
					Sec. 354. Health coverage tax credits.
					Sec. 355. Administration.
					Subtitle F—National Climate Change Adaptation
				Program
					Sec. 361. Findings and purpose.
					Sec. 362. Definitions.
					Sec. 363. Funding.
					Sec. 364. National Climate Change Adaptation
				Council.
					Sec. 365. National Climate Change Adaptation
				Program.
					Sec. 366. National Climate Change Vulnerability
				Assessments.
					Sec. 367. Climate change adaptation services.
					Sec. 368. Federal agency climate change adaptation
				plans.
					Sec. 369. Federal funding for State, local, and tribal
				adaptation projects.
					Subtitle G—Natural Resource Conservation Fund
					Sec. 371. Purposes.
					Sec. 372. Definitions.
					Sec. 373. Use of amounts in Natural Resource Conservation
				Fund.
					Subtitle H—Climate Change Education and Centers for
				Excellence
					Sec. 381. Purposes.
					Sec. 382. Funding.
					Sec. 383. National Science Foundation climate change education
				programs.
					Sec. 384. Environmental Protection Agency climate change
				education program.
					Sec. 385. Climate change centers for excellence.
					Title IV—ENCOURAGING GLOBAL ACTION
					Subtitle A—International Forest Protection Fund
					Sec. 401. Findings and purposes.
					Sec. 402. Definitions.
					Sec. 403. Funding.
					Sec. 404. Eligibility requirements and standards for forest
				carbon activities.
					Sec. 405. Assistance for forest carbon activities.
					Sec. 406. Capacity-building grants.
					Sec. 407. Annual reports.
					Subtitle B—International Clean Technology Fund
					Sec. 411. Purposes.
					Sec. 412. Definitions.
					Sec. 413. Interagency group.
					Sec. 414. Determination of eligible countries.
					Sec. 415. Funding.
					Sec. 416. Annual reports.
					Subtitle C—International Climate Change Adaptation Program
				
					Sec. 421. Findings and purposes.
					Sec. 422. Definitions.
					Sec. 423. Establishment.
					Sec. 424. Functions of program.
					Sec. 425. Funding.
					Sec. 426. Monitoring and evaluation of program.
					Title V—LEGAL FRAMEWORK FOR GEOLOGICAL SEQUESTRATION OF CARBON
				DIOXIDE
					Sec. 501. National regulations.
					Sec. 502. Liabilities for closed geological sequestration
				sites.
					Title VI—BUILDING EFFICIENCY STANDARDS
					Sec. 601. Updating State building energy efficiency
				codes.
					Sec. 602. Conforming amendment.
					Title VII—REVIEWS AND RECOMMENDATIONS
					Sec. 701. National Academy of Sciences review and
				recommendations.
					Sec. 702. Government Accountability Office review and
				recommendations.
					Sec. 703. Presidential recommendations.
					Sec. 704. Expedited congressional action on certain
				Presidential recommendations.
				
			2.FindingsCongress finds that—
			(1)unchecked global warming poses a
			 significant threat to—
				(A)the national
			 security and economy of the United States;
				(B)public health and
			 welfare in the United States;
				(C)the well-being of
			 other countries; and
				(D)the global
			 environment;
				(2)according to the
			 Fourth Assessment Report of the Intergovernmental Panel on Climate Change,
			 global warming is unequivocal and attributable to human activities, and
			 evidence from all continents and most oceans shows that impacts from climate
			 change are already occurring;
			(3)under the United
			 Nations Framework Convention on Climate Change, done at New York on May 9,
			 1992, the United States is committed to stabilizing greenhouse gas
			 concentrations in the atmosphere at a level that will prevent dangerous
			 anthropogenic interference with with climate system;
			(4)according to the
			 Fourth Assessment Report of the Intergovernmental Panel on Climate Change,
			 stabilizing greenhouse gas concentrations in the atmosphere at a level that
			 will prevent dangerous interference with the climate system, including
			 preventing global mean surface temperature from increasing to more than 3.6
			 degrees Fahrenheit (2 degrees Celsius) above preindustrial levels, will require
			 a global effort to reduce anthropogenic greenhouse gas emissions worldwide by
			 50 to 85 percent below 2000 levels by 2050;
			(5)the costs of
			 policies to achieve such levels of reduction are 5 to 20 times lower than the
			 costs of unchecked global warming, according to the Stern Review of the
			 Economics of Climate Change;
			(6)prompt, decisive
			 action is critical, since global warming pollutants can persist in the
			 atmosphere for more than a century;
			(7)the ingenuity of
			 the people of the United States will allow the United States to become a leader
			 in curbing global warming;
			(8)it is possible and desirable to cap
			 greenhouse gas emissions, from sources that together account for the majority
			 of those emissions in the United States, at the 2005 level in 2012, and to
			 lower the cap each year between 2012 and 2050, on the condition that the system
			 includes—
				(A)robust programs to
			 assist American workers and middle- and low-income consumers with the
			 transition to a low-carbon economy;
				(B)significant
			 investment in energy efficiency policies and research, development,
			 demonstration, and deployment of zero- and low-carbon energy
			 technologies;
				(C)cost containment
			 measures;
				(D)measures to avoid
			 windfall profits to polluters;
				(E)measures to
			 promote a strong global effort to combat climate change, including measures to
			 encourage major developing countries to reduce greenhouse gas emissions;
				(F)programs to assist
			 communities in the United States and in the developing world to adapt to any
			 impacts of unavoidable climate change; and
				(G)periodic review of
			 requirements and programs;
				(9)Congress may need
			 to update the emissions caps in order to account for continuing scientific data
			 and steps taken, or not taken, by foreign countries;
			(10)accurate emission
			 data and timely compliance with the requirements of the greenhouse gas emission
			 reduction and trading program established under this Act are needed to ensure
			 that reductions are achieved in a fair and efficient manner;
			(11)Federal oversight
			 of the markets for tradable allowances and credits subject to the program, and
			 for derivatives thereof, is necessary to ensure transparency, fairness, and
			 stability in such markets; and
			(12)further policies external to a
			 cap-and-trade program may be required, including with respect to—
				(A)the transportation
			 sector, where reducing greenhouse gas emissions requires changes in vehicles,
			 fuels, and consumer behavior; and
				(B)the built
			 environment, where reducing direct and indirect greenhouse gas emissions
			 requires changes in buildings, appliances, lighting, heating, cooling, and
			 consumer behavior.
				3.PurposesThe purposes of this Act are—
			(1)to establish the
			 core of a Federal program that will reduce United States greenhouse gas
			 emissions substantially enough between 2008 and 2050 to avert the catastrophic
			 impacts of global climate change; and
			(2)to accomplish that
			 purpose while preserving robust growth in the United States economy, creating
			 new jobs, and avoiding the imposition of undue hardship on United States
			 citizens.
			4.DefinitionsAs used in this Act:
			(1)Additional;
			 additionalityThe terms additional and
			 additionality, except in subtitle E of title III, mean the
			 extent to which reductions in greenhouse gas emissions or increases in
			 sequestration are incremental to business-as-usual, measured as the difference
			 between—
				(A)the baseline;
			 and
				(B)net greenhouse gas
			 emissions or sequestration resulting from an offset project.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)BaselineThe
			 term baseline means the net greenhouse gas emissions or
			 sequestration that would have occurred in the absence of an offset
			 project.
			(4)Biological
			 sequestrationThe term biological sequestration
			 means—
				(A)the removal of
			 carbon dioxide from the atmosphere by biological means, such as by growing
			 plants; and
				(B)the storage of
			 carbon from that carbon dioxide in the plants or related soils.
				(5)Carbon dioxide
			 equivalentThe term carbon dioxide equivalent
			 means, for each greenhouse gas, the quantity of the greenhouse gas that the
			 Administrator determines, pursuant to section 703 or 704 of the Clean Air Act
			 (as added by section 101 of this Act), makes the same contribution to global
			 warming as 1 metric ton of carbon dioxide.
			(6)Developing
			 countryThe term
			 developing country means a country eligible to receive financial
			 assistance from the International Bank for Reconstruction and Development
			 (commonly known as the World Bank).
			(7)Emission
			 allowanceThe term
			 emission allowance means an authorization, established by the
			 Administrator under section 711(a) of the Clean Air Act (as added by section
			 101 of this Act), to emit 1 carbon dioxide equivalent of greenhouse gas.
			(8)Geological
			 sequestrationThe term geological sequestration
			 means the isolation of greenhouse gases, without reversal, in geological
			 formations, in accordance with section 1421(d) of the Safe Drinking Water Act
			 (42 U.S.C. 300h(d)) (as added by section 501 of this Act), as determined by the
			 Administrator.
			(9)Greenhouse
			 gasThe term
			 greenhouse gas means any of—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)sulfur
			 hexafluoride;
				(E)a
			 hydrofluorocarbon;
				(F)a
			 perfluorocarbon;
				(G)nitrogen
			 trifluoride; or
				(H)any other
			 anthropogenic gas designated by the Administrator as a greenhouse gas under
			 section 704 of the Clean Air Act (as added by section 101 of this Act).
				(10)Offset
			 creditThe term offset credit means a credit
			 issued by the Administrator under subtitle E of title VII of the Clean Air Act
			 (as added by section 101 of this Act) which represents 1 carbon dioxide
			 equivalent of—
				(A)reduction in greenhouse gas emissions that
			 are not covered by the requirements of section 712(a) of the Clean Air Act (as
			 added by section 101 of this Act); or
				(B)increase in
			 biological sequestration.
				(11)Offset
			 projectThe term
			 offset project means a project that reduces greenhouse gas
			 emissions not covered by the requirements of section 712(a) of the Clean Air
			 Act (as added by section 101 of this Act) or increases biological
			 sequestration.
			(12)ReversalThe
			 term reversal means an intentional or unintentional release to
			 the atmosphere of a significant quantity, as determined by the Administrator,
			 of greenhouse gas that was biologically or geologically sequestered in order to
			 accomplish the purposes of title VII of the Clean Air Act (as added by section
			 101 of this Act).
			(13)Sequestered and
			 sequestrationThe terms sequestered and
			 sequestration mean the separation, isolation, or removal of
			 greenhouse gases from the atmosphere, as determined by the
			 Administrator.
			ICAPPING GREENHOUSE
			 GAS EMISSIONS
			101.Amendment of
			 Clean Air ActThe Clean Air
			 Act (42 U.S.C. 7401 and following) is amended by adding the following new title
			 at the end thereof:
				
					VIIGREENHOUSE GAS
				EMISSIONS
						700.DefinitionsIn this title:
							(1)Additional;
				additionalityThe terms additional and
				additionality mean the extent to which reductions in greenhouse
				gas emissions or increases in sequestration are incremental to
				business-as-usual, measured as the difference between—
								(A)the baseline;
				and
								(B)net greenhouse gas
				emissions or sequestration resulting from an offset project.
								(2)BaselineThe
				term baseline means the net greenhouse gas emissions or
				sequestration that would have occurred in the absence of an offset
				project.
							(3)Biological
				sequestrationThe term biological sequestration
				means—
								(A)the removal of
				carbon dioxide from the atmosphere by biological means, such as by growing
				plants; and
								(B)the storage of
				carbon from that carbon dioxide in the plants or related soils.
								(4)Carbon dioxide
				equivalentThe term carbon dioxide equivalent
				means, for each greenhouse gas, the quantity of the greenhouse gas that the
				Administrator determines, pursuant to section 703 or 704, makes the same
				contribution to global warming as 1 metric ton of carbon dioxide.
							(5)Covered
				entityThe term covered entity means, for each
				calendar year—
								(A)a facility within
				the electric power sector that contains a fossil fuel-fired electricity
				generating unit or units that together emit more than 10,000 carbon dioxide
				equivalents of greenhouse gas in that year;
								(B)an industrial
				facility that emits more than 10,000 carbon dioxide equivalents of greenhouse
				gas in that year;
								(C)a facility that
				produces, or an entity that imports, in that year petroleum- or coal-based
				liquid or gaseous fuel, the combustion of which will emit more than 10,000
				carbon dioxide equivalents of greenhouse gas;
								(D)a local
				distribution company that in that year delivers natural gas, the combustion of
				which will emit more than 10,000 carbon dioxide equivalents of greenhouse
				gas;
								(E)a facility that
				produces for sale or distribution, or an entity that imports, in that year more
				than 10,000 carbon dioxide equivalents of hydrofluorocarbons, perfluorocarbons,
				sulfur hexafluoride, nitrogen trifluoride, or any other fluorinated gas that is
				a greenhouse gas, as designated by the Administrator under section 704, or any
				combination thereof; and
								(F)a site at which
				carbon dioxide is geologically sequestered on a commercial scale.
								(6)Destruction
				creditThe term destruction credit means a credit
				issued by the Administrator under section 712(f).
							(7)Developing
				countryThe term
				developing country means a country eligible to receive financial
				assistance from the International Bank for Reconstruction and Development
				(commonly known as the World Bank).
							(8)Emission
				allowanceThe term emission allowance means an
				authorization, established by the Administrator under section 711(a), to emit 1
				carbon dioxide equivalent of greenhouse gas.
							(9)FacilityThe term facility means 1 or
				more buildings, structures, or installations of an entity on 1 or more
				contiguous or adjacent properties located in the United States.
							(10)Fair market
				valueThe term fair market value means the average
				market price, during a specified time period, of an emission allowance.
							(11)Geological
				sequestration; geologically sequesteredThe terms
				geological sequestration and geologically
				sequestered mean the isolation of greenhouse gases, without reversal,
				in geological formations, in accordance with section 1421(d) of the Safe
				Drinking Water Act (42 U.S.C. 300h(d)) (as added by section 501 of the
				Investing in Climate Action and Protection
				Act), as determined by the Administrator.
							(12)Greenhouse
				gasThe term
				greenhouse gas means any of—
								(A)carbon
				dioxide;
								(B)methane;
								(C)nitrous
				oxide;
								(D)sulfur
				hexafluoride;
								(E)a
				hydrofluorocarbon;
								(F)a
				perfluorocarbon;
								(G)nitrogen
				trifluoride; or
								(H)any other
				anthropogenic gas designated by the Administrator as a greenhouse gas under
				section 704.
								(13)Industrial
				facilityThe term industrial facility
				means—
								(A)any facility in
				the manufacturing sector (as defined in North American Industrial
				Classification System codes 31, 32, and 33);
								(B)any natural gas
				processing plant; and
								(C)any other facility
				that produces petroleum- or coal-based liquid or gaseous fuel.
								(14)International
				emission allowanceThe term international emission
				allowance means a tradable authorization to emit 1 carbon dioxide
				equivalent of greenhouse gas that—
								(A)is issued by a
				national or supranational foreign government pursuant to a governmental program
				that imposes a mandatory absolute tonnage limit on greenhouse gas emissions
				from 1 or more foreign countries, or from 1 or more economic sectors in such
				country or countries, pursuant to protocols adopted in accordance with the
				United Nations Framework Convention on Climate Change, done at New York on May
				9, 1992; and
								(B)is not in the
				nature of an offset credit or allowance awarded based on the achievement of an
				increase in biological sequestration or a reduction in greenhouse gas emissions
				that are not subject to the mandatory absolute tonnage limits referred to in
				subparagraph (A).
								(15)International
				offset creditThe term international offset credit
				means—
								(A)a Certified
				Emission Reduction credit that has been certified under the Clean Development
				Mechanism of the Kyoto Protocol to the United Nations Framework Convention on
				Climate Change, done at Kyoto on December 11, 1997; or
								(B)an equivalent
				tradable credit issued under a successor protocol to the United Nations
				Framework on Climate Change, done at New York on May 9, 1992, provided
				that—
									(i)the credit
				represents 1 carbon dioxide equivalent of increase in biological sequestration
				or reduction in greenhouse gas emissions not subject to a governmentally
				mandated absolute tonnage limit; and
									(ii)such increase in
				biological sequestration or reduction in greenhouse gas emissions is real,
				verifiable, additional, permanent, and enforceable.
									(16)International
				reserve allowanceThe term international reserve
				allowance means an allowance (denominated in carbon dioxide
				equivalents) that is established pursuant to section 765(a)(2).
							(17)LeakageThe
				term leakage means—
								(A)a significant
				unaccounted increase in greenhouse gas emissions by a facility or entity caused
				by an offset project that produces an accounted reduction in greenhouse gas
				emissions, as determined by the Administrator; or
								(B)a significant
				unaccounted decrease in sequestration that is caused by an offset project that
				results in an accounted increase in sequestration, as determined by the
				Administrator.
								(18)Local
				distribution companyThe term local distribution
				company has the meaning given that term in section 2(17) of the Natural
				Gas Policy Act of 1978 (15 U.S.C. 3301(17)).
							(19)Natural gas
				processing plantThe term natural gas processing
				plant means a facility in the United States that is designed to
				separate natural gas liquids from natural gas.
							(20)Offset
				creditThe term offset credit means a credit
				issued by the Administrator under subtitle E which represents 1 carbon dioxide
				equivalent of—
								(A)reduction in
				greenhouse gas emissions that are not covered by the requirements of section
				712(a); or
								(B)increase in
				biological sequestration.
								(21)Offset
				projectThe term offset project means a project
				that reduces greenhouse gas emissions not covered by the requirements of
				section 712(a) or increases biological sequestration.
							(22)Project
				developerThe term project developer means an
				individual or entity implementing an offset project.
							(23)RegistryThe
				term Registry means the Federal greenhouse gas registry
				established under section 707(a).
							(24)RetireThe
				term retire, with respect to an emission allowance, offset
				credit, destruction credit, international emission allowance, international
				offset credit, or international reserve allowance, means to disqualify such
				allowance or credit for any subsequent use under this title, regardless of
				whether the use is a sale, exchange, or submission of the allowance or credit
				in satisfying a compliance obligation.
							(25)ReversalThe
				term reversal means an intentional or unintentional release to
				the atmosphere of a significant quantity, as determined by the Administrator,
				of greenhouse gas that was biologically or geologically sequestered in order to
				accomplish the purposes of this title.
							(26)Sequestered and
				sequestrationThe terms sequestered and
				sequestration mean the separation, isolation, or removal of
				greenhouse gases from the atmosphere, as determined by the
				Administrator.
							ATracking
				emissions
							701.PurposeThe purpose of this subtitle is to establish
				a Federal greenhouse gas registry that—
								(1)is complete,
				consistent, transparent, and accurate;
								(2)will collect
				reliable and accurate data that can be used by public and private entities to
				identify sources of emissions and design efficient and effective energy
				security initiatives and greenhouse gas emission reduction strategies;
				and
								(3)will provide
				appropriate high-quality data to be used for implementing greenhouse gas
				reduction policies.
								702.DefinitionsIn this subtitle:
								(1)Affected
				entity
									(A)In
				generalExcept as provided in subparagraph (B), the term
				affected entity means, for any calendar year—
										(i)a
				covered entity;
										(ii)another entity
				that emits a greenhouse gas, as determined by the Administrator; or
										(iii)any vehicle
				fleet, with emissions of more than 10,000 carbon dioxide equivalents in that
				year, if the Administrator determines that the inclusion of such fleet will
				help achieve the purposes of the Investing in
				Climate Action and Protection Act.
										(B)ExclusionsThe
				term affected entity does not include any entity that—
										(i)is
				not a covered entity;
										(ii)is
				owned or operated by a small business (as described in part 121 of title 13,
				Code of Federal Regulations (or a successor regulation)); and
										(iii)emits fewer than
				10,000 carbon dioxide equivalents in the year for which the definition is being
				applied.
										(2)Carbon
				contentThe term carbon content means the quantity
				of carbon (in carbon dioxide equivalent) contained in a fuel.
								(3)Climate
				registryThe term Climate Registry means the
				greenhouse gas emissions registry jointly established and managed by more than
				40 States and Indian tribes in 2007 to collect high-quality greenhouse gas
				emission data from facilities, corporations, and other organizations to support
				various greenhouse gas emission reporting and reduction policies for the member
				States and Indian tribes.
								(4)Feedstock fossil
				fuelThe term feedstock fossil fuel means fossil
				fuel used as raw material in a manufacturing process.
								(5)Greenhouse gas
				emissionsThe term greenhouse gas emissions means
				emissions of a greenhouse gas, including—
									(A)stationary
				combustion source emissions emitted as a result of combustion of fuels in
				stationary equipment, such as boilers, furnaces, burners, turbines, heaters,
				incinerators, engines, flares, and other similar sources;
									(B)process emissions
				consisting of emissions from chemical or physical processes other than
				combustion;
									(C)fugitive emissions
				consisting of intentional and unintentional emissions from equipment leaks,
				such as joints, seals, packing, and gaskets, or from piles, pits, cooling
				towers, and other similar sources; and
									(D)biogenic emissions
				resulting from biological processes, such as anaerobic decomposition,
				nitrification, denitrification, and enteric fermentation.
									(6)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
								(7)SourceThe
				term source means any building, structure, installation, unit,
				point, operation, vehicle, land area, or other item that emits or may emit a
				greenhouse gas.
								703.Determination
				of carbon dioxide equivalent value of greenhouse gases
								(a)Initial
				determinationNot later than 90 days after the date of enactment
				of this title, the Administrator shall—
									(1)determine the
				quantity of each greenhouse gas that makes the same contribution to global
				warming as 1 metric ton of carbon dioxide; and
									(2)publish such
				determination in the Federal Register.
									(b)Periodic
				review
									(1)Not later than
				January 1, 2013, and (except as provided in paragraph (3)) not less than every
				5 years thereafter, the Administrator shall—
										(A)review and, if
				necessary, revise the determinations made under subsection (a); and
										(B)publish in the
				Federal Register the results of that review and any revisions.
										(2)A revised
				determination published under this subsection shall take effect on January 1 of
				the calendar year immediately after the calendar year in which the
				determination was revised.
									(3)The Administrator
				may adjust the frequency of review and revision under paragraph (1) if the
				Administrator determines that such adjustment is appropriate in order to
				synchronize such review and revision with any similar review process carried
				out pursuant to the United Nations Framework Convention on Climate Change, done
				at New York on May 9, 1992, or to an agreement negotiated under that
				convention, except that in no event shall the Administrator carry out such
				review and revision any less frequently than every 10 years.
									(c)MethodologyIn
				determining the quantity of a greenhouse gas that makes the same contribution
				to global warming as 1 metric ton of carbon dioxide, for purposes of this
				section or section 704, the Administrator shall take into account the
				guidelines established by the Intergovernmental Panel on Climate Change or a
				successor organization under the United Nations.
								704.Designation of
				greenhouse gases
								(a)Determination on
				Administrator’s initiativeThe Administrator shall—
									(1)designate as a
				greenhouse gas, for purposes of section 700(12) of this title and section 4(9)
				of the Investing in Climate Action and Protection Act, any anthropogenic gas 1
				metric ton of which makes the same or greater contribution to global warming as
				1 metric ton of carbon dioxide, as determined by the Administrator; and
									(2)publish in the
				Federal Register such designation, including the quantity of the gas that the
				Administrator determines makes the same contribution to global warming as 1
				metric ton of carbon dioxide.
									(b)Petitions To
				designate a greenhouse gas
									(1)In
				generalAny person may petition the Administrator to designate as
				a greenhouse gas any anthropogenic gas 1 metric ton of which makes the same or
				greater contribution to global warming as 1 metric ton of carbon
				dioxide.
									(2)Availability of
				dataAny such petition shall include a showing by the petitioner
				that there are data on the gas adequate to support the petition.
									(3)DeterminationWithin
				one year after receipt of a petition, the Administrator shall determine the
				quantity of the gas that makes the same contribution to global warming as 1
				metric ton of carbon dioxide and shall take one of the following
				actions:
										(A)If the
				Administrator determines that 1 metric ton of the gas makes a contribution to
				global warming that is equal to or greater than that made by 1 metric ton of
				carbon dioxide, the Administrator shall grant the petition and shall take the
				actions described in subsection (a).
										(B)If the
				Administrator determines that 1 metric ton of the gas does not make a
				contribution to global warming that is equal to or greater than that made by 1
				metric ton of carbon dioxide, the Administrator shall deny the petition and
				shall publish in the Federal Register a written explanation of the reasons for
				the Administrator’s decision.
										(4)Grounds for
				denialThe Administrator may not deny a petition solely on the
				basis of inadequate resources or time for review.
									(5)Acquisition of
				informationIf the Administrator determines that information on
				the gas is not sufficient to make a determination, the Administrator shall use
				any authority available to the Administrator, under any law administered by the
				Administrator, to acquire such information.
									(c)Manufacturing
				notices
									(1)Notice
				requirementNo person may manufacture or import into the United
				States a fluorinated gas after the date of enactment of this title
				unless—
										(A)such gas is
				already designated as a greenhouse gas for purposes of section 700(12) of this
				title and section 4(9) of the Investing in
				Climate Action and Protection Act;
										(B)the Administrator
				has determined that 1 metric ton of such gas does not make a contribution to
				global warming that is equal to or greater than that made by 1 metric ton of
				carbon dioxide; or
										(C)such person has
				submitted to the Administrator, at least 90 days before such manufacture or
				import, a notice of such person’s intent to manufacture or import such gas,
				including the common or trade name, the chemical identity, and the molecular
				structure of the gas.
										(2)Review and
				action by the administratorWithin one year after receipt of a
				notice under paragraph (1)(C), the Administrator shall determine the quantity
				of the relevant gas that makes the same contribution to global warming as 1
				metric ton of carbon dioxide and shall take one of the following
				actions:
										(A)If the
				Administrator determines that 1 metric ton of the gas makes a contribution to
				global warming that is equal to or greater than that made by 1 metric ton of
				carbon dioxide, the Administrator shall take the actions described in
				subsection (a).
										(B)If the
				Administrator determines that 1 metric ton of the gas does not make a
				contribution to global warming that is equal to or greater than that made by 1
				metric ton of carbon dioxide, the Administrator shall publish in the Federal
				Register a written explanation of the reasons for the Administrator’s
				decision.
										(d)Effect of
				affirmative determinationA determination published pursuant to
				subsection (a), subsection (b)(3)(A), or subsection (c)(2)(A) shall—
									(1)be deemed to
				constitute the initial determination for the greenhouse gas for purposes of
				section 703(a); and
									(2)take effect on
				January 1 of the calendar year immediately following the calendar year in which
				the determination is published.
									(e)RegulationsNot
				later than one year after the date of enactment of this title, the
				Administrator shall promulgate regulations to carry out this section.
								705.Reporting
				requirements
								(a)In
				generalSubject to this section, each affected entity shall
				submit to the Administrator, for inclusion in the Registry, periodic reports,
				including annual and quarterly data, that—
									(1)include—
										(A)the quantity and
				type of fossil fuels, including feedstock fossil fuels, that are extracted,
				produced, refined, imported, exported, or consumed by the entity; and
										(B)in the case of a
				local distribution company, the quantity of natural gas delivered by the local
				distribution company, including a separate accounting of the quantity delivered
				to entities that are not covered entities;
										(2)include the
				quantity of greenhouse gas generated, produced, imported, exported, or consumed
				by the entity;
									(3)include the
				quantity of greenhouse gas that has been captured and sequestered by the
				entity;
									(4)include the quantity of electricity
				generated or exported by the entity, and information on the quantity of
				greenhouse gases emitted when the electricity was generated, as determined by
				the methodology published by the Administrator under section 706(a)(3);
									(5)include the
				quantity of electricity imported or consumed by the entity, and information on
				the quantity of greenhouse gases emitted when the imported or consumed
				electricity was generated, as determined by the methodology published by the
				Administrator under section 706(a)(3);
									(6)include the
				aggregate quantity of all greenhouse gas emissions from sources at the
				entity;
									(7)include greenhouse
				gas emissions expressed in metric tons of each greenhouse gas emitted and in
				the quantity of carbon dioxide equivalents of each greenhouse gas
				emitted;
									(8)include a list and
				description of sources of greenhouse gas emissions at the entity;
									(9)include information
				about the entity, as determined by the Administrator, which shall include
				corporate ownership of the entity;
									(10)quantify
				greenhouse gas emissions in accordance with the measurement standards
				established under section 706;
									(11)include other
				data necessary for accurate and complete accounting of greenhouse gas
				emissions, as determined by the Administrator;
									(12)include an
				appropriate certification regarding the accuracy and completeness of reported
				data, as determined by the Administrator; and
									(13)are submitted
				electronically to the Administrator, in such form and to such extent as may be
				required by the Administrator.
									(b)De minimis
				exemptions
									(1)In
				generalThe Administrator may determine—
										(A)whether certain
				sources at an affected entity should be considered to be eligible for a de
				minimis exemption from a requirement for reporting under subsection (a);
				and
										(B)the level of
				greenhouse gases emitted from a source that would qualify for such an
				exemption.
										(2)FactorsIn
				making a determination under paragraph (1), the Administrator shall consider
				the availability and suitability of simplified techniques and tools for
				quantifying emissions and the cost to measure those emissions relative to the
				purposes of this title, including the goal of collecting complete and
				consistent entity-wide data.
									(c)Verification of
				report requiredBefore including the information from a report
				required under this section in the Registry, the Administrator shall verify the
				completeness and accuracy of the report using information provided under this
				section, obtained under section 114 or 307(a), or obtained under other
				provisions of law.
								(d)Timing
									(1)Calendar years
				2007 through 2010For a base
				period of calendar years 2007 through 2010, each affected entity shall submit
				required annual data described in this section to the Administrator not later
				than March 31, 2011. The Administrator may waive reporting requirements for
				calendar years 2007 through 2010 for an affected entity if the Administrator
				determines that the affected entity did not keep data or records necessary to
				meet reporting requirements.
									(2)Subsequent
				calendar yearsFor calendar year 2011 and each subsequent
				calendar year, each affected entity shall submit quarterly data described in
				this section to the Administrator not later than 60 days after the end of the
				applicable quarter.
									(e)No effect on
				other requirementsNothing in this subtitle affects any
				requirement in effect as of the date of enactment of this title relating to the
				reporting of—
									(1)fossil fuel
				production, refining, importation, exportation, or consumption data;
									(2)greenhouse gas
				emission data; or
									(3)other relevant
				data.
									706.Data quality
				and verification
								(a)Protocols and
				methods
									(1)In
				generalThe Administrator shall establish by regulation, taking
				into account the work done by the Climate Registry, comprehensive protocols and
				methods to ensure the accuracy, completeness, consistency, and transparency of
				data on greenhouse gas emissions and fossil fuel production, refining,
				importation, exportation, and consumption submitted to the Registry that
				include—
										(A)accounting and
				reporting standards for fossil fuel production, refining, importation,
				exportation, and consumption;
										(B)a requirement that,
				where technically and economically feasible, submitted data are monitored using
				monitoring systems for fuel flow or emissions, such as continuous emission
				monitoring systems or equivalent systems of similar rigor, accuracy, quality,
				and timeliness;
										(C)a requirement
				that, if an affected entity has already been directed to monitor emissions of a
				greenhouse gas using a continuous emission monitoring system under existing
				law, that system be used in complying with this title with respect to the
				greenhouse gas;
										(D)for cases in which
				the Administrator determines that monitoring emissions with the precision,
				reliability, accessibility, and timeliness similar to that provided by a
				continuous emission monitoring system is not technologically or economically
				feasible, standardized methods for calculating greenhouse gas emissions in
				specific industries using other readily available and reliable information,
				such as fuel consumption, materials consumption, production, or other relevant
				activity data, on the condition that those methods do not underreport
				emissions, as compared with the continuous emission monitoring system;
										(E)information on the
				accuracy of measurement and calculation methods;
										(F)methods to avoid
				double-counting of greenhouse gas emissions;
										(G)protocols to
				prevent an affected entity from avoiding the reporting requirements of this
				subtitle (such as by reorganizing into multiple entities or outsourcing
				activities that result in greenhouse gas emissions); and
										(H)protocols for
				verification of data submitted by affected entities.
										(2)Best
				practicesThe protocols and methods developed under paragraph (1)
				shall incorporate and conform to the best practices from the most recent
				Federal, State, and international protocols for the measurement, accounting,
				reporting, and verification of greenhouse gas emissions to ensure the accuracy,
				completeness, and consistency of the data.
									(3)Electricity
				generation emissionsThe
				Administrator shall establish and publish in the Federal Register a methodology
				for calculating the greenhouse gas emissions from the generation of
				electricity, taking into account the location of the entity and any regional
				variations in fuels used for electric power generation.
									(b)Verification;
				information by reporting entitiesEach affected entity
				shall—
									(1)provide information
				sufficient for the Administrator to verify, in accordance with the protocols
				and methods developed under subsection (a), that the fossil fuel data and
				greenhouse gas emission data of the affected entity have been completely and
				accurately reported; and
									(2)ensure the
				submission or retention, for the 5-year period beginning on the date of
				provision of the information, of—
										(A)data
				sources;
										(B)information on
				internal control activities;
										(C)information on
				assumptions used in reporting emissions and fuels;
										(D)uncertainty
				analyses; and
										(E)other relevant
				data and information to facilitate the verification of reports submitted to the
				Registry.
										(c)Waiver of
				reporting requirementsThe Administrator may waive reporting
				requirements for specific entities if the Administrator determines that
				sufficient and equally or more reliable data are available under other
				provisions of law.
								(d)Missing
				dataIf information, satisfactory to the Administrator, is not
				provided for an affected entity, the Administrator shall—
									(1)prescribe methods
				to estimate emissions for the entity for each period for which data are
				missing, reflecting the highest emission levels that may reasonably have
				occurred during the period for which data are missing; and
									(2)take appropriate
				enforcement action pursuant to this section and section 113.
									707.Federal
				greenhouse gas registry
								(a)EstablishmentThe
				Administrator shall establish a Federal greenhouse gas registry.
								(b)AdministrationIn
				establishing the Registry, the Administrator shall—
									(1)design and operate
				the Registry;
									(2)provide coordination
				and technical assistance for the development of proposed protocols and methods,
				taking into account the duties carried out by the Climate Registry, to be
				published by the Administrator;
									(3)(A)develop an electronic
				format for reporting under guidelines established under section 706(a)(1);
				and
										(B)make the electronic format available
				to reporting entities;
										(4)verify and audit
				the data submitted by affected entities;
									(5)establish
				consistent policies for calculating carbon content and greenhouse gas emissions
				for each type of fossil fuel reported under section 705;
									(6)calculate carbon
				content and greenhouse gas emissions associated with the combustion of fossil
				fuel data reported by affected entities; and
									(7)promptly publish
				on the Internet all information contained in the Registry, except in any case
				in which publishing the information would result in a disclosure of—
										(A)information vital
				to national security, as determined by the President; or
										(B)confidential
				business information that cannot be derived from information that is otherwise
				publicly available and that would cause significant calculable competitive harm
				if published (except that information on total greenhouse gas emissions shall
				not be considered to be confidential business information).
										(c)Third-party
				verificationThe Administrator may use the services of third
				parties that have no conflicts of interest to verify reports required under
				section 705.
								(d)RegulationsNot
				later than December 31, 2009, the Administrator shall promulgate final
				regulations to carry out this section.
								BReducing
				Emissions
							711.Emission
				allowance account
								(a)In
				generalThe Administrator shall establish a separate quantity of
				emission allowances for each of calendar years 2012 through 2050, in accordance
				with subsection (d).
								(b)Identification
				numbersThe Administrator shall assign to each emission allowance
				established under subsection (a) a unique identification number that includes
				the calendar year for which that emission allowance was established.
								(c)Legal status of
				emission allowances
									(1)In
				generalAn emission allowance does not constitute a property
				right.
									(2)Termination or
				limitationNothing in this Act or any other provision of law
				shall be construed to limit or alter the authority of the United States to
				terminate or limit an emission allowance.
									(3)Other provisions
				unaffectedNothing in this Act relating to emission allowances
				shall affect the application of, or the responsibility for compliance with, any
				other provision of law to or of a covered entity.
									(d)Allowances for
				each calendar yearThe numbers of emission allowances established
				by the Administrator under subsection (a) for each of calendar years 2012
				through 2050 shall be as follows:
									
										
											
												Calendar yearNumber of emission allowances (in
						millions)
												
											
											
												20126,098
												
												20135,946
												
												20145,794
												
												20155,642
												
												20165,490
												
												20175,338
												
												20185,186
												
												20195,034
												
												20204,983
												
												20214,848
												
												20224,713
												
												20234,578
												
												20244,443
												
												20254,308
												
												20264,173
												
												20274,038
												
												20283,903
												
												20293,768
												
												20303,633
												
												20313,498
												
												20323,363
												
												20333,228
												
												20343,093
												
												20352,958
												
												20362,823
												
												20372,688
												
												20382,553
												
												20392,418
												
												20402,283
												
												20412,148
												
												20422,013
												
												20431,878
												
												20441,743
												
												20451,608
												
												20461,473
												
												20471,338
												
												20481,203
												
												20491,068
												
												2050930
												
											
										
									
								712.Compliance
				obligation
								(a)In
				generalNot later than 90 days after the end of each of calendar
				years 2012 through 2050, the owner or operator of a covered entity shall submit
				to the Administrator a quantity of emission allowances calculated as
				follows:
									(1)For a covered
				entity that is a facility within the electric power sector, 1 emission
				allowance for each carbon dioxide equivalent of greenhouse gas that such
				facility emitted in the calendar year, excluding—
										(A)emissions
				resulting from the use at that facility of petroleum- or coal-based liquid or
				gaseous fuel (other than petroleum coke); and
										(B)any greenhouse gas
				that is captured and geologically sequestered.
										(2)For a covered
				entity that is an industrial facility, 1 emission allowance for each carbon
				dioxide equivalent of greenhouse gas that such facility emitted in the calendar
				year, excluding—
										(A)emissions
				resulting from the use at that facility of petroleum- or coal-based liquid or
				gaseous fuel (other than petroleum coke);
										(B)emissions resulting from the use of
				hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride, nitrogen
				trifluoride, or any other fluorinated gas that is a greenhouse gas, as
				designated by the Administrator under section 704, purchased for use at that
				facility; and
										(C)any greenhouse gas
				that is captured and geologically sequestered.
										(3)For a covered
				entity that produced or imported petroleum- or coal-based liquid or gaseous
				fuel (other than petroleum coke), 1 emission allowance for each carbon dioxide
				equivalent of greenhouse gas that will be emitted from the combustion of any
				such fuel produced for use in the United States or imported during the calendar
				year, assuming no capture or sequestration of any greenhouse gas
				emissions.
									(4)For a covered
				entity that is a local distribution company, 1 emission allowance for each
				carbon dioxide equivalent of greenhouse gas that will be emitted from the
				combustion of the natural gas such entity delivered during the calendar year,
				assuming no capture or sequestration of that greenhouse gas, and excluding any
				natural gas that is delivered to a covered entity that is a facility described
				in paragraph (1) or (2).
									(5)For a covered
				entity that produced for sale or distribution, or imported, hydrofluorocarbons,
				perfluorocarbons, sulfur hexafluoride, nitrogen trifluoride, or any other
				fluorinated gas that is a greenhouse gas, as designated by the Administrator
				under section 704, 1 emission allowance for each carbon dioxide equivalent of
				such greenhouse gas produced for sale or distribution in the United States, or
				imported, during the calendar year, except that this paragraph shall not apply
				to hydrofluorocarbons produced or imported for sale or distribution during
				calendar years 2012 through 2019.
									(6)For a covered entity
				that is a geological sequestration site, 1 emission allowance for each carbon
				dioxide equivalent of greenhouse gas that such site emitted in the calendar
				year.
									(7)A covered entity
				to which more than 1 of paragraphs (1) through (6) apply shall submit emission
				allowances in compliance with all applicable paragraphs, except that a covered
				entity shall not be required to submit more than 1 emission allowance for the
				same emissions.
									(b)Notice
				requirement for covered entities receiving natural gas from local distribution
				companiesThe owner or operator of a covered entity that is an
				industrial facility and that takes delivery of natural gas from a local
				distribution company shall, not later than September 1 of each calendar year,
				notify such local distribution company in writing that such industrial facility
				will qualify as a covered entity under this title for that calendar
				year.
								(c)Alternative
				complianceA covered entity may—
									(1)satisfy up to 15
				percent of its compliance obligations under subsection (a) by submitting in
				lieu of an emission allowance an offset credit issued pursuant to subtitle
				E;
									(2)satisfy up to 15
				percent of its compliance obligations under subsection (a) by submitting in
				lieu of an emission allowance an international emission allowance or an
				international offset credit approved by the Administrator under subtitle
				F;
									(3)submit in lieu of
				an emission allowance a destruction credit obtained under subsection (f) of
				this section.
									(d)Retirement of
				allowances and creditsImmediately upon receipt of an emission
				allowance, offset credit, or destruction credit under subsection (a), the
				Administrator shall retire the emission allowance, offset credit, or
				destruction credit. Treatment of international emission allowances and
				international offset credits submitted under this section shall be governed by
				section 753.
								(e)Determination of
				complianceNot later than July 1 of each year, the Administrator
				shall determine whether the owners and operators of all covered entities are in
				full compliance with subsection (a) for the preceding year.
								(f)Destruction
				creditIf the Administrator determines that an entity has, during
				any of calendar years 2012 through 2050, converted a greenhouse gas other than
				methane by thermal, chemical, or other means to another gas with a low- or
				zero-global warming potential, the Administrator shall establish and distribute
				to that entity a quantity of destruction credits that is equal to the number of
				carbon dioxide equivalents of reduction in global warming potential achieved
				through such conversion.
								713.Penalty for
				noncompliance
								(a)Excess emissions
				penalty
									(1)In
				generalThe owner or operator of any covered entity that fails
				for any year to submit to the Administrator by the deadline described in
				section 712(a) or 733(c), 1 or more of the emission allowances due pursuant to
				either of those sections shall be liable for the payment to the Administrator
				of an excess emissions penalty.
									(2)AmountThe
				amount of an excess emissions penalty required to be paid under paragraph (1)
				shall be an amount equal to the product obtained by multiplying—
										(A)the number of
				emission allowances that the owner or operator failed to submit; and
										(B)the greater
				of—
											(i)$200; or
											(ii)3
				times the fair market value of an emission allowance during the calendar year
				for which the emission allowances were due.
											(3)TimingAn
				excess emissions penalty required under this subsection shall be immediately
				due and payable to the Administrator, without demand, in accordance with such
				regulations as shall be promulgated by the Administrator by the date that is 1
				year after the date of enactment of this title.
									(4)DepositThe
				Administrator shall deposit each excess emissions penalty paid under this
				subsection in the Treasury of the United States.
									(5)No effect on
				liabilityAn excess emissions penalty due and payable by the
				owner or operator of a covered entity under this subsection shall not diminish
				the liability of the owner or operator for any fine, penalty, or assessment
				against the owner or operator for the same violation under any other provision
				of this Act or any other law.
									(b)Excess emission
				allowanceThe owner or operator of a covered entity that fails
				for any year to submit to the Administrator, by the deadline described in
				section 712(a) or 733(c), 1 or more of the emission allowances due pursuant to
				either of those sections shall be liable to offset the excess emissions by an
				equal quantity of emission allowances during—
									(1)the following
				calendar year; or
									(2)such longer period
				as the Administrator may prescribe.
									CDistribution of
				Allowances
							721.Auctions
								(a)In
				generalThe Administrator shall, pursuant to regulations
				promulgated under this section, auction all emission allowances established
				under section 711, except as provided in section 723.
								(b)Initial
				regulationsNot later than 180 days after the date of enactment
				of this title, the Administrator shall promulgate regulations governing the
				auction of allowances under this section. Such regulations shall include the
				following requirements:
									(1)Frequency; first
				auctionAuctions shall be held four times per year at regular
				intervals, with the first auction to be held no later than March 31,
				2010.
									(2)Auction
				schedule; current and future vintagesThe Administrator shall, at
				each quarterly auction, offer for sale both a portion of the allowances with
				the same vintage as the year in which the auction is being conducted and a
				portion of the allowances with vintages from future years. The preceding
				sentence shall not apply to auctions held in 2010 and 2011, during which, by
				necessity, the Administrator shall auction only allowances with a vintage year
				that is later than the year in which the auction is held. Beginning with the
				first auction and at each quarterly auction held thereafter, the Administrator
				may offer for sale allowances with vintages of up to four years in advance of
				the year in which the auction is being conducted.
									(3)Auction
				formatAuctions shall follow a single-round, sealed-bid, uniform
				price format.
									(4)Participation;
				financial assuranceAuctions shall be open to any person, except
				that the Administrator may establish financial assurance requirements to ensure
				that auction participants can and will perform on their bids.
									(5)Disclosure of
				beneficial ownershipEach bidder in the auction shall be required
				to disclose the person or entity sponsoring or benefitting from the bidder’s
				participation in the auction if such person or entity is, in whole or in part,
				other than the bidder or the bidder’s employer.
									(6)Bidding
				limitsNo person may, directly or in concert with another
				participant, purchase more than 33 percent of the allowances offered for sale
				at any quarterly auction.
									(7)Publication of
				informationAfter the auction, the Administrator shall, in a
				timely fashion, publish the identities of winning bidders, the quantity of
				allowances obtained by each winning bidder, and the auction clearing
				price.
									(8)Other
				requirementsThe Administrator may include in the regulations
				such other requirements or provisions as the Administrator deems necessary to
				promote effective, efficient, transparent, and fair administration of auctions
				under this section.
									(c)Revision of
				regulationsThe Administrator may, at any time, revise the
				initial regulations promulgated under subsection (b) based on the
				Administrator’s experience in administering allowance auctions. Such revised
				regulations need not meet the requirements identified in subsection (b) if the
				Administrator determines that an alternative auction design would be more
				effective, taking into account factors including costs of administration,
				transparency, fairness, and risks of collusion or manipulation.
								722.Auction
				proceeds
								(a)Funds
				establishedThere are established in the Treasury of the United
				States the following funds:
									(1)The Investing in
				Climate Action and Protection Act Management Fund.
									(2)The Climate Change
				Education and Outreach Fund.
									(3)The Climate Trust
				Rebate Fund.
									(4)The Low-Carbon
				Technology Fund.
									(5)The National Energy
				Efficiency Fund.
									(6)The Agriculture and Forestry Carbon
				Fund.
									(7)The Climate Change Worker Transition
				Fund.
									(8)The National
				Climate Change Adaptation Fund.
									(9)The Natural Resource Conservation
				Fund.
									(10)The International
				Forest Protection Fund.
									(11)The International
				Clean Technology Fund.
									(12)The International
				Climate Change Adaptation Fund.
									(b)Amounts in
				fundsEach Fund established by subsection (a) shall consist of
				such amounts as are deposited into the respective Fund under this
				section.
								(c)Investing in
				Climate Action and Protection Act Management Fund
									(1)In
				generalFor each of fiscal years 2010 through 2050, the
				Administrator shall deposit into the Investing in Climate Action and Protection
				Act Management Fund such percentage of the proceeds of the
				auctions conducted by the Administrator for such fiscal year under this
				section, not to exceed 0.5 percent of the total value of the proceeds from
				auctions conducted in that fiscal year, as the President determines to be
				sufficient to efficiently and effectively administer this title and title II of
				the Investing in Climate Action and
				Protection Act.
									(2)Use of
				fundsFunds from the Investing in Climate Action and Protection
				Act Management Fund may be used by—
										(A)the Administrator
				for—
											(i)the costs of
				carrying out this title, including the costs of promulgation of regulations,
				development of policy guidance, development and operation of information
				systems, certification of monitoring equipment, conducting facilities audits
				and inspections, monitoring and modeling, quality assurance and verification
				functions, enforcement, administration, outreach, training, field audits, and
				financial management; and
											(ii)contracting with
				the National Academy of Sciences for periodic review under the Investing in
				Climate Action and Protection Act; and
											(B)the Federal Energy
				Regulatory Commission for the costs of carrying out title II of the
				Investing in Climate Action and Protection
				Act.
										(3)TreatmentAmounts
				in the Investing in Climate Action and
				Protection Act Management Fund—
										(A)shall be used only
				to advance the purposes described in section 3 of the
				Investing in Climate Action and Protection
				Act;
										(B)are subject to the
				availability of appropriations; and
										(C)shall remain
				available until expended.
										(d)Climate Change
				Education and Outreach FundFor each of the fiscal years 2010
				through 2050, the Administrator shall deposit $50,000,000 from the auction
				proceeds for such fiscal year in the Climate Change Education and Outreach
				Fund.
								(e)Use of remaining
				proceeds
									(1)Fiscal years
				2010 through 2019For each of
				fiscal years 2010 through 2019, the Administrator shall allocate the remaining
				proceeds of the auctions conducted by the Administrator during the fiscal year
				as follows:
										
											
												
													FundPercentage
													
												
												
													General
						Fund of the Treasury51
													
													Climate
						Trust Rebate Fund7.5
													
													Low-Carbon
						Technology Fund12.5
													
													National
						Energy Efficiency Fund12.5
													
													Agriculture and Forestry Carbon Fund4.5
													
													Climate
						Change Worker Transition Fund1.5
													
													National
						Climate Change Adaptation Fund2
													
													Natural
						Resource Conservation Fund1.5
													
													International Forest Protection Fund1.5
													
													International Clean Technology Fund3.5
													
													International Climate Change Adaptation Fund2
													
												
											
										
									(2)Fiscal years
				2020 through 2050For each of fiscal years 2020 through 2050, the
				Administrator shall allocate the remaining proceeds of the auctions conducted
				by the Administrator during the fiscal year as follows:
										
											
												
													FundPercentage
													
												
												
													General
						Fund of the Treasury48
													
													Climate
						Trust Rebate Fund7
													
													Low-Carbon
						Technology Fund12.5
													
													National
						Energy Efficiency Fund12.5
													
													Agriculture and Forestry Carbon Fund5
													
													Climate
						Change Worker Transition Fund2
													
													National
						Climate Change Adaptation Fund2.5
													
													Natural
						Resource Conservation Fund2
													
													International Forest Protection Fund2
													
													International Clean Technology Fund4
													
													International Climate Change Adaptation Fund2.5
													
												
											
										
									723.Transitional
				assistance to manufacturers of trade-exposed primary goods
								(a)DefinitionsIn
				this section:
									(1)Currently
				operating manufacturing facilityThe term currently
				operating manufacturing facility means an eligible manufacturing
				facility that had significant operations during the calendar year preceding the
				calendar year for which emission allowances are being distributed under this
				section.
									(2)Eligible
				manufacturing facilityThe term eligible manufacturing
				facility means an industrial facility described in section 700(13)(A)
				that is located in the United States and that principally manufactures
				trade-exposed primary goods.
									(3)New entrant
				manufacturing facilityThe term new entrant manufacturing
				facility means an eligible manufacturing facility that will begin
				operation during the calendar year for which emission allowances are being
				distributed under this section.
									(4)Primary
				goodThe term primary good means—
										(A)a manufactured
				product (other than fuel) that is sold in bulk for purposes of further
				manufacture, such as aluminum, cement, iron and steel, and bulk glass;
				and
										(B)paper.
										(5)Production
				amountThe term production amount means—
										(A)for a currently
				operating manufacturing facility, the quantity of the trade-exposed primary
				good the facility produced, on average, during the most recent 3 calendar years
				for which data is available, or such shorter historical period as the facility
				has been in operation; and
										(B)for a new entrant
				manufacturing facility, the expected production capacity for the trade-exposed
				primary good by the facility for the calendar year.
										(6)Trade-exposed
				primary goodThe term trade-exposed primary good
				means a primary good that the Administrator determines is likely to be
				significantly disadvantaged in internationally competitive markets as a result
				of direct and indirect costs of compliance with this title.
									(b)Categories of
				trade-exposed primary goodsNot later than 180 days after the
				date of enactment of this title, the Administrator shall publish in the Federal
				Register a list of categories and subcategories of trade-exposed primary goods
				for the purposes of this section and subtitle G.
								(c)Eligible
				manufacturing facilities
									(1)ListNot later than 120 days prior to the start
				of each of calendar years 2012 through 2019, the Administrator shall publish in
				the Federal Register a list of eligible manufacturing facilities for each
				category and subcategory of trade-exposed primary goods listed under subsection
				(b). The list published under this paragraph shall include information on the
				production amount for each listed category and subcategory of goods.
									(2)Allowance
				allocationIn addition to the list under paragraph (1), the
				publication under this subsection shall specify the quantity of emission
				allowances to be allocated to each eligible manufacturing facility pursuant to
				subsections (d) through (i).
									(3)Obtaining
				informationThe Administrator shall issue regulations to provide
				the Administrator access to the information necessary to publish the list
				required under paragraph (1). Such regulations shall not require manufacturing
				facilities to submit information available to the Administrator from other
				Federal agencies or public sources of information.
									(d)Total
				allocationFor each of calendar years 2012 through 2019, the
				Administrator shall allocate 6 percent of the quantity of emission allowances
				established under section 711 for the relevant year to eligible manufacturing
				facilities in accordance with this section.
								(e)Distribution
				systemNot later than 1 year after the date of enactment of this
				title, the Administrator shall promulgate a regulation establishing a system
				for distributing to the owners or operators of eligible manufacturing
				facilities the emission allowances described in subsection (d). Such
				distribution shall occur by January 1 of the year for which the allowances are
				being distributed.
								(f)Total allocation
				for each category and subcategory of eligible manufacturing
				facilitiesThe proportion of total emission allowances
				distributed by the Administrator for each calendar year to each category and
				subcategory of eligible manufacturing facilities shall be determined by the
				Administrator based upon the relative predicted adverse impact of direct and
				indirect costs of compliance with this title on each category or subcategory.
				The Administrator shall establish such proportion not later than January 1,
				2011, and shall revise such proportion by January 1 of each year thereafter
				only to reflect the predicted changes in production levels of each category or
				subcategory.
								(g)Individual
				allocations to eligible manufacturing facilitiesThe quantity of
				emission allowances distributed by the Administrator for a calendar year to an
				eligible manufacturing facility shall be a quantity equal to the product
				obtained by multiplying—
									(1)the total quantity
				of emission allowances available for distribution to all eligible manufacturing
				facilities in the appropriate category or subcategory for the calendar year as
				determined under subsection (f); and
									(2)the ratio that the
				production amount of the facility bears to the sum of—
										(A)the total quantity
				of the trade-exposed primary good produced, on average, over the 3 preceding
				calendar years, by currently operating manufacturing facilities; and
										(B)the expected
				production capacity for the trade-exposed primary good of all new entrant
				manufacturing facilities for the calendar year.
										(h)New entrant
				manufacturing facilitiesThe system established pursuant to
				subsection (e) shall authorize the Administrator to require the return to the
				Administrator of an appropriate portion of the emission allowances distributed
				to a new entrant manufacturing facility if actual production by such facility
				is lower than the production amount used to calculate the distribution to the
				facility.
								(i)Facilities that
				shut downThe system established pursuant to subsection (e) shall
				ensure that—
									(1)emission
				allowances are not distributed to an owner or operator for any facility that
				has been permanently shut down at the time of the distribution;
									(2)if a facility
				receives a distribution of emission allowances under this section for a
				calendar year and subsequently permanently shuts down during that calendar
				year, the owner or operator of such facility promptly returns to the
				Administrator a quantity of emission allowances equal to the quantity that the
				Administrator determines is the portion that the owner or operator will no
				longer need to meet its submission obligations for such facility under section
				712; and
									(3)the owner or
				operator of any facility that permanently shuts down in a calendar year
				promptly returns to the Administrator any emission allowances that the
				Administrator has distributed for that facility for any subsequent calendar
				year.
									DTrading, Banking,
				and Borrowing
							731.Trading
								(a)Sale, exchange,
				and retirement of emission allowancesExcept as otherwise
				provided in this title, the lawful holder of an emission allowance may, without
				restriction, sell, exchange, transfer, submit for compliance in accordance with
				section 712, or request that the Administrator retire the emission
				allowance.
								(b)No restriction
				on transactionsThe privilege of purchasing, holding, selling,
				exchanging, and requesting retirement of emission allowances shall not be
				restricted to the owners and operators of covered entities.
								(c)Allowance
				transfer systemNot later than 18 months after the date of
				enactment of this title, the Administrator shall promulgate regulations to
				carry out the provisions of this title relating to emission allowances,
				including regulations providing that the transfer of emission allowances shall
				not be effective until such date as a written certification of the transfer,
				signed by a responsible official of each party to the transfer, is received and
				recorded by the Administrator in accordance with those regulations.
								(d)Allowance
				tracking systemThe regulations promulgated under subsection (c)
				shall include a system for issuing, recording, and tracking emission allowances
				that shall specify all necessary procedures and requirements for an orderly and
				competitive functioning of the emission allowance system.
								732.Banking
								(a)In
				generalAn emission allowance may be used to meet the
				requirements of section 712 in the calendar year for which the allowance is
				issued, as indicated in the identification number of the emission allowance, or
				any subsequent calendar year.
								(b)Effect of
				timeThe passage of time shall not, by itself, cause an emission
				allowance to be retired or otherwise diminish the compliance value of the
				emission allowance.
								733.Borrowing
								(a)RegulationsNot
				later than 3 years after the date of enactment of this title, the Administrator
				shall promulgate regulations under which, subject to the requirements of this
				section, the owner or operator of a covered entity may—
									(1)borrow emission
				allowances from the Administrator; and
									(2)for a calendar
				year, submit borrowed emission allowances to the Administrator in satisfaction
				of up to 15 percent of the compliance obligation under section 712(a).
									(b)LimitationsAn
				emission allowance borrowed pursuant to this section shall be an emission
				allowance established by the Administrator for a specific future calendar year
				under section 711(a). The Administrator shall not lend an emission allowance
				drawn from a calendar year (as indicated in the identification number of the
				emission allowance) that is more than 5 years later than the calendar year in
				which such loan is made.
								(c)Repayment with
				interestFor each emission allowance that an owner or operator of
				a covered entity borrows pursuant to this section, such owner or operator
				shall, not later than December 31 of the calendar year from which the borrowed
				emission allowance was drawn (as indicated in the identification number of the
				borrowed emission allowance), submit to the Administrator a quantity of
				emission allowances that is equal to the sum of—
									(1)1; and
									(2)the product
				obtained by multiplying—
										(A)0.1; and
										(B)the number of years,
				including prorated portions of years, between the date on which the emission
				allowance was borrowed and the date on which the loan is repaid.
										EDomestic
				Offsets
							741.Establishment
				of domestic offset program
								(a)RegulationsNot
				later than 18 months after the date of enactment of this title, the
				Administrator shall promulgate regulations establishing a program for the
				issuance of offset credits in accordance with the requirements of this
				subtitle.
								(b)RequirementsThe
				regulations described in subsection (a) shall, at minimum—
									(1)authorize the
				issuance of offset credits generated through qualifying offset projects within
				the United States that achieve greenhouse gas emission reductions below, or
				increases in biological sequestration above, the project baseline;
									(2)ensure that such
				offset credits represent real, verifiable, additional, permanent, and
				enforceable reductions in greenhouse gas emissions or increases in biological
				sequestration; and
									(3)provide for the
				implementation of the requirements of this subtitle.
									(c)Periodic
				reviewNot later than 5 years after the date of enactment of this
				title, and periodically thereafter, the Administrator shall review and revise,
				as necessary, the regulations promulgated under this subtitle.
								742.Eligible
				project types
								(a)Eligible project
				typesThe types of projects eligible to generate offset credits
				under this subtitle shall be limited to projects that—
									(1)reduce greenhouse
				gas emissions, from agricultural facilities in the United States that are not
				subject to performance standards issued under section 771, resulting from
				enteric fermentation or manure management and disposal;
									(2)increase
				biological sequestration of carbon through afforestation or reforestation of
				acreage in the United States that was not forested as of June 3, 2008;
									(3)reduce fugitive
				greenhouse gas emissions from petroleum and natural gas systems in the United
				States; or
									(4)reduce greenhouse
				gas emissions from coal mines in the United States that are not subject to
				performance standards issued under section 771.
									(b)ExclusionsThe
				Administrator shall ensure that no offset credits shall be generated under this
				subtitle by—
									(1)any reduction of
				greenhouse gas emissions that are covered by the compliance obligations set
				forth in section 712(a); or
									(2)any activity
				receiving support under subtitle D of title III of the
				Investing in Climate Action and Protection
				Act.
									743.Protocols and
				accounting methods
								(a)Development of
				monitoring and quantification tools for offset projects
									(1)In
				generalThe Administrator shall develop standardized tools for
				use in the monitoring and quantification of net reductions in greenhouse gas
				emissions or net increases in biological sequestration for each eligible offset
				project type.
									(2)Tool
				developmentThe tools described in paragraph (1) shall, for each
				eligible offset project type, include applicable—
										(A)statistically
				sound field and remote sensing sampling methods, procedures, techniques,
				protocols, or programs;
										(B)models, factors,
				equations, or look-up tables; and
										(C)any other process
				or tool considered to be acceptable by the Administrator.
										(b)Development of
				accounting and discounting methods
									(1)In
				generalThe Administrator shall—
										(A)develop
				standardized methods for use in estimating the baseline, accounting for
				additionality and uncertainty, and discounting for leakage for each eligible
				offset project type; and
										(B)require that
				leakage be subtracted from reductions in greenhouse gas emissions or increases
				in biological sequestration attributable to a project.
										(2)Baseline
				estimation and additionality determinationThe standardized
				methods used to establish baselines and determine additionality shall, for each
				project type, at a minimum—
										(A)in the case of an
				afforestation or reforestation project, determine the greenhouse gas flux and
				carbon stock on comparable land identified on the basis of—
											(i)similarity in
				current management practices;
											(ii)similarity of
				regional, State, or local policies or programs; and
											(iii)similarity in
				geographical and biophysical characteristics;
											(B)in the case of an
				emission reduction project, use as a basis emissions from comparable
				facilities; and
										(C)specify a selected
				time period and provide for regular updating of baselines and additionality
				standards to take account of changes in business-as-usual practices; and
										(D)ensure that
				emission reductions or increases in biological sequestration are not considered
				additional that are the result of activities that—
											(i)are required by or
				undertaken to comply with any law, including any regulation; or
											(ii)were commenced
				prior to the initiation of the offset project.
											(3)LeakageThe
				standardized methods used to determine and discount for leakage shall, at a
				minimum, take into consideration—
										(A)the scope of the
				offset project in terms of activities and geography covered;
										(B)the markets
				relevant to the offset project;
										(C)emission intensity
				per unit of production, both inside and outside of the offset project;
				and
										(D)a time period
				sufficient in length to yield a stable leakage rate.
										(c)Standards
				addressing permanence in afforestation and reforestation
				projectsThe Administrator shall prescribe specific standards
				ensuring that each offset allowance generated through an afforestation or
				reforestation project represents a permanent net increase in biological
				sequestration, and that full account is taken of any actual or potential
				reversal of such sequestration, with an adequate margin of safety. In
				prescribing such standards, the Administrator shall seek to maximize the
				certainty that the overall cap on greenhouse gas emissions established by this
				title is not compromised.
								(d)Uncertainty
									(1)In
				generalThe Administrator shall develop standardized methods for
				use in determining and discounting for uncertainty for each offset project
				type.
									(2)BasisThe
				standardized methods used to determine and discount for uncertainty shall be
				based on—
										(A)the robustness and
				rigor of the methods used by a project developer to monitor and quantify
				reductions in greenhouse gas emissions or net biological sequestration;
										(B)the robustness and
				rigor of methods used to determine additionality, leakage, and permanence;
				and
										(C)a proportional
				discount that increases relative to uncertainty, as determined by the
				Administrator to encourage better measurement and accounting.
										(e)Acquisition of
				new data and review of methodsThe Administrator shall—
									(1)establish a
				comprehensive field sampling program to improve the scientific bases on which
				the standardized tools and methods developed under this section are based;
				and
									(2)not less
				frequently than every five years, review and, as appropriate, revise the
				standardized tools and methods developed under this section, based on—
										(A)validation of
				existing methods, protocols, procedures, techniques, factors, equations, or
				models;
										(B)development of new
				methods, protocols, procedures, techniques, factors, equations, or
				models;
										(C)increased
				availability of field data or other datasets; and
										(D)any other
				information identified by the Administrator that is necessary to meet the
				objectives of this subtitle.
										744.Project
				initiation
								(a)In
				generalThe Administrator may prescribe rules requiring project
				developers for such project types as the Administrator considers appropriate,
				prior to initiation of an offset project, to—
									(1)submit a petition
				for project initiation, including—
										(A)a plan for
				monitoring and quantifying reductions in emissions or net increases in
				biological sequestration resulting from the project;
										(B)a certification
				that the project will not have significant adverse effects on the environment;
				and
										(C)such other
				information as the Administrator considers necessary to meet the objectives of
				this subtitle; and
										(2)obtain the
				Administrator’s approval of the offset project, pursuant to subsection
				(b).
									(b)Approval and
				notification
									(1)In
				generalIf the Administrator establishes project initiation
				requirements under subsection (a), the Administrator shall, not later than 60
				days after the submission of a complete petition under subsection
				(a)(1)—
										(A)determine whether
				the petition satisfies the applicable requirements of this subtitle; and
										(B)notify the project
				developer of such determination.
										(2)AppealThe
				Administrator shall establish mechanisms for appeal and review of negative
				determinations made under this subsection.
									745.Offset
				verification and issuance of credits
								(a)In
				generalOffset credits may be claimed for net emission reductions
				or increases in biological sequestration annually, after accounting for any
				necessary discounts in accordance with section 743, by submitting a
				verification report for an offset project to the Administrator.
								(b)Offset
				verification
									(1)Scope of
				verificationA verification report for an offset project—
										(A)shall be completed
				by a verifier accredited in accordance with paragraph (3); and
										(B)shall be developed
				taking into consideration—
											(i)the information
				and methodology contained within any monitoring and quantification plan
				submitted under section 744(a)(1)(A);
											(ii)data and
				subsequent analysis of the offset project, including—
												(I)quantification of
				net emission reductions or increases in biological sequestration;
												(II)determination of
				additionality;
												(III)calculation of
				leakage;
												(IV)assessment of
				permanence;
												(V)discounting for
				uncertainty; and
												(VI)the adjustment of
				net emission reductions or increases in biological sequestration by the
				discounts determined under clauses (II) through (V); and
												(iii)subject to the
				requirements of this subtitle, any other information identified by the
				Administrator as being necessary to achieve the purposes of this
				subtitle.
											(2)Verification
				report requirementsThe Administrator shall specify the required
				components of a verification report, including—
										(A)the quantity of
				offsets generated;
										(B)the amount of
				discounts applied;
										(C)an assessment of
				methods (and the appropriateness of those methods);
										(D)an assessment of
				quantitative errors or omissions (and the effect of the errors or omissions on
				offsets);
										(E)any potential
				conflicts of interest between a verifier and project developer; and
										(F)any other
				provision that the Administrator considers to be necessary to achieve the
				purposes of this subtitle.
										(3)Verifier
				accreditation
										(A)In
				generalNot later than 18 months after the date of enactment of
				this title, the Administrator shall promulgate regulations establishing a
				process and requirements for accreditation of third-party verifiers to ensure
				that such verifiers are professionally qualified and have no conflicts of
				interest.
										(B)Public
				accessibilityEach verifier meeting the requirements for
				accreditation in accordance with this paragraph shall be listed in a publicly
				accessible database, which shall be maintained and updated by the
				Administrator.
										(c)Registration and
				awarding of offsets
									(1)In
				generalNot later than 90 days after the date on which the
				Administrator receives a verification report required under subsection (b), the
				Administrator shall—
										(A)determine whether
				the offsets satisfy the applicable requirements of this subtitle; and
										(B)notify the project
				developer of that determination.
										(2)Affirmative
				determinationIn the case of an affirmative determination under
				paragraph (1), the Administrator shall—
										(A)assign a unique
				serial number to each offset credit to be issued;
										(B)register the
				offset credits, together with—
											(i)a
				verification report issued pursuant to this section; and
											(ii)any other
				information identified by the Administrator as being necessary to achieve the
				purposes of this subtitle; and
											(C)issue the offset
				credits.
										(3)Appeal and
				reviewThe Administrator shall establish mechanisms for the
				appeal and review of determinations made under this subsection.
									746.Audits
								(a)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations governing the auditing of offset projects and
				credits.
								(b)RequirementsThe
				regulations promulgated under this section shall specifically consider—
									(1)principles for
				initiating and conducting audits;
									(2)the type or scope
				of audits, including—
										(A)reporting and
				recordkeeping; and
										(B)site review or
				visitation;
										(3)the rights and
				privileges of an audited party; and
									(4)the establishment
				of an appeal process.
									747.Timing and the
				provision of offset credits
								(a)Initiation of
				offset projectsAn offset project that commences operation on or
				after the effective date of regulations promulgated under section 741(a) shall
				be eligible to generate offset credits under this subtitle only if the offset
				project meets the other applicable requirements of this subtitle.
								(b)Pre-existing
				projects
									(1)In
				generalSubject to paragraph (2), the Administrator may issue
				offset credits under this subtitle for offset projects that, as of the
				effective date of regulations promulgated under section 741(a), are registered
				under or meet the standards of the Climate Registry, the California Action
				Registry, the GHG Registry, the Chicago Climate Exchange, the GHG CleanProjects
				Registry, or any other Federal, State, or private reporting programs or
				registries if the Administrator determines that such offset projects satisfy
				the applicable requirements of this subtitle.
									(2)LimitationOffset
				credits shall be issued under this subtitle only for reductions in emissions or
				increases in biological sequestration that occur after the date of promulgation
				of regulations under section 741(a).
									748.Environmental
				considerations
								(a)Coordination To
				minimize negative effectsIn promulgating and implementing
				regulations under this subtitle, the Administrator shall act (including by
				rejecting projects, if necessary) to avoid or minimize, to the maximum extent
				practicable, adverse effects on human health or the environment resulting from
				the implementation of offset projects under this subtitle.
								(b)Use of native
				tree species in afforestation and reforestation projectsNot
				later than 18 months after the date of enactment of this title, the
				Administrator shall promulgate regulations for the selection and use of tree
				species in afforestation and reforestation offset projects—
									(1)to ensure native
				species are given primary consideration in such projects;
									(2)to prohibit the
				use of federally-designated or State-designated noxious weeds; and
									(3)to prohibit the
				use of a species listed by a regional or State invasive plant council within
				the applicable region or State.
									749.Ownership and
				transfer of offset credits
								(a)OwnershipInitial
				ownership of an offset credit shall lie with a project developer, unless
				otherwise specified in a legally-binding contract or agreement.
								(b)TransferabilityAn
				offset credit generated pursuant to this subtitle may be sold, traded, or
				transferred, on the conditions that—
									(1)the offset credit
				has not expired or been retired or canceled; and
									(2)liability and
				responsibility for mitigating and compensating for reversals of registered
				offset credits is specified in accordance with such rules as the Administrator
				may prescribe.
									FInternational
				Emission Allowances and Offset Credits
							751.International
				emission allowances
								(a)RegulationsNot
				later than 2 years after the date of enactment of this title, the Administrator
				shall promulgate regulations providing for the approval of qualifying
				international emission allowances for submission under section 712 or section
				765.
								(b)RequirementsThe
				regulations promulgated under subsection (a) shall require that, in order to be
				approved for use under this title, an international emission allowance must be
				issued by a governmental program that is at least as stringent as the program
				established by this title, including comparable monitoring, compliance, and
				enforcement.
								752.International
				offset credits
								(a)RegulationsThe
				Administrator shall, following the promulgation of regulations governing
				domestic offset allowances under subtitle E of this title, promulgate
				regulations providing for the approval of categories or subcategories of
				qualifying international offset credits for submission under section 712 or
				section 765.
								(b)RequirementsThe
				regulations promulgated under subsection (a) shall require that, in order for a
				category or subcategory of international offset credits to be approved for use
				under this title—
									(1)such international
				offset credits shall not have been awarded based on land use, land use change,
				or forestry activities;
									(2)such international
				offset credits have not been awarded based on the destruction of
				hydrofluorocarbons;
									(3)the methods,
				protocols, and standards for approval of such international offset credits
				shall be at least as stringent as the methods, protocols, and standards
				applicable to offset allowances issued under subtitle E of this title, except
				that the listing of eligible project types in section 742 shall not apply to
				this section; and
									(4)the foreign
				country in which the project that generated the international offset credits
				was carried out—
										(A)has taken
				comparable action to reduce greenhouse gas emissions within that country, as
				determined by the President pursuant to section 764(b);
										(B)was responsible,
				in the most recent calendar year for which emissions data is available, for
				less than 0.5 percent of total global greenhouse gas emissions; or
										(C)is identified by
				the United Nations as among the least developed of developing countries.
										753.Retirement
								(a)Entity
				certificationThe owner or operator of an entity that submits an
				international emission allowance or international offset credit under section
				712 or section 765 shall certify to the Administrator that such international
				emission allowance or international offset credit has not previously been used
				to comply with any foreign or international greenhouse gas regulatory
				program.
								(b)Retirement
									(1)Foreign and
				international regulatory entitiesThe Administrator shall seek,
				by whatever means appropriate, to ensure that any relevant foreign and
				international regulatory entities—
										(A)are notified of the
				submission, for purposes of compliance with this title, of any international
				emission allowance or international offset credit; and
										(B)provide for the
				disqualification of such international emission allowance or international
				offset credit for any subsequent use under the relevant foreign or
				international greenhouse gas regulatory program, regardless of whether such use
				is a sale, exchange, or submission to satisfy a compliance obligation.
										(2)Disqualification
				from further useThe Administrator shall ensure that, once an
				international emission allowance or international offset credit has been
				submitted for purposes of compliance with this title, such allowance or credit
				shall be disqualified from any further use under this title.
									GGlobal Effort To
				Reduce Greenhouse Gas Emissions
							761.DefinitionsIn this subtitle:
								(1)Comparable
				actionThe term comparable action means any
				greenhouse gas regulatory programs, requirements, and other measures adopted by
				a foreign country that, in combination, are at least comparable in effect to
				actions carried out by the United States to limit greenhouse gas emissions
				pursuant to this Act, as determined by the President, taking into consideration
				the level of economic development of the foreign country.
								(2)Compliance
				yearThe term compliance year means each calendar
				year for which the requirements of this title apply to a category or
				subcategory of trade-exposed primary goods produced in a covered foreign
				country that is imported into the United States.
								(3)Covered foreign
				countryThe term covered foreign country means a
				foreign country that is included on the covered list prepared under section
				765(b)(3).
								(4)Foreign
				countryThe term foreign country means a member
				of, or observer government to, the World Trade Organization, other than the
				United States.
								(5)Indirect
				greenhouse gas emissionsThe term indirect greenhouse gas
				emissions means any emissions of a greenhouse gas resulting from the
				generation of electricity that is consumed during the manufacture of a
				good.
								(6)International
				agreementThe term international agreement means
				any international agreement to which the United States is a party, including
				the Marrakesh agreement establishing the World Trade Organization, done at
				Marrakesh on April 15, 1994.
								(7)Trade-exposed
				primary goodThe term
				trade-exposed primary good has the meaning given that term in
				section 723(a)(6).
								(8)United States
				importerThe term United States importer means an
				entity that imports into the United States a trade-exposed primary good
				produced in a covered foreign country.
								762.PurposesThe purposes of this subtitle are—
								(1)to promote a
				strong global effort to significantly reduce greenhouse gas emissions;
								(2)to ensure, to the
				maximum extent practicable, that greenhouse gas emissions occurring outside the
				United States do not undermine the environmental objectives of the United
				States in addressing global climate change; and
								(3)to encourage
				effective international action to achieve those objectives through—
									(A)agreements
				negotiated between the United States and foreign countries; and
									(B)measures carried
				out by the United States that comply with applicable international
				agreements.
									763.International
				negotiations
								(a)FindingCongress
				finds that the purposes described in section 762 can be most effectively
				addressed and achieved through agreements negotiated between the United States
				and foreign countries.
								(b)Negotiating
				objective
									(1)Statement of
				policyIt is the policy of the United States to work proactively
				under the United Nations Framework Convention on Climate Change and in other
				appropriate forums to establish binding agreements committing all major
				greenhouse gas-emitting nations to contribute equitably to the reduction of
				global greenhouse gas emissions.
									(2)Intent of
				congress regarding objectiveTo the extent that the agreements
				described in subsection (a) involve measures that will affect international
				trade in any good or service, it is the intent of Congress that the negotiating
				objective of the United States shall be to focus multilateral and bilateral
				international agreements on the reduction of greenhouse gas emissions to
				advance achievement of the purposes described in section 762.
									(c)Notification to
				foreign countries
									(1)RequirementImmediately
				upon enactment of this Act, the President shall notify each foreign country of
				the negotiating objective under subsection (b).
									(2)Request for
				comparable actionNotification shall include a request that any
				foreign country that would not otherwise be excluded under subparagraph (B) or
				(C) of section 765(b)(2) take comparable action to limit greenhouse gas
				emissions of the foreign country.
									764.Determination
				of comparable action
								(a)Interagency
				review
									(1)Interagency
				group
										(A)EstablishmentThe
				President shall establish an interagency group to carry out this
				subsection.
										(B)ChairpersonThe
				chairperson of the interagency group established under subparagraph (A) shall
				be the Secretary of State.
										(C)RequirementThe
				Administrator shall be a member of the interagency group.
										(2)DeterminationsThe
				interagency group established under paragraph (1)(A) shall determine whether,
				and the extent to which, each foreign country has taken comparable action to
				limit the greenhouse gas emissions of the foreign country.
									(3)Report to
				presidentNot later than January 1, 2010, and annually
				thereafter, the interagency group shall submit to the President a report
				describing the determinations of the interagency group under paragraph
				(2).
									(b)Presidential
				determinationsNot later than January 1, 2011, and annually
				thereafter, the President shall—
									(1)determine whether
				each foreign country has taken comparable action to limit the greenhouse gas
				emissions of the foreign country, taking into consideration applicable reports
				submitted under subsection (a)(3);
									(2)submit to Congress
				an annual report describing the determinations of the President under paragraph
				(1); and
									(3)publish the
				determinations in the Federal Register.
									765.International
				reserve allowance program
								(a)Establishment
									(1)In
				generalThe Administrator shall establish a program under which
				the Administrator, during the 1-year period beginning on January 1, 2019, and
				annually thereafter, shall offer for sale to United States importers
				international reserve allowances in accordance with this subsection.
									(2)SourceInternational
				reserve allowances under paragraph (1) shall be issued from a special reserve
				of allowances that is separate from, and established in addition to, the
				quantity of allowances established under section 711.
									(3)PriceThe
				price of international reserve allowances shall be the fair market value of
				emission allowances during the previous 12 months, as determined by the
				Administrator.
									(4)Serial
				numberThe Administrator shall assign a unique serial number to
				each international reserve allowance issued under this subsection.
									(5)Trading
				systemThe Administrator may establish, by rule, a system for the
				sale, exchange, purchase, and transfer of international reserve
				allowances.
									(6)Covered
				entitiesInternational reserve allowances may not be submitted by
				covered entities to comply with the allowance submission requirements of
				section 712.
									(7)ProceedsAll
				proceeds from the sale of international reserve allowances under this
				subsection shall be deposited in the International Clean Technology Fund
				established under section 722(a).
									(b)Foreign country
				lists
									(1)In
				generalNot later than January 1, 2019, and annually thereafter,
				the President shall develop and publish in the Federal Register, together with
				the determinations under section 764(b), 2 lists of foreign countries, in
				accordance with this subsection.
									(2)Excluded
				listThe President shall identify and publish in a list, to be
				known as the excluded list—
										(A)each foreign
				country determined by the President under section 764(b)(1) to have taken
				comparable action to limit the greenhouse gas emissions of the foreign
				country;
										(B)each foreign
				country determined by the President to be responsible for less than 0.5 percent
				of total global greenhouse gas emissions for the most recent calendar year for
				which emissions and other relevant data are available; and
										(C)each foreign
				country the United Nations has identified as among the least-developed of
				developing countries.
										(3)Covered
				listThe President shall identify and publish in a list, to be
				known as the covered list, each foreign country that is not
				included on the excluded list under paragraph (2).
									(c)Written
				declarations
									(1)In
				generalEffective beginning January 1, 2020, a United States
				importer shall, as a condition of importation or withdrawal for consumption
				from a warehouse of a trade-exposed primary good, submit to the Administrator
				and the appropriate office of U.S. Customs and Border Protection a written
				declaration with respect to each such importation or withdrawal.
									(2)ContentsA
				written declaration under paragraph (1) shall contain a statement that—
										(A)the applicable
				trade-exposed primary good is accompanied by a sufficient number of
				international reserve allowances, as determined under subsection (d); or
										(B)the trade-exposed primary good was produced
				in a foreign country on the excluded list published under subsection
				(b)(2).
										(3)InclusionA
				written declaration under paragraph (1) shall include the unique serial number
				of each international reserve allowance associated with the importation of the
				applicable trade-exposed primary good.
									(4)Failure to
				declareAn imported trade-exposed primary good produced in a
				covered foreign country that is not accompanied by a written declaration under
				this subsection shall not be permitted to enter the customs territory of the
				United States.
									(5)Corrected
				declaration
										(A)In
				generalIf, after making a declaration required under this
				subsection, an importer has reason to believe that the declaration contains
				information that is not correct, the importer shall provide a corrected
				declaration by not later than 30 days after the date of discovery of the error,
				in accordance with subparagraph (B).
										(B)MethodA
				corrected declaration under subparagraph (A) shall be in the form of a letter
				or other written statement to the Administrator and the office of U.S. Customs
				and Border Protection to which the original declaration was submitted.
										(d)Quantity of
				allowances required
									(1)MethodologyNot
				later than January 1, 2018, the Administrator shall establish, by rule, a
				method for calculating the required number of international reserve allowances
				per unit of trade-exposed primary good that a United States importer must
				submit, together with a written declaration under subsection (c), for each
				category or subcategory of trade-exposed primary goods produced in each covered
				foreign country.
									(2)Initial
				compliance year
										(A)In
				generalSubject to
				subparagraph (B), the methodology under paragraph (1) shall establish an
				international reserve allowance requirement (per unit imported into the United
				States) for the initial compliance year for each category or subcategory of
				trade-exposed primary goods produced in each covered foreign country that is
				equal to the quotient obtained by dividing—
											(i)the total
				greenhouse gas emissions (including indirect greenhouse gas emissions) from the
				covered foreign country that are attributable to the category or subcategory of
				trade-exposed primary goods produced in that country during the most recent
				year for which data are available; by
											(ii)the total
				quantity of the category or subcategory of trade-exposed primary good produced
				in the covered foreign country during the same calendar year.
											(B)AdjustmentsThe
				Administrator shall adjust the requirement under subparagraph (A) to take into
				account the level of economic development of the covered foreign country in
				which the trade-exposed primary goods were produced.
										(3)Subsequent
				compliance yearsFor each
				subsequent compliance year, the Administrator shall revise the international
				reserve allowance requirement applicable to each category or subcategory of
				imported trade-exposed primary goods produced in each covered foreign country
				to reflect changes in the factors described in paragraph (2).
									(4)PublicationNot later than 90 days before the beginning
				of each compliance year, the Administrator shall publish in the Federal
				Register a schedule describing the required number of international reserve
				allowances for each category or subcategory of imported trade-exposed primary
				goods produced in each covered foreign country, as calculated under this
				subsection.
									(e)International
				emission allowances and offset creditsA United States importer
				may satisfy up to 15 percent of its obligation under this section by
				submitting, in lieu of an international reserve allowance, an international
				emission allowance approved by the Administrator under section 751 or an
				international offset credit approved by the Administrator under section
				752.
								(f)Retirement of
				allowancesThe Administrator shall retire each international
				reserve allowance submitted to achieve compliance with this section. Treatment
				of international allowances and international offset credits submitted under
				this section shall be governed by section 753.
								(g)Consistency with
				international agreementsThe
				Administrator, in consultation with the Secretary of State, shall adjust the
				international reserve allowance requirements established under this section
				(including the quantity of international reserve allowances required for each
				category or subcategory of trade-exposed primary goods produced in a covered
				foreign country) as the Administrator determines to be necessary to ensure that
				the United States complies with all applicable international agreements.
								(h)Final
				regulationsNot later than January 1, 2018, the Administrator
				shall promulgate such regulations as the Administrator determines to be
				necessary to carry out this section.
								766.Adjustment of
				international reserve allowance requirements
								(a)In
				generalNot later than
				January 1, 2023, and annually thereafter, the President shall prepare and
				submit to Congress a report that assesses the effectiveness of the applicable
				international reserve allowance requirements under section 765 with respect to
				the trade-exposed primary goods produced in each covered foreign
				country.
								(b)Inadequate
				requirementsIf the President determines that an applicable
				international reserve allowance requirement is not adequate to achieve the
				purposes of this subtitle, the President, simultaneously with the submission of
				the report under subsection (a), shall—
									(1)adjust the
				requirement; or
									(2)take such other
				action as the President is authorized to take by law and determines to be
				necessary to improve the effectiveness of the requirement, in accordance with
				all applicable international agreements.
									(c)Effective
				dateAn adjustment under subsection (b)(1) shall take effect
				beginning on January 1 of a compliance year, as determined by the
				President.
								HStandards for
				Noncovered Facilities and Coal-Fired Power Plants 
							771.Performance
				standards for certain sources that are not covered entities
								(a)DefinitionFor purposes of this section, the term
				performance standard source means a stationary source of methane
				or nitrous oxide emissions that are not covered by the compliance requirements
				of section 712 and that exceed 10,000 carbon dioxide equivalents per year,
				including coal mines, landfills, wastewater treatment operations, and animal
				feeding operations. Such term shall not include sources of emissions from
				agricultural soil management, rice cultivation, field burning of agricultural
				residues, or management of forest lands.
								(b)List of
				categoriesNot later than 90 days after the date of enactment of
				this title, the Administrator shall publish a list of all categories or
				subcategories of performance standard sources subject to the requirements of
				this section. The Administrator shall review such list at least once every 5
				years, and shall revise the list as necessary.
								(c)RulemakingNot later than 2 years after initial
				publication of the list under subsection (b), the Administrator shall issue a
				final rule for each category or subcategory of performance standard sources
				requiring such sources to operate in conformance with the standards established
				under subsection (d). Such rules shall establish compliance dates for each
				category or subcategory listed under subsection (b), which shall be no later
				than 3 years after the issuance of the rule under this subsection. The
				Administrator shall, not less often than every 8 years, review and, as
				necessary, revise the rules issued under this subsection, taking into account
				developments in practices, processes, and control technologies.
								(d)Standards
									(1)EstablishmentThe rules issued under subsection (c) shall
				establish, for each category or subcategory of performance standard sources
				listed under subsection (b), standards for the best available control
				technologies and practices for reducing methane or nitrous oxide emissions from
				sources in that category or subcategory.
									(2)ConsiderationsIn
				establishing standards under paragraph (1), the Administrator shall
				consider—
										(A)compliance costs;
										(B)health and
				environmental impacts not associated with methane and nitrous oxide
				emissions;
										(C)energy
				requirements; and
										(D)technologies and
				practices developed or used outside the United States.
										(3)New
				sourcesIn establishing
				standards under paragraph (1), the Administrator may impose stricter
				requirements for new sources than for sources in existence before the issuance
				of the rule under subsection (c).
									(4)Alternative
				compliance thresholdThe Administrator may establish an optional
				alternative compliance threshold for a category or subcategory of performance
				standard sources based on the volume or size of the source’s operations, where
				such alternative threshold is demonstrated to be an accurate indicator of the
				mass of methane and nitrous oxide emissions from the source and is equivalent
				to a 10,000 carbon dioxide equivalent per year threshold.
									(5)Alternative
				means of complianceThe Administrator may approve a request by an
				owner or operator of a performance standard source to use an alternative means
				of compliance with the requirements for such source under the applicable rule
				issued under subsection (c) if such alternative will achieve a reduction in
				emissions at least equal to reductions achieved under the performance standards
				in the applicable rule.
									(e)Rule of
				constructionNothing in this
				section shall be construed to limit the Administrator’s duties or authority
				under section 111 or any other section of this Act.
								772.Performance
				standards for new coal-fired power plants
								(a)Covered EGUs
				definedFor purposes of this
				section, the term covered EGU means an electric generating unit
				that—
									(1)has a rated
				capacity of 25 megawatts or more;
									(2)derives at least
				50 percent of its annual fuel input from coal, petroleum coke, or any
				combination of these fuels; and
									(3)commences
				construction on or after January 1, 2009.
									(b)Standards of
				emission performance for covered electric generating units
									(1)Obligations of
				covered EGUsEach covered EGU shall achieve, on the compliance
				schedule set forth in paragraph (2), either—
										(A)the capture and geological sequestration of
				not less than 85 percent of the total carbon dioxide emissions produced by the
				covered EGU on an annual average basis; or
										(B)a greater rate of
				capture and geological sequestration as established by regulations promulgated
				by the Administrator under subsection (c), provided that such regulations were
				promulgated prior to commencement of construction of the covered EGU.
										(2)Compliance
				schedule(A)Covered EGUs that
				commence operation prior to January 1, 2020, must be in compliance with the
				emission performance standard applicable under regulations promulgated under
				subsection (c) by either—
											(i)January 1, 2016; or
											(ii)four years after the covered EGU
				commences operation,
											whichever
				occurs later.(B)Any other covered EGU must be in
				compliance with the emission performance standard on the date when it commences
				operation except that, prior to January 1, 2025, such EGU may obtain a
				compliance date extension of up to 18 months if the owner or operator can
				demonstrate to the Administrator’s satisfaction that it is unable to meet the
				emission performance standard because of technical infeasibility.
										(c)Regulations
									(1)Initial
				regulationsNot later than
				180 days after the date of enactment of this title, the Administrator shall
				promulgate regulations implementing the requirements of this section.
									(2)Revised
				regulationsNot later than
				January 1, 2012, and at 5-year intervals thereafter, the Administrator shall,
				by rule, increase the minimum rate of capture and geological sequestration of
				carbon dioxide emissions under subsection (b)(1)(A) if the Administrator
				determines that a greater rate of capture and geological sequestration is
				achievable through the application of the best available control technology,
				taking into account the cost of achieving such increase, energy impacts, and
				any health and environmental impacts not associated with carbon dioxide
				emissions.
									.
			102.Conforming amendments
				(a)Federal enforcementSection 113 of the Clean Air Act (42 U.S.C.
			 7413) is amended as follows:
					(1)In subsection (a)(3), by striking or
			 title VI, and inserting title VI, or title VII,.
					(2)In subsection (b), by striking or a
			 major stationary source and inserting a major stationary source,
			 or a covered entity under title VII, in the material preceding
			 paragraph (1).
					(3)In paragraph (2), by striking or
			 title VI and inserting title VI, or title VII.
					(4)In subsection (c)—
						(A)in the first sentence of paragraph (1), by
			 striking or title VI (relating to stratospheric ozone control),
			 and inserting title VI (relating to stratospheric ozone control), or
			 title VII (relating to reduction of greenhouse gas emissions),;
			 and
						(B)in the first sentence of paragraph (3), by
			 striking or VI and inserting VI, or VII.
						(5)In subsection (d)(1)(B), by striking
			 or VI and inserting VI, or VII.
					(6)In subsection (f), in the first sentence,
			 by striking or VI and inserting VI, or
			 VII.
					(b)Inspections, monitoring, and
			 entrySection 114(a) of the
			 Clean Air Act (42 U.S.C. 7414(a)) is amended by striking section
			 112, and all that follows through (ii) and inserting the
			 following: section 112, any regulation of solid waste combustion under
			 section 129, or any regulation of greenhouse gas emissions under title VII,
			 (ii).
				(c)Administrative proceedings and judicial
			 reviewSection 307 of the
			 Clean Air Act (42 U.S.C. 7607) is amended as follows:
					(1)In subsection (a), by striking , or
			 section 306 and inserting section 306,or title VII
			 .
					(2)In subsection (b)(1)—
						(A)by striking ,, and inserting
			 , in each place such punctuation appears; and
						(B)by striking section 120, in
			 the first sentence and inserting section 120, any final action under
			 title VII,.
						(3)In subsection (d)(1) by amending
			 subparagraph (S) to read as follows:
						
							(S)the promulgation or revision of any
				regulation under title
				VII,
							.
					103.Complementary
			 policies for hydrofluorocarbons
				(a)National
			 recycling and emission reduction programSection 608 of the Clean
			 Air Act (42 U.S.C. 7671g) is amended as follows:
					(1)By adding at the
			 end the following:
						
							(d)Definition of
				hydrofluorocarbon substituteIn this section, the term
				hydrofluorocarbon substitute means a hydrofluorocarbon or other
				greenhouse gas that has a global warming potential of more than 150 and that is
				used in or for types of equipment, appliances, or processes that previously
				relied on class I or class II
				substances.
							.
					(2)In subsection (a),
			 by adding the following new paragraph at the end:
						
							(4)(A)Not later than 1 year
				after the date of enactment of this paragraph, the Administrator shall
				promulgate regulations establishing standards and requirements regarding the
				sale or distribution, or offer for sale and distribution in interstate
				commerce, use, and disposal of hydrofluorocarbon substitutes for class I and
				class II substances not covered by paragraph (1), including the use, recycling,
				and disposal of those hydrofluorocarbon substitutes during the maintenance,
				service, repair, or disposal of appliances and industrial process refrigeration
				equipment.
								(B)The standards and requirements
				established under subparagraph (A) shall take effect not later than 1 year
				after the date of promulgation of the
				regulations.
								.
					(3)In subsection (b), by inserting and
			 hydrofluorocarbon substitutes for those substances after
			 substances  in the matter preceding paragraph (1), by inserting
			 (or hydrofluorocarbon substitutes for those substances) after
			 substances in paragraph (1), and by inserting (or a
			 hydrofluorocarbon substitute for such substance) after
			 substance in paragraphs (2) and (3) in each place such term
			 appears.
					(b)Servicing of
			 motor vehicle air conditionersSection 609 of the Clean Air Act
			 (42 U.S.C. 7671h) is amended as follows:
					(1)In subsection (b),
			 by adding at the end the following:
						
							(5)The term
				hydrofluorocarbon substitute means a hydrofluorocarbon or other
				greenhouse gas that has a global warming potential of more than 150 and that is
				used in or for types of equipment, appliances, or processes that previously
				relied on class I or class II
				substances.
							.
					(2)In
			 subsection (e)—
						(A)by striking
			 of Class I or Class II
			 Substances in the subsection heading; and
						(B)by adding at the
			 end the following: Effective beginning January 1, 2010, it shall be
			 unlawful for any person to sell or distribute, or offer for sale or
			 distribution, in interstate commerce to any person (other than a person
			 performing service for consideration on motor vehicle air-conditioning systems
			 in compliance with this section) any hydrofluorocarbon substitute that is
			 suitable for use in a motor vehicle air-conditioning system and that is in a
			 container that contains less than 20 pounds of the hydrofluorocarbon
			 substitute..
						104.Waiver of
			 preemption for California greenhouse gas emission standards for
			 vehiclesSection 209 of the
			 Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following:
				
					(f)WaiverNotwithstanding
				subsection (b) or any other provision of law, the application for a waiver of
				preemption dated December 21, 2005, submitted to the Administrator pursuant to
				subsection (b) by the State of California for regulations of that State to
				control greenhouse gas emissions from motor vehicles shall be considered to be
				approved.
					.
			105.Low-carbon fuel
			 standard
				(a)DefinitionsSection
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended—
					(1)by redesignating
			 subparagraphs (G) through (L) as subparagraphs (J) through (O),
			 respectively;
					(2)by inserting after
			 subparagraph (F) the following:
						
							(G)Cultivated
				noxious plantThe term cultivated noxious plant
				means a plant that is included on—
								(i)the Federal
				noxious weed list maintained by the Animal and Plant Health Inspection Service;
				or
								(ii)any comparable
				State list.
								(H)Fuel emission
				baselineThe term fuel emission baseline means the
				average lifecycle greenhouse gas emissions per unit of energy of the aggregate
				of all transportation fuels sold or introduced into commerce in calendar year
				2005, as determined by the Administrator under paragraph (13).
							(I)Fuel
				providerThe term fuel provider includes, as the
				Administrator determines to be appropriate, any individual or entity that
				produces, refines, blends, or imports any transportation fuel in commerce in,
				or into, the United States.
							;
				and
					(3)by striking
			 subparagraph (O) (as redesignated by paragraph (1)) and inserting the
			 following:
						
							(O)Transportation
				fuelThe term transportation fuel means fuel for use
				in motor vehicles, nonroad vehicles, nonroad engines, or
				aircraft.
							.
					(b)EstablishmentSection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end
			 the following:
					
						(13)Advanced clean
				fuel performance standard
							(A)Methodology and
				baselineNot later than January 1, 2010, the Administrator shall,
				by regulation—
								(i)establish a
				methodology for use in determining the lifecycle greenhouse gas emissions per
				unit of energy of all transportation fuels in commerce for which the
				Administrator has not already established such a methodology; and
								(ii)determine the
				fuel emission baseline.
								(B)Performance
				standardNot later than January 1, 2010, the Administrator shall,
				by regulation, establish a requirement applicable to transportation fuel
				providers to reduce, on an annual average basis, the average lifecycle
				greenhouse gas emissions per unit of energy of the aggregate quantity of
				transportation fuel produced, refined, blended, or imported by the fuel
				provider to a level that is, to the maximum extent practicable—
								(i)by
				not later than calendar year 2011 and in subsequent calendar years thereafter,
				at least equal to or less than the fuel emission baseline;
								(ii)by not later than
				calendar year 2012, equivalent to the difference between the fuel emission
				baseline and the lifecycle greenhouse gas emissions per unit of energy reduced
				by the volumetric renewable fuel requirements of paragraph (2)(B);
								(iii)by not later
				than calendar year 2023, at least 5 percent less than the fuel emission
				baseline; and
								(iv)by not later than
				calendar year 2028, at least 10 percent less than the fuel emission
				baseline.
								(C)Prevention of
				air quality deterioration
								(i)StudyNot
				later than 18 months after the date of enactment of this paragraph, the
				Administrator shall complete a study to determine whether the greenhouse gas
				emission reductions required under subparagraph (B) will adversely impact air
				quality as a result of changes in vehicle and engine emissions of air
				pollutants regulated under this Act.
								(ii)ConsiderationsThe
				study shall include consideration of different blend levels, types of
				transportation fuels, and available vehicle technologies and appropriate
				national, regional, and local air quality control measures.
								(iii)RegulationsNot
				later than 3 years after the date of enactment of this paragraph, the
				Administrator shall either—
									(I)promulgate fuel
				regulations to implement appropriate measures to mitigate, to the maximum
				extent practicable and taking into consideration the results of the study
				conducted under this clause, any adverse impacts on air quality as a result of
				the greenhouse gas emission reductions required by this subsection; or
									(II)make a
				determination that no such measures are necessary.
									(D)Performance
				standard for calendar year 2033 and thereafterFor calendar year
				2033, and every 5 years thereafter, the Administrator, in consultation with the
				Secretary of Agriculture and the Secretary of Energy, shall revise the
				applicable performance standard under subparagraph (B) to reduce, to the
				maximum extent practicable, the average lifecycle greenhouse gas emissions per
				unit of energy of the aggregate quantity of transportation fuel sold or
				introduced into commerce in the United States.
							(E)Revision of
				regulationsIn accordance with the purposes of the
				Investing in Climate Action and Protection
				Act, the Administrator may, as appropriate, revise the
				regulations promulgated under subparagraphs (A) and (B) as necessary to reflect
				or respond to changes in the transportation fuel market or other relevant
				circumstances.
							(F)Method of
				calculation for hydrogen and electricityIn calculating under
				subparagraph (A)(i) the lifecycle greenhouse gas emissions of hydrogen or
				electricity (when used as a transportation fuel), the Administrator
				shall—
								(i)include emission
				resulting from the production of the hydrogen or electricity; and
								(ii)consider the
				energy delivered by—
									(I)6.4 kilowatt-hours
				of electricity;
									(II)32 standard cubic
				feet of hydrogen; or
									(III)1.25 gallons of
				liquid hydrogen,
									to be
				equivalent to the energy delivered by 1 gallon of ethanol.(G)Determination of
				lifecycle greenhouse gas emissionsIn carrying out this
				paragraph, the Administrator shall use the best available scientific and
				technical information to determine the lifecycle greenhouse gas emissions per
				unit of energy of transportation fuels derived from—
								(i)renewable
				biomass;
								(ii)electricity,
				including the entire lifecycle of the fuel;
								(iii)1 or more fossil
				fuels, including the entire lifecycle of the fuels; and
								(iv)hydrogen,
				including the entire lifecycle of the fuel.
								(H)Equivalent
				emissionsIn carrying out this subparagraph, the Administrator
				shall consider transportation fuel derived from cultivated noxious plants, and
				transportation fuel derived from biomass sources other than renewable biomass,
				to have emissions per unit of energy equivalent to the greater of—
								(i)the lifecycle
				greenhouse gas emissions of such transportation fuel; or
								(ii)the fuel emission
				baseline.
								(I)Election to
				participateAn electricity provider may elect to participate in
				the program under this paragraph if the electricity provider provides and
				separately tracks electricity for transportation through a meter that—
								(i)measures the
				electricity used for transportation separately from electricity used for other
				purposes; and
								(ii)allows for load
				management and time-of-use rates.
								(J)Credits
								(i)In
				generalThe regulations promulgated to carry out this paragraph
				shall permit fuel providers to generate credits for achieving, during a
				calendar year, greater reductions in lifecycle greenhouse gas emissions of the
				fuel provided, blended, or imported by the fuel provider than are required
				under subparagraph (B).
								(ii)Method of
				calculationThe number of credits received by a fuel provider
				under clause (i) for a calendar year shall be the product obtained by
				multiplying the aggregate quantity of fuel produced, distributed, or imported
				by the fuel provider during the calendar year by the difference between—
									(I)the lifecycle
				greenhouse gas emissions per unit of energy of that quantity of fuel;
				and
									(II)the maximum
				lifecycle greenhouse gas emissions per unit of energy of that quantity of fuel
				permitted for the calendar year under subparagraph (B).
									(K)Compliance
								(i)In
				generalEach fuel provider subject to this paragraph shall
				demonstrate compliance with this paragraph, including, as necessary, through
				the use of credits generated, banked, or purchased.
								(ii)No limitation
				on trading or bankingThere shall be no limit on the ability of
				any fuel provider to trade or bank credits pursuant to this
				subparagraph.
								(iii)Use of banked
				creditsA fuel provider may use banked credits under this
				subparagraph with no discount or other adjustment to the credits.
								(iv)Inability to
				generate or purchase sufficient creditsA fuel provider that is
				unable to generate or purchase sufficient credits to meet the requirements of
				subparagraph (B) may carry the compliance deficit forward, subject to the
				condition that the fuel provider, for the calendar year following the year for
				which the deficit is created—
									(I)achieves
				compliance with subparagraph (B); and
									(II)generates or
				purchases additional credits to offset the deficit from the preceding calendar
				year.
									(v)Types of
				creditsTo encourage innovation in transportation fuels—
									(I)only credits
				created in the production of transportation fuels may be used for the purpose
				of compliance described in clause (i); and
									(II)credits created
				by or in other sectors, such as manufacturing, may not be used for that
				purpose.
									(L)Impact on food
				productionNot later than 18 months after the date of enactment
				of this paragraph, the Administrator shall evaluate and consider promulgating
				regulations to address any significant impacts on access to, and production of,
				food due to the sourcing and production of fuels used to comply with this
				Act.
							(M)No effect on State
				authorityNothing in this paragraph affects the authority of any
				State to establish, or to maintain in effect, any transportation fuel standard
				that reduces greenhouse gas
				emissions.
							.
				IICARBON MARKET
			 OVERSIGHT
			201.Amendment of
			 Federal Power ActThe Federal
			 Power Act (16 U.S.C. 791a and following) is amended by adding the following new
			 part at the end thereof:
				
					IVRegulation of
				carbon markets
						401.PurposesThe purposes of this part are to—
							(1)provide for the establishment of markets
				for emission allowances, offset credits, and derivatives based on such
				allowances and credits (including futures and options markets), through a
				system of effective self-regulation of trading facilities, clearing systems,
				and market participants;
							(2)ensure transparency and fair competition in
				those markets; and
							(3)ensure that those markets will function in
				a stable and efficient manner so as to avoid harm to the environmental
				objectives of title I of the Investing in Climate Action and Protection Act or
				the United States economy.
							402.DefinitionsIn this part:
							(1)Carbon clearing
				organization
								(A)In
				generalThe term carbon clearing organization means
				a clearinghouse, clearing association, clearing corporation, or similar entity,
				facility, system, or organization that—
									(i)enables each party to an agreement,
				contract, or transaction involving a regulated instrument to substitute,
				through novation or otherwise, the credit of the organization for the credit of
				the parties;
									(ii)arranges or provides, on a multilateral
				basis, for the settlement or netting of obligations resulting from agreements,
				contracts, or transactions involving regulated instruments executed by
				participants in the organization; or
									(iii)otherwise provides clearing services or
				arrangements that mutualize or transfer among participants in the organization
				the credit risk arising from agreements, contracts, or transactions involving
				regulated instruments executed by the participants.
									(B)ExclusionsThe
				term carbon clearing organization does not include an entity,
				facility, system, or organization solely because it arranges or provides
				for—
									(i)settlement,
				netting, or novation of obligations resulting from agreements, contracts, or
				transactions, on a bilateral basis and without a central counterparty;
				or
									(ii)settlement or
				netting of cash payments through an interbank payment system.
									(2)CommissionThe
				term Commission means the Federal Energy Regulatory
				Commission.
							(3)Contract of
				saleThe term contract
				of sale includes a sale, an agreement of sale, and an agreement to
				sell.
							(4)DealerThe
				term dealer means an individual, association, partnership,
				corporation, or trust that—
								(A)is engaged in soliciting or in accepting
				orders for the purchase or sale of a regulated instrument on or subject to the
				rules of a registered carbon trading facility; and
								(B)in or in
				connection with the solicitation or acceptance of such an order, accepts money,
				securities, or property (or extends credit in lieu thereof) to margin,
				guarantee, or secure any trade or contract that results or may result
				therefrom.
								(5)DirectorThe
				term Director means the Director of the Office of Carbon Market
				Oversight.
							(6)Eligible
				contract participantThe term eligible contract
				participant has the meaning given the term in section 1a(12) of the
				Commodity Exchange Act (7 U.S.C. 1a(12)).
							(7)Emission
				allowanceThe term emission allowance has the
				meaning given that term in section 700(8) of the Clean Air Act.
							(8)Floor
				brokerThe term floor
				broker means any person who, in or surrounding any pit, ring, post, or
				other place provided by a registered carbon trading facility for the meeting of
				persons similarly engaged, purchases or sells for any other person a regulated
				instrument on or subject to the rules of the trading facility.
							(9)Floor
				traderThe term floor
				trader means any person who, in or surrounding any pit, ring, post, or
				other place provided by a registered carbon trading facility for the meeting of
				persons similarly engaged, purchases, or sells solely for the person's own
				account, a regulated instrument on or subject to the rules of the trading
				facility.
							(10)Introducing
				brokerThe term
				introducing broker means any person (except an individual who
				elects to be and is registered as an associated person of a dealer) engaged in
				soliciting or in accepting orders for the purchase or sale of a regulated
				instrument on or subject to the rules of a registered carbon trading facility,
				who does not accept money, securities, or property (or extend credit in lieu
				thereof) to margin, guarantee, or secure any trade or contract that results or
				may result from such a solicitation or acceptance.
							(11)MemberThe
				term member means, with respect to a trading facility or a carbon
				clearing organization, an individual, association, partnership, corporation, or
				trust owning or holding membership in, admitted to membership representation
				on, or having trading privileges on the trading facility or carbon clearing
				organization.
							(12)Offset
				creditThe term offset credit has the meaning
				given that term in section 700(20) of the Clean Air Act.
							(13)Regulated
				allowanceThe term regulated allowance means an
				emission allowance or an offset credit.
							(14)Regulated
				allowance derivativeThe term regulated allowance
				derivative means an instrument that is or includes an instrument—
								(A)which—
									(i)is of the
				character of, or is commonly known to the trade as, an option,
				privilege, indemnity, bid,
				offer, put, call, advance
				guaranty, or decline guaranty; or
									(ii)is a contract of
				sale for future delivery; and
									(B)the value of
				which, in whole or in part, is directly linked to the price of a regulated
				allowance or another regulated allowance derivative.
								(15)Regulated
				instrumentThe term regulated instrument means a
				regulated allowance or a regulated allowance derivative.
							(16)Trading
				facilityThe term
				trading facility means a person or group of persons that
				constitutes, maintains, or provides a physical or electronic facility or system
				in which multiple participants have the ability to execute or trade agreements,
				contracts, or transactions involving a regulated instrument by accepting bids
				and offers made by other participants that are open to multiple participants in
				the facility or system.
							(17)United
				StatesThe term United States includes the
				territories and possessions of the United States.
							403.Office of
				Carbon Market Oversight; jurisdiction
							(a)Establishment of
				Office of Carbon Market Oversight
								(1)In
				generalThere is established in the Federal Energy Regulatory
				Commission an Office of Carbon Market Oversight, which shall be headed by a
				Director for Carbon Market Oversight. The position of Director for Carbon
				Market Oversight shall be in addition to the Directors of other offices at the
				Commission.
								(2)Appointment of
				DirectorThe Director for Carbon Market Oversight shall be
				appointed by the Commission and shall be an individual who is, by reason of
				background and experience in the regulation of commodities, securities, or
				other financial markets, especially qualified to direct a program of oversight
				of the market in regulated instruments.
								(b)Administration
				of this partThe Commission,
				acting through the Director for Carbon Market Oversight, shall administer this
				part.
							(c)Exclusive
				jurisdiction over regulated instruments not subject to the securities
				laws
								(1)In
				generalThe Commission shall
				have exclusive jurisdiction over accounts, agreements, and transactions
				involving a regulated instrument, whether inside or outside the United States,
				that are not subject to the jurisdiction of the Securities and Exchange
				Commission. The preceding sentence shall not supersede or limit the
				jurisdiction conferred on courts of the United States or any State.
								(2)ExceptionNotwithstanding
				paragraph (1), nothing in this part shall be construed to limit any authority
				of the Administrator of the Environmental Protection Agency under the Clean Air
				Act (42 U.S.C. 7401 and following).
								(d)RegulationsThe Commission shall promulgate regulations
				governing the implementation of this part not later than 1 year after the date
				of the enactment of this title, and shall revise the regulations from time to
				time thereafter.
							404.Regulation of
				carbon trading
							(a)Limitation of
				certain activities to entities registered under this part
								(1)Carbon trading
				facility activities
									(A)In
				generalIt shall be unlawful for a person to offer to enter into,
				execute, confirm the execution of, or conduct an office or a business for the
				purpose of soliciting, accepting an order for, or otherwise dealing in, an
				agreement, contract, or transaction involving a contract for the purchase or
				sale of a regulated instrument, unless—
										(i)the transaction is
				conducted on or subject to the rules of a trading facility designated as a
				registered carbon trading facility under section 405(a);
										(ii)the contract for
				the purchase or sale is executed or consummated by or through such a trading
				facility; and
										(iii)the contract for
				the purchase or sale is evidenced by a record in writing which shows the date,
				the parties to the contract and their addresses, the property covered and its
				price, and the terms of delivery.
										(B)Exception for
				derivative transactions between eligible contract
				participantsSubparagraph (A) shall not apply to an agreement,
				contract, or transaction involving only a regulated allowance derivative
				between persons who are eligible contract participants at the time at which the
				persons enter into the agreement, contract, or transaction.
									(2)Broker or dealer
				activitiesIt shall be
				unlawful for a person to act in the capacity of an introducing broker, a
				dealer, a floor broker, or a floor trader, in connection with the purchase or
				sale of a regulated instrument, unless the person is registered in that
				capacity with the Commission, and the registration is not suspended, revoked,
				or expired.
								(3)Carbon clearing
				organization activities
									(A)In
				generalIt shall be unlawful
				for an entity, directly or indirectly, to perform the functions described in
				section 402(1) with respect to a regulated instrument, unless the entity is
				registered with the Commission as a carbon clearing organization under section
				405(c), and the registration is not suspended, revoked, or expired.
									(B)Exception for
				clearing of derivative transactions between eligible contract
				participantsSubparagraph (A) shall not apply to functions
				performed with respect to an agreement, contract, or transaction involving only
				a regulated allowance derivative between persons who are eligible contract
				participants at the time at which the persons enter into the agreement,
				contract, or transaction.
									(b)Prohibition on
				price or market manipulation, fraud, and false or misleading statements or
				reportsIt shall be unlawful
				for a person, directly or indirectly—
								(1)in connection with a transaction involving
				a regulated instrument, to—
									(A)use any
				manipulative or deceptive device or contrivance in violation of such
				regulations as the Commission may prescribe to protect the public interest or
				consumers;
									(B)corner or attempt to corner the instrument;
				or
									(C)cheat or defraud,
				or attempt to cheat or defraud, any other person;
									(2)for the purpose of
				creating a false or misleading appearance of active trading in a regulated
				instrument, or a false or misleading appearance with respect to the market for
				such an instrument, to—
									(A)effect any
				transaction in the instrument which involves no change in the beneficial
				ownership of the instrument;
									(B)enter an order for
				the purchase of the instrument, with the knowledge that an order or orders of
				substantially the same size, at substantially the same time, and at
				substantially the same price, for the sale of any such instrument, has been or
				will be entered by or for the same or different parties; or
									(C)enter an order for
				the sale of the instrument with the knowledge that an order or orders of
				substantially the same size, at substantially the same time, and at
				substantially the same price, for the purchase of the instrument, has been or
				will be entered by or for the same or different parties;
									(3)to deliver or cause to be delivered a
				knowingly false, misleading, or inaccurate report concerning information or
				conditions that affect or tend to affect the price of a regulated
				instrument;
								(4)to make, or cause to be made, in an
				application, report, or document required to be filed under this part or any
				rule or regulation prescribed under this part, a statement which is false or
				misleading with respect to a material fact, or to omit any material fact
				required to be stated therein or necessary to make the statements therein not
				misleading; or
								(5)to falsify, conceal, or cover up by any
				trick, scheme, or artifice a material fact, make any false, fictitious, or
				fraudulent statements or representations, or make or use any false writing or
				document that contains a false, fictitious, or fraudulent statement or entry,
				to an entity registered under this part acting in furtherance of its official
				duties under this part.
								(c)Prevention of
				excessive speculation
								(1)In
				generalTo prevent, decrease,
				or eliminate burdens associated with excessive speculation relating to
				regulated instruments, the Commission shall prescribe regulations establishing
				such position or transaction limitations and position accountability
				requirements as the Commission determines to be necessary with respect to any
				regulated instrument.
								(2)Inapplicability
				to bona fide hedging transactions and positionsThe limitations and requirements prescribed
				under paragraph (1) shall not apply to a position or transaction that is a bona
				fide hedging position or transaction, as defined by the Commission consistent
				with the purposes of this part.
								(d)Large trader
				reporting
								(1)Identification
				requirements for large tradersFor the purpose of monitoring the
				effect on the markets of transactions involving a substantial volume or a large
				fair market value or exercise value and for the purpose of otherwise assisting
				the Commission in the enforcement of this part, each large trader shall—
									(A)provide such
				information to the Commission as the Commission may by regulation prescribe as
				necessary or appropriate, identifying the large trader and all accounts in or
				through which the large trader effects such a transaction; and
									(B)identify, in
				accordance with such regulations as the Commission may prescribe as necessary
				or appropriate, to any broker or dealer registered under this part, by or
				through whom the large trader directly or indirectly effects transactions in
				regulated instruments, the large trader and all accounts directly or indirectly
				maintained with the broker or dealer by the large trader in or through which
				the transactions are effected.
									(2)Recordkeeping
				and reporting requirements for brokers and dealers
									(A)RecordkeepingEach
				broker or dealer registered under this part shall make and keep for prescribed
				periods such records as the Commission, by regulation, deems necessary or
				appropriate with respect to transactions in regulated instruments that—
										(i)equal or exceed
				the reporting activity level; and
										(ii)are effected,
				directly or indirectly—
											(I)by or through the
				registered broker or dealer of a large trader;
											(II)for any person
				that the broker or dealer knows is a large trader; or
											(III)for any person
				that the broker or dealer has reason to know is a large trader on the basis of
				transactions effected by or through the broker or dealer.
											(B)ReportingThe
				records required under subparagraph (A) shall be available for reporting to the
				Commission on the morning of the day following the day the transactions are
				effected, and shall be reported to the Commission immediately on request by the
				Director.
									(3)Aggregation
				rulesThe Commission may prescribe regulations governing the
				manner in which transactions and accounts shall be aggregated for the purpose
				of this subsection, including aggregation on the basis of common ownership or
				control.
								(4)Examination of
				broker and dealer recordsAll
				records required to be made and kept pursuant to this subsection by brokers and
				dealers registered under this part, with respect to transactions effected by
				large traders, are subject at any time, or from time to time, to such
				reasonable periodic, special, or other examinations by representatives of the
				Commission as the Commission deems necessary or appropriate in the public
				interest, for the protection of investors, or otherwise in furtherance of the
				purposes of this part.
								(5)Factors to be
				considered in Commission actionsIn carrying out this subsection,
				the Commission shall take into account—
									(A)existing reporting
				systems;
									(B)the costs
				associated with maintaining information with respect to transactions effected
				by large traders and reporting the information to the Commission; and
									(C)the relationship
				between the United States and international markets in regulated
				instruments.
									(6)ExemptionsThe
				Commission, by regulation or order, consistent with the purposes of this part,
				may exempt any person or class of persons or any transaction or class of
				transactions, conditionally, on specified terms and conditions, or for stated
				periods, from the operation of this subsection and the regulations prescribed
				under this subsection.
								(7)Authority of
				Commission to limit disclosure of informationNotwithstanding any
				other provision of law, the Commission shall not be compelled to disclose any
				information required to be kept or reported under this subsection. Nothing in
				this subsection shall authorize the Commission to withhold information from
				Congress, or prevent the Commission from complying with a request for
				information from any other Federal department or agency requesting information
				for purposes within the scope of its jurisdiction, or complying with an order
				of a court of the United States in an action brought by the United States or
				the Commission. For purposes of section 552 of title 5, United States Code,
				this subsection shall be considered a statute described in section
				552(b)(3)(B).
								(8)DefinitionsIn
				this subsection:
									(A)Large
				traderThe term large trader means every person who,
				for the person’s own account or an account for which the person exercises
				investment discretion, effects transactions for the purchase or sale of a
				regulated instrument, directly or indirectly by or through a broker or dealer
				registered under this part, in an aggregate amount equal to or in excess of the
				identifying activity level.
									(B)Identifying
				activity levelThe term identifying activity level
				means transactions in regulated instruments at or above a level of volume, fair
				market value, or exercise value as shall be fixed from time to time by the
				Commission by regulation, specifying the time interval during which the
				transactions shall be aggregated.
									(C)Reporting
				activity levelThe term reporting activity level
				means transactions in regulated instruments at or above a level of volume, fair
				market value, or exercise value as shall be fixed from time to time by the
				Commission by regulation or order, specifying the time interval during which
				the transactions shall be aggregated.
									(D)PersonThe term person means a
				natural person, company, government, or political subdivision, agency, or
				instrumentality of a government, and includes 2 or more persons acting as a
				partnership, limited partnership, syndicate, or other group, but does not
				include a foreign central bank.
									(e)Recordkeeping;
				reporting; access to books and records
								(1)Members of
				registered entitiesEach member of an entity registered under
				this part shall—
									(A)keep books and records, and make such
				reports as are required by the Commission, regarding the transactions and
				positions of the member, and the transactions and positions of the customer
				involved, in regulated instruments, in such form and manner, and for such
				period, as may be required by the Commission; and
									(B)make the books and
				records available for inspection by any representative of the Commission or the
				Department of Justice.
									(2)Registered
				entitiesEach entity registered under this part shall—
									(A)maintain daily
				trading records (including a time-stamped audit trail), that include such
				information, in such form, and for such period as the Commission may require by
				regulation; and
									(B)make such reports from the records, at such
				times and places, and in such form, as the Commission may require by regulation
				to protect the public interest and the interest of persons trading in regulated
				instruments.
									405.Registration of
				carbon trading facilities, brokers, dealers, and carbon clearing
				organizations
							(a)Carbon trading
				facilities
								(1)ApplicationA
				trading facility may apply to the Commission for designation as a registered
				carbon trading facility by submitting to the Commission an application that
				contains such information and commitments as the Commission may require.
								(2)Requirements for
				designationTo be designated
				as a registered carbon trading facility, the trading facility shall demonstrate
				to the Commission the following:
									(A)Prevention of
				market manipulationThe trading facility is capable of preventing
				market manipulation through market surveillance, compliance, and enforcement
				practices and procedures, including methods for conducting real-time monitoring
				of trading and comprehensive and accurate trade reconstructions.
									(B)Fair and
				equitable tradingThe trading facility has established, and is
				capable of enforcing, rules to ensure fair and equitable trading through the
				trading facility, and the capacity to detect, investigate, and discipline any
				person that violates the rules.
									(C)Establishment
				and enforcement of rules governing operation of trade execution
				facilityThe trading facility
				has established, and is capable of enforcing, rules governing the manner of
				operation of the trade execution facility maintained by the trading facility,
				including the operation of any electronic matching platform.
									(D)Financial
				integrity of transactionsThe trading facility has established,
				and is capable of enforcing, rules and procedures for ensuring the financial
				integrity of transactions entered into by or through the trading facility,
				including the clearance and settlement of the transactions.
									(E)Disciplinary
				proceduresThe trading facility has established, and is capable
				of enforcing procedures that authorize the trading facility to discipline,
				suspend, or expel members or market participants that violate the rules of the
				trading facility, or similar methods for performing the same functions,
				including delegation of the functions to third parties.
									(F)Public
				accessThe trading facility is capable of providing the public
				with access to the rules, regulations, and contract specifications of the
				trading facility.
									(G)Ability to
				obtain informationThe trading facility has established, and is
				capable of enforcing rules that allow the trading facility to obtain any
				necessary information to perform any of the functions described in this
				paragraph, including the capacity to carry out such international
				information-sharing agreements as the Commission may require.
									(3)Maintenance of
				designationTo maintain the
				designation of a trading facility as a registered carbon trading facility, the
				trading facility shall comply (and shall have reasonable discretion in
				establishing the manner in which it complies) with the following:
									(A)Compliance with
				rules of the trading facilityThe trading facility shall monitor
				and enforce compliance with the rules of the trading facility, including the
				terms and conditions of any contracts to be traded on or through the trading
				facility and any limitations on access to the trading facility.
									(B)Contracts not
				readily subject to manipulationThe trading facility shall list
				on the trading facility only contracts that are not readily susceptible to
				manipulation.
									(C)Monitoring of
				tradingThe trading facility shall monitor trading on or through
				the facility to prevent manipulation, price distortion, and disruptions of the
				delivery or cash-settlement process.
									(D)Position
				limitations or accountabilityTo reduce the potential threat of
				market manipulation, the trading facility shall adopt position limitations or
				position accountability for speculators, where necessary and
				appropriate.
									(E)Emergency
				authorityThe trading facility shall adopt rules to provide for
				the exercise of emergency authority, in consultation or cooperation with the
				Commission, where necessary and appropriate, including the authority to—
										(i)liquidate or
				transfer open positions in any contract;
										(ii)suspend or
				curtail trading in any regulated instrument; and
										(iii)require market
				participants to meet special margin requirements.
										(F)Availability of
				general informationThe trading facility shall make available to
				market authorities, market participants, and the public information
				concerning—
										(i)the
				terms and conditions of the contracts traded on or through the trading
				facility; and
										(ii)the mechanisms
				for executing transactions on or through the trading facility.
										(G)Daily
				publication of trading informationThe trading facility shall
				make public daily information on settlement prices, volume, open interest, and
				opening and closing ranges for all regulated instruments traded on the trading
				facility.
									(H)Execution of
				transactionsThe trading facility shall provide a competitive,
				open, and efficient market and mechanism for executing transactions on or
				through the trading facility.
									(I)Security of
				trade informationThe trading facility shall maintain rules and
				procedures to provide for the recording and safe storage of all identifying
				trade information in a manner that enables the trading facility to use the
				information to assist the prevention of customer and market abuses and provide
				evidence of violations of the rules of the trading facility.
									(J)Financial
				integrity of contractsThe
				trading facility shall establish and enforce rules providing for the financial
				integrity of any contract traded on or through the trading facility (including
				the clearance and settlement of the transactions), and rules to ensure the
				financial integrity of introducing brokers, dealers, floor brokers, and floor
				traders doing business on or through the trading facility, and the protection
				of customer funds.
									(K)Protection of
				market participantsThe trading facility shall establish and
				enforce rules to protect market participants from abusive practices committed
				by any party acting as an agent for the participants.
									(L)Dispute
				resolutionThe trading facility shall establish and enforce rules
				regarding and provide facilities for alternative dispute resolution as
				appropriate for market participants and any market intermediaries.
									(M)Governance
				fitness standardsThe trading facility shall establish and
				enforce appropriate fitness standards for directors, members of any
				disciplinary committee, members of the trading facility, and any other person
				with direct access to the trading facility (including any parties affiliated
				with any of the persons described in this subparagraph).
									(N)Conflicts of
				interestThe trading facility shall establish and enforce rules
				to minimize conflicts of interest in the decisionmaking process of the trading
				facility and establish a process for resolving any such conflict of
				interest.
									(O)Composition of
				boards of mutually owned trading facilitiesIn the case of a
				mutually owned trading facility, the trading facility shall ensure that the
				composition of the governing board reflects market participants.
									(P)RecordkeepingThe
				trading facility shall maintain records of all activities related to the
				business of the trading facility in a form and manner acceptable to the
				Commission for a period of 5 years.
									(Q)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this part, the trading facility shall endeavor to avoid—
										(i)adopting any rules
				or taking any actions that result in any unreasonable restraints of trade;
				or
										(ii)imposing any
				material anticompetitive burden on trading on or through the trading
				facility.
										(b)Brokers,
				dealers, and their associatesThe Commission may prescribe
				regulations governing—
								(1)the eligibility of
				a person to act in the capacity of an introducing broker, a dealer, or a floor
				broker, or a floor trader in the United States;
								(2)the registration of introducing brokers,
				dealers, floor brokers, and floor traders with the Commission; and
								(3)the conduct of a person registered pursuant
				to regulations prescribed under paragraph (2), and of a partner, officer,
				employee, or agent of the registered person, in connection with transactions
				involving a regulated instrument.
								(c)Carbon clearing
				organizations
								(1)ApplicationAn entity may apply to the Commission for
				registration as a carbon clearing organization by submitting to the Director an
				application that contains such information and commitments as the Commission
				may require for the purpose of making the determinations required for approval
				under paragraph (2).
								(2)Requirements for
				registrationTo be registered
				and to maintain registration as a carbon clearing organization, an applicant
				shall demonstrate to the Commission that the applicant complies (and shall have
				reasonable discretion in establishing the manner in which it complies) with the
				following core principles:
									(A)Financial
				resourcesThe applicant shall demonstrate that the applicant has
				adequate financial, operational, and managerial resources to discharge the
				responsibilities of a carbon clearing organization.
									(B)Participant and
				product eligibilityThe applicant shall establish—
										(i)appropriate
				admission and continuing eligibility standards (including appropriate minimum
				financial requirements) for members of and participants in the applicant;
				and
										(ii)appropriate
				standards for determining eligibility of agreements, contracts, or transactions
				submitted to the applicant.
										(C)Risk
				managementThe applicant shall have the ability to manage the
				risks associated with discharging the responsibilities of a carbon clearing
				organization through the use of appropriate tools and procedures.
									(D)Settlement
				proceduresThe applicant shall have the ability to—
										(i)complete
				settlements on a timely basis under varying circumstances;
										(ii)maintain an
				adequate record of the flow of funds associated with each transaction that the
				applicant clears; and
										(iii)comply with the
				terms and conditions of any permitted netting or offset arrangements with other
				carbon clearing organizations.
										(E)Treatment of
				fundsThe applicant shall have standards and procedures designed
				to protect and ensure the safety of member and participant funds.
									(F)Default rules
				and proceduresThe applicant shall have rules and procedures
				designed to allow for efficient, fair, and safe management of events when
				members or participants become insolvent or otherwise default on their
				obligations to the applicant.
									(G)Rule
				enforcementThe applicant shall—
										(i)maintain adequate
				arrangements and resources for the effective monitoring and enforcement of
				compliance with rules of the applicant and for resolution of disputes;
				and
										(ii)have the
				authority and ability to discipline, limit, suspend, or terminate the
				activities of a member or participant for violations of rules of the
				applicant.
										(H)System
				safeguardsThe applicant shall demonstrate that the
				applicant—
										(i)has established
				and will maintain a program of oversight and risk analysis to ensure that the
				automated systems of the applicant function properly and have adequate capacity
				and security; and
										(ii)has established
				and will maintain emergency procedures and a plan for disaster recovery, and
				will periodically test backup facilities sufficient to ensure daily processing,
				clearing, and settlement of transactions.
										(I)ReportingThe
				applicant shall provide to the Director all information necessary for the
				Commission to conduct oversight of the activities of the applicant.
									(J)RecordkeepingThe applicant shall maintain for a period
				of 5 years records of all activities related to the activities of the applicant
				as a carbon clearing organization in a form and manner acceptable to the
				Commission.
									(K)Public
				informationThe applicant shall make information concerning the
				rules and operating procedures governing the clearing and settlement systems
				(including default procedures) available to market participants.
									(L)Information-sharingThe
				applicant shall—
										(i)enter into and
				abide by the terms of all appropriate and applicable domestic and international
				information-sharing agreements; and
										(ii)use relevant
				information obtained from the agreements in carrying out the risk management
				program of the applicant.
										(M)Antitrust
				considerationsUnless appropriate to achieve the purposes of this
				part, the applicant shall avoid—
										(i)adopting any rule
				or taking any action that results in any unreasonable restraint of trade;
				or
										(ii)imposing any
				material anticompetitive burden on trading on a registered carbon trading
				facility.
										406.Administrative
				enforcement
							(a)Investigations
								(1)In
				generalThe Commission may make such investigations as the
				Commission deems necessary to determine whether any person has violated, is
				violating, or is about to violate this part, a regulation or order issued under
				this part, or a rule of an entity registered under this part, or to secure
				information which may serve as a basis for recommending legislation concerning
				matters to which this part relates. In conducting any such investigation, the
				Commission may request the assistance of appropriate Federal agencies.
								(2)Publication of
				resultsThe Commission may
				publish the results of any such investigation and such general statistical
				information gathered in the investigation as the Commission deems of interest
				to the public.
								(3)Public
				disclosure of information and data
									(A)In
				generalThe Commission may
				not publish data and information that would separately disclose a transaction
				or market position of any person, a trade secret, or the names of a customer,
				except where the disclosure is made in connection with a congressional
				proceeding or in an administrative or judicial proceeding brought under this
				part.
									(B)Authority to
				withhold informationThe Commission may withhold from public
				disclosure any data or information concerning or obtained in connection with
				any pending investigation of any person under this part.
									(4)Disclosure of
				registration information to other government entitiesThe Commission shall provide any
				registration information maintained by the Commission under this part on any
				registrant on reasonable request made by any department or agency of any State
				or any political subdivision of a State. Whenever the Administrator determines
				that such information may be appropriate for use by any department or agency of
				a State or political subdivision of a State, the Commission shall provide such
				information without request.
								(b)Review of
				adverse action by registered carbon trading facility
								(1)In
				general
									(A)Disciplinary
				actionsThe Commission may,
				in accordance with such standards and procedures as the Commission deems
				appropriate, review a decision by a registered carbon trading facility to
				suspend, expel, otherwise discipline a member of the trading facility, or deny
				access to the trading facility.
									(B)Other
				actionsOn application of any
				person who is adversely affected by any other registered carbon trading
				facility decision, the Commission may review the decision and issue such order
				with respect to the decision as the Commission deems appropriate to protect the
				public interest.
									(2)Scope of
				authorityThe Commission may affirm, modify, set aside, or remand
				a trading facility decision reviewed under paragraph (1), after a determination
				on the record as to whether the decision was made in accordance with the rules
				of the trading facility.
								(c)Enforcement
				proceedings against certain persons
								(1)Service of
				complaintIf the Commission has reason to believe that a person
				(other than a registered carbon trading facility or carbon clearing
				organization) has violated this part or a regulation or order issued under this
				part, the Commission may serve upon the person a complaint stating the charges
				of the Commission in that respect, which complaint shall have attached or
				contain a notice of hearing, specifying a day and place not less than 3 days
				after the service of the complaint, requiring the person to show cause why an
				order should not be made prohibiting the person from trading on or subject to
				the rules of any registered carbon trading facility, and directing that all
				such trading facilities refuse all privileges to the person, until further
				notice of the Commission and to show cause why the registration of the person,
				if registered with the Commission in any capacity, should not be suspended or
				revoked.
								(2)Investigatory
				powers
									(A)In
				generalFor the purpose of securing effective enforcement of this
				part, and for the purpose of any investigation or proceeding under this part,
				the Commission (except as provided in subparagraph (C)) may administer oaths
				and affirmations, subpoena witnesses, compel their attendance, take evidence,
				and require the production of any books, papers, correspondence, memoranda, or
				other records that the Commission deems relevant or material to the
				inquiry.
									(B)Authority to
				compel attendance of witnesses, and production of recordsThe
				attendance of witnesses and the production of records may be required from any
				place in the United States, any State or any foreign country or jurisdiction at
				any designated place of hearing.
									(C)Effect of
				failure to obey subpoena
										(i)Authority to
				seek court assistanceIn case of contumacy by, or refusal to obey
				a subpoena issued to, any person, the Commission may invoke the aid of any
				court of the United States in the jurisdiction in which the investigation or
				proceeding is conducted, or where the person resides or transacts business, in
				requiring the attendance and testimony of witnesses and the production of
				books, papers, correspondence, memoranda, and other records.
										(ii)Remedies
											(I)In
				generalThe court may issue an order requiring the person to
				appear before the Commission or an Administrative Law Judge or other officer
				designated by the Commission, there to produce records, if so ordered, or to
				give testimony touching the matter under investigation or in question.
											(II)Effect of
				failure to obey court orderAny failure to obey the order of the
				court may be punished by the court as a contempt of the court.
											(3)Penalties
									(A)Upon evidence
				received in a proceeding under paragraph (1), the Commission may issue an
				order—
										(i)prohibiting the
				person from trading on or subject to the rules of any registered carbon trading
				facility, and requiring all such facilities to refuse the person all privileges
				for such period as may be specified in the order;
										(ii)if the person is
				registered with the Commission in any capacity, suspending, for a period of not
				more than 6 months, or revoking, the registration of the person;
										(iii)assessing the
				person, in accord with the gravity of the violation, a civil penalty of not
				more than the greater of $100,000 or triple the monetary gain to the person for
				each such violation; and
										(iv)requiring
				restitution to customers of damages proximately caused by the violation.
										(B)Amount of civil
				penalty based on gravity of violationIn determining the amount
				of the money penalty, if any, to be assessed under subparagraph (A)(iii), the
				Commission shall consider the appropriateness of the penalty to the gravity of
				the violation.
									(C)Notice of
				orderThe Commission shall send notice of the order forthwith by
				registered mail or by certified mail, or deliver the notice to the offending
				person and the governing board of each registered carbon trading
				facility.
									(4)AppealsA petition for review of an order issued
				under paragraph (3) of this subsection may be filed in the Court of Appeals for
				the District of Columbia Circuit.
								(d)Authority To
				suspend or revoke registered carbon trading facility designation or carbon
				clearing organization registrationThe Commission may suspend for a period of
				not more than 6 months, or revoke, the designation of a trading facility as a
				registered carbon trading facility, or the registration of an entity as a
				carbon clearing organization, if, after notice and opportunity for a hearing on
				the record, the Commission finds that—
								(1)the trading
				facility or the entity, as the case may be, has not complied with a requirement
				of section 405(a)(3), or section 405(c)(2), as the case may be; or
								(2)a director,
				officer, employee, or agent of the trading facility or entity, as the case may
				be, has violated this part or a regulation or order issued under this
				part.
								(e)Cease and desist
				ordersIf the Commission
				finds that a person has violated this part or a regulation or order issued
				under this part, the Commission may, in conjunction with an order issued
				against the person under subsection (c)(1), after notice and opportunity for a
				hearing on the record, and subject to appeal as provided for in subsection
				(c)(4), issue an order directing the person to cease and desist from the
				violation.
							(f)Trading
				suspensions; emergency authority
								(1)Trading
				suspensionsIf the Commission
				determines that the public interest so requires, the Commission may, by order,
				summarily suspend all trading of regulated instruments on any trading facility
				or otherwise, for a period not exceeding 90 calendar days. The action described
				in the preceding sentence shall not take effect unless the Commission notifies
				the President of the decision of the Commission, and the President notifies the
				Commission that the President does not disapprove of the decision.
								(2)Emergency
				orders
									(A)In
				generalThe Commission, in an emergency, may by order summarily
				take such action to alter, supplement, suspend, or impose requirements or
				restrictions with respect to any matter or action subject to regulation by the
				Commission or an entity registered under this part, as the Commission
				determines is necessary in the public interest—
										(i)to
				maintain or restore fair and orderly markets in regulated instruments;
				or
										(ii)to ensure prompt,
				accurate, and safe clearance and settlement of transactions in regulated
				instruments.
										(B)Effective
				periodAn order of the Commission under this paragraph shall
				continue in effect for the period specified by the Commission, and may be
				extended. Except as provided in subparagraph (C), an order of the Commission
				under this paragraph may not continue in effect for more than 10 business days,
				including extensions.
									(C)ExtensionAn
				order of the Commission under this paragraph may be extended to continue in
				effect for more than 10 business days if, at the time of the extension, the
				Commission finds that the emergency still exists and determines that the
				continuation of the order beyond 10 business days is necessary in the public
				interest and for the protection of investors to attain an objective described
				in clause (i) or (ii) of subparagraph (A). In no event shall an order of the
				Commission under this paragraph continue in effect for more than 30 calendar
				days.
									(D)ExemptionIn
				exercising the authority provided by this paragraph, the Commission shall not
				be required to comply with section 553 of title 5, United States Code.
									(3)Termination of
				emergency actions by presidentThe President may direct that
				action taken by the Commission under paragraph (2) shall not continue in
				effect.
								(4)Compliance with
				ordersA member of a trading facility, introducing broker,
				dealer, floor broker, or floor trader shall not effect any transaction in, or
				induce the purchase or sale of, any regulated instrument in contravention of an
				order of the Commission under this subsection, unless the order has been
				stayed, modified, or set aside as provided in paragraph (5) or has ceased to be
				effective on direction of the President as provided in paragraph (3).
								(5)Limitations on
				review of ordersAn order of
				the Commission pursuant to this subsection shall be subject to review by the
				United States Court of Appeals for the District of Columbia Circuit. Review
				shall be based on an examination of all the information before the Commission
				at the time the order was issued. The reviewing court shall not enter a stay,
				writ of mandamus, or similar relief unless the court finds, after notice and
				hearing before a panel of the court, that the Commission's action is arbitrary,
				capricious, an abuse of discretion, or otherwise not in accordance with
				law.
								(6)Emergency
				definedIn this subsection, the term emergency
				means—
									(A)a major market
				disturbance characterized by or constituting—
										(i)sudden and
				excessive fluctuations of prices of regulated instruments generally, or a
				substantial threat thereof, that threaten fair and orderly markets; or
										(ii)a
				substantial disruption of the safe or efficient operation of the national
				system for clearance and settlement of transactions in regulated instruments,
				or a substantial threat thereof; or
										(B)a major
				disturbance that substantially disrupts, or threatens to substantially
				disrupt—
										(i)the
				functioning of markets in regulated instruments, or any significant portion or
				segment of the markets; or
										(ii)the transmission
				or processing of transactions in regulated instruments.
										(g)Other authority
				To issue ordersThe
				Commission may issue such other orders as may be necessary to ensure compliance
				with this part or a regulation prescribed under this part.
							407.Civil judicial
				enforcement
							(a)In
				generalIf it appears to the Commission that a person has
				engaged, is engaging, or is about to engage in any act or practice constituting
				a violation of this part or a regulation or order issued under this part, the
				Commission may bring an action in the appropriate district court of the United
				States or United States court of any territory or other place subject to the
				jurisdiction of the United States, to enjoin the act or practice, or to enforce
				compliance with this part or a regulation or order issued under this
				part.
							(b)Forms of
				relief
								(1)Injunctive
				relief; restraining orderOn a proper showing, the court shall
				grant a permanent or temporary injunction or issue a restraining order, without
				bond.
								(2)Civil money
				penalty
									(A)In
				generalThe Commission may seek and the court, on a proper
				showing, shall have jurisdiction to impose on any person found in the action
				brought under this section to have committed a violation a civil penalty in an
				amount that is not more than the greater of $100,000 or triple the monetary
				gain to the person for the violation.
									(B)Enforcement of
				penalty by the Attorney GeneralIf a person on whom such a penalty is
				imposed fails to pay the penalty within the time prescribed in the order of the
				court, the Commission may refer the matter to the Attorney General who shall
				recover the penalty by action in the appropriate United States district
				court.
									408.Criminal
				enforcement
							(a)Violations
				generallyWhoever knowingly violates section 404 or any
				regulation promulgated under section 404, or willfully violates any other
				provision of this part or a regulation issued under this part the violation of
				which is made unlawful or the observance of which is required by or under this
				part, shall be fined not more than $1,000,000 (or not more than $500,000, if
				the violator is an individual), imprisoned not more than 5 years, or both, and
				shall pay the costs of prosecution.
							(b)Failure To
				comply with cease and desist order
								(1)In
				generalIf, after the period allowed for appeal of an order
				issued under section 406(e) or after the affirmance of such an order, a person
				subject to the order fails or refuses to comply with the order, the person
				shall be—
									(A)fined not more
				than the greater of $100,000 or triple the monetary gain to the person,
				imprisoned not less than 6 months nor more than 1 year, or both; or
									(B)if the failure or refusal to comply
				involves a violation referred to in subsection (a) of this section, shall be
				subject to the penalties provided in such subsection for the violation.
									(2)Special
				ruleEach day during which a failure or refusal to comply with
				such an order continues is deemed a separate offense for purposes of paragraph
				(1).
								409.Market
				reports
							(a)Collection and
				analysis of informationThe
				Commission shall, on a continuous basis, collect and analyze the following
				information on the functioning of the markets for regulated instruments
				established under this part:
								(1)The status of, and
				trends in, the markets, including prices, trading volumes, transaction types,
				and trading channels and mechanisms.
								(2)Spikes, collapses,
				and volatility in prices of regulated instruments, and the causes
				therefor.
								(3)The relationship between the market for
				emission allowances, offset credits, and allowance derivatives, and the spot
				and futures markets for energy commodities, including electricity.
								(4)Evidence of fraud
				or manipulation in any such market, the effects on any such market of any such
				fraud or manipulation (or threat of fraud or manipulation) that the Commission
				has identified, and the effectiveness of corrective measures undertaken by the
				Commission to address the fraud or manipulation, or threat.
								(5)The economic effects of the markets,
				including to macro- and micro-economic effects of unexpected significant
				increases and decreases in the price of regulated instruments.
								(6)Any changes in the
				roles, activities, or strategies of various market participants.
								(7)Regional,
				industrial, and consumer responses to the market, and energy investment
				responses to the markets.
								(8)Any other issue
				related to the markets that the Commission deems appropriate.
								(b)Quarterly
				reports to the CongressNot later than 1 month after the end of
				each calendar quarter, the Commission shall submit to the President, the
				Committee on Energy and Commerce of the House of Representatives, and the
				Committee on Environment and Public Works of the Senate, and make available to
				the public, a report on the matters described in subsection (a) with respect to
				the quarter, including recommendations for any administrative or statutory
				measures the Commission considers necessary to address any threats to the
				transparency, fairness, or integrity of the markets in regulated
				instruments.
							410.Application of
				other provisionsThe
				provisions of sections 3, 306 through 308, and 313 through 317 of this Act
				shall not apply to the administration or enforcement of this
				part.
						.
			IIIINVESTING IN
			 AMERICA’S LOW-CARBON FUTURE
			AClimate Trust Tax
			 Credits and Rebates
				301.PurposeThe purpose of this subtitle is to
			 distribute proceeds from emission allowance auctions under title VII of the
			 Clean Air Act (as added by section 101 of this Act) to middle- and low-income
			 households, through refundable tax credits for wage earners and senior citizens
			 and monthly rebates to low-income citizens, to offset any increased direct or
			 indirect energy costs such households may experience as a result of the
			 regulation of greenhouse gas emissions.
				302.Climate Trust tax
			 credit for working families and senior citizens
					(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
						
							36.Climate trust
				tax credit
								(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this subtitle for the taxable year an amount equal to the energy cost
				increase attributable to carbon regulation.
								(b)Energy cost
				increase attributable to carbon regulationFor purposes of this
				section—
									(1)In
				generalThe energy cost increase attributable to carbon
				regulation for any taxable year shall be an amount equal to the applicable
				percentage of the base projected energy cost increase.
									(2)Applicable
				percentageThe applicable
				percentage shall be determined in accordance with the following table:
										
											
											
												
													In the case of:With:The applicable percentage
						is:
													
												
												
													An eligible individual
						making a joint returnNo qualifying
						children140
													
													1 qualifying
						child170
													
													 2 or more qualifying
						children200
													
													
													
													An eligible individual
						not making a joint returnNo qualifying
						children90
													
													 1 qualifying child140
													
													 2 qualifying
						children170
													
												
											
										
									(3)Base projected
				energy cost increaseThe term base projected energy cost
				increase means the base projected cost increase in effect under the
				Climate Trust Rebate Program (section 303 of the
				Investing in Climate Action and Protection
				Act) for the calendar in which the taxable year of the taxpayer
				begins.
									(c)Limitations
									(1)Phase-inIn
				the case of a taxpayer with earned income for the taxable year of less than
				$8,000, the amount allowed as a credit under subsection (a) shall not exceed
				the amount which bears the same ratio to the amount which would be so allowed
				as—
										(A)the earned income of the taxpayer for the
				taxable year, bears to
										(B)$8,000.
										(2)Phase-out
										(A)In
				generalThe amount which would (but for this paragraph) be
				allowed as a credit under subsection (a) shall be reduced (but not below zero)
				by the amount determined under subparagraph (B).
										(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so allowed
				as—
											(i)the excess
				of—
												(I)the taxpayer’s
				adjusted gross income (or, if greater, earned income) for the taxable year,
				over
												(II)the applicable
				amount, bears to
												(ii)the applicable
				denominator.
											(C)Applicable
				amount; applicable numeratorThe applicable amount and applicable
				denominator shall be determined in accordance with the following table:
											
												
												
													
														In the case of:The applicable amount is:The applicable
						denominator is:
														
													
													
														An eligible individual making a joint return$70,000$40,000
														
														An eligible individual with one or more qualifying children
						and not making a joint return$50,000$30,000
														
														Any other eligible individual$30,000$20,000
														
													
												
											
										(d)Definitions and
				special rules
									(1)Eligible
				individualFor purposes of
				this section—
										(A)In
				generalThe term eligible individual means, with
				respect to a taxable year, any individual who—
											(i)has earned income
				for such taxable year, and
											(ii)is not a
				dependent for whom a deduction is allowable under section 151 to another
				taxpayer for any taxable year beginning in the same calendar year as such
				taxable year.
											(B)Certain eligible
				individual rules made applicableRules similar to the rules of
				subparagraphs (B) through (F) of section 32(c)(1) shall apply.
										(2)Earned income
				qualifying childFor purposes of this section, the term
				earned income shall have the meaning given such term by section
				32(c).
									(3)Qualifying
				childFor purposes of this section, the term qualifying
				child shall have the meaning given such term by section 24.
									(4)Married
				individualsIn the case of an individual who is married (within
				the meaning of section 7703), this section shall apply only if a joint return
				is filed for the taxable year under section 6103.
									(5)Coordination
				with Climate Trust Rebate Program
										(A)In
				generalThe amount which would be allowed as a credit to a
				taxpayer under subsection (a) shall, before the application of subsection (c),
				be reduced (but not below zero) by the amounts received by the taxpayer under
				the Climate Trust Rebate Program under section 303 of the
				Investing in Climate Action and Protection
				Act for months beginning in the taxable year.
										(B)Allocation of
				climate trust rebatesFor purposes of this subparagraph, in the
				case of 2 or more eligible individuals who are members of the same household
				(as defined for purposes of the Climate Trust Rebate Program) with respect to
				which an amount is received under such program for any month, for each such
				month beginning in the taxable year such an individual shall be treated as
				receiving an amount equal to—
											(i)the amount
				received with respect to such household for such month, divided by
											(ii)the number of
				eligible individuals who are members of such household at the beginning of such
				month.
											(e)Senior citizens
				climate trust credit
									(1)In
				generalIn the case of an individual with qualifying retirement
				income for the taxable year, the taxpayer may elect to apply subsections (c)
				and (d)(1) by substituting qualifying retirement income for
				earned income.
									(2)LimitationIf
				the taxpayer makes the election described in paragraph (1) for the taxable
				year, the amount allowed as a credit under subsection (a) for such taxable year
				shall not exceed an amount equal to 55 percent of the amount which would (but
				for this paragraph) be so allowed.
									(3)Qualifying
				incomeFor purposes of this section, the term qualifying
				retirement income means—
										(A)a distribution (other than a rollover)
				from—
											(i)a plan described in section 401(a) which
				includes a trust exempt from tax under section 501(a),
											(ii)an annuity plan
				described in section 403(a),
											(iii)an annuity
				contract described in section 403(b),
											(iv)an individual
				retirement account described in section 408(a),
											(v)an individual
				retirement annuity described in section 408(b),
											(vi)a Roth IRA (as
				defined in 408A(b)),
											(vii)an eligible
				deferred compensation plan (as defined in section 457),
											(viii)a governmental
				plan (as defined in section 414(d)),
											(ix)a trust described
				in section 501(c)(18), or
											(x)any other plan,
				contract, account, annuity, or trust which, at any time, has been determined by
				the Secretary to be such a plan, contract, account, annuity, or trust,
											(B)social security
				benefits (within the meaning of section 86(d)),
										(C)any compensation or
				pension received under chapter 11, chapter 13, or chapter 15 of title 38,
				United States Code, and
										(D)any other amount
				received which is in the nature of a retirement benefit
				payment.
										.
					(b)Appropriations
			 for refundSection 1324(b)(2) of title 31, United States Code, is
			 amended by striking or 53(e) and inserting , 53(e), or
			 36.
					(c)Clerical
			 amendmentThe table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new items:
						
							
								Sec. 36. Climate trust tax
				credit.
								Sec. 37. Overpayments of
				tax.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					303.Climate Trust
			 rebates for low-income households
					(a)DefinitionsFor
			 purposes of this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency or, if the President designates an alternative agency under
			 subsection (b)(1), the head of such agency.
						(2)Base projected
			 cost increaseThe term base projected cost
			 increase means an amount equal to the projected average annual
			 increase, for a year in direct and indirect energy costs for a 1-person
			 household in the middle quintile of the income scale, that results from the
			 regulation of greenhouse gas emissions under title VII of the Clean Air Act (as
			 added by section 101 of this Act), provided that each quintile shall—
							(A)be based on income
			 adjusted for household size; and
							(B)have an equal
			 aggregate number of individuals.
							(3)Elderly or
			 disabled memberThe term elderly or disabled
			 member has the meaning given such term in section 3 of the Food Stamp
			 Act of 1977 (7 U.S.C. 2012).
						(4)Electronic
			 benefit transfer cardThe term electronic benefit transfer
			 card means a card that makes a rebate provided under the Program
			 accessible to a household through an Electronic Benefits Transfer
			 System.
						(5)Electronic
			 benefit transfer systemThe term Electronic Benefit
			 Transfer System means a system by which rebates provided under the
			 Program are issued from and stored in a central databank by means of electronic
			 benefit transfer cards.
						(6)HouseholdThe
			 term household means—
							(A)an individual who
			 lives alone; or
							(B)a group of
			 individuals who live together.
							(7)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, American Samoa, the United States
			 Virgin Islands, Guam, or the Commonwealth of the Northern Mariana
			 Islands.
						(8)State
			 agencyThe term State agency means—
							(A)an agency of a
			 State (including the local offices of such agency) that has the responsibility
			 for the administration of federally aided public assistance programs in such
			 State; or
							(B)in a State in
			 which such programs are operated on a decentralized basis, the corresponding
			 local agencies that administer such programs.
							(b)Climate trust
			 rebate program
						(1)Formulation and
			 administration of programThe Administrator of the Environmental
			 Protection Agency, or the head of such other Executive agency (as defined in
			 section 105 of title 5 of the United States Code) as the President may
			 designate, shall formulate and administer in accordance with this section a
			 program to be known as the Climate Trust Rebate Program (in this
			 section referred to as the Program).
						(2)State
			 participation in the ProgramAt the request of a State, eligible
			 households in such State shall be provided an opportunity to receive
			 compensation through the issuance of a rebate in accordance with this section
			 for increased energy related costs resulting from compliance with the
			 requirements of title VII of the Clean Air Act.
						(3)FundingRebates
			 under this section shall be funded from the Climate Trust Rebate Fund
			 established under section 722(a) of the Clean Air Act. Such funds shall be
			 available for expenditure, without further appropriation or fiscal year
			 limitation, to carry out this section.
						(c)EligibilitySubject
			 to subsection (d), a household shall be eligible to participate in the Program
			 if the State agency designated by the chief executive officer of such State to
			 carry out the Program in such State determines that—
						(1)such household
			 contains 1 or more individuals who participate in the food stamp program under
			 the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.); or
						(2)such household,
			 without regard to whether such household includes an elderly or disabled
			 member, meets—
							(A)the gross income
			 standard described in section 5(c)(2) of the Food Stamp Act of 1977 (7 U.S.C.
			 2014(c)(2)); and
							(B)the financial
			 resources limit described in section 5(g) the Food Stamp Act of 1977 (7 U.S.C.
			 2014(g)).
							(d)LimitationsThe
			 Administrator shall establish procedures to ensure that—
						(1)individuals who
			 are not—
							(A)citizens or
			 nationals of the United States; or
							(B)immigrants
			 lawfully residing in the United States;
							are excluded
			 for the purpose of calculating rebates under subsection (e); and(2)households do not
			 receive more than 1 rebate per month.
						(e)Rebate
			 calculation
						(1)Base projected
			 cost increaseNot later than
			 October 1 of 2009, and of each subsequent calendar year, the Administrator of
			 the Energy Information Administration shall calculate and publish the base
			 projected cost increase for the following year.
						(2)Maximum rebate
			 amountThe maximum rebate amount for each month of a calendar
			 year shall be—
							(A)set by the
			 Administrator; and
							(B)equal to
			 1/12 of—
								(i)90
			 percent of the base projected cost increase for a household containing 1
			 individual;
								(ii)140
			 percent of the base projected cost increase for a household containing 2
			 individuals;
								(iii)170
			 percent of the base projected cost increase for a household containing 3
			 individuals; and
								(iv)200
			 percent of the base projected cost increase for a household containing 4 or
			 more individuals.
								(3)Monthly rebate
			 amountsEligible households shall receive a monthly rebate
			 calculated in the following manner:
							(A)A household with
			 gross income, as determined in the manner provided in section 5 of the Food
			 Stamp Act of 1977 (7 U.S.C. 2014), that is less than 50 percent of the poverty
			 line shall receive the maximum rebate amount for a household of equal
			 size.
							(B)A household with
			 gross income, as determined in the manner provided in section 5 of the Food
			 Stamp Act of 1977 (7 U.S.C. 2014), that is not less than 50 percent of the
			 poverty line and not more than 130 percent of the poverty line shall receive a
			 rebate in an amount determined in accordance with a schedule of phase-down
			 rates based on household size, established by the Administrator and specifying
			 the amount by which the otherwise applicable maximum rebate amount shall be
			 reduced for each dollar by which such gross income exceeds 50 percent of the
			 poverty line. The phase-down rate shall be—
								(i)for
			 household sizes of 4 or fewer individuals, equal to the maximum rebate amount
			 divided by 80 percent of the poverty line applicable to the particular
			 household size involved; and
								(ii)for
			 household sizes of 5 or more individuals, equal to a rate determined in
			 accordance with a methodology established by the Administrator.
								(C)Households with
			 gross income exceeding 130 percent of the poverty line shall not be eligible to
			 receive a rebate under the Program.
							(f)Schedule and
			 standards for implementation of programThe Administrator shall
			 establish by rule a schedule and standards to implement the Program. Such
			 standards shall—
						(1)specify the
			 required level of household protection regarding privacy, ease of rebate use,
			 and access to the rebates under the Program;
						(2)prohibit the
			 imposition of any fee on a household for the withdrawal or expenditure of any
			 part of such rebates;
						(3)require States
			 participating in the Program to provide such rebates to recipient households
			 through an Electronic Benefit Transfer System or by direct deposits into
			 accounts established by household members at financial institutions; and
						(4)provide for the
			 interoperability of the Program among States and among law enforcement
			 authorities that monitor compliance with the Program.
						(g)State
			 administration of programA
			 participating State, and the State agency designated under subsection (b),
			 shall be responsible for—
						(1)certifying the
			 eligibility of households to receive rebates under the Program; and
						(2)issuance and
			 control of rebates, and accountability therefor.
						(h)Reimbursement of
			 state administrative costsSubject to standards established by
			 the Administrator, the Administrator shall reimburse each participating State
			 as follows for administrative costs incurred by the designated State agency to
			 carry out the Program:
						(1)For 3 years such
			 costs shall be reimbursed at the rate of—
							(A)90 percent of any
			 automated data processing improvement, and Electronic Benefit Transfer contract
			 amendment, necessary to provide rebates under the Program; and
							(B)75 percent of such
			 costs remaining.
							(2)For subsequent
			 years such costs shall be reimbursed at the rate of 50 percent.
						(i)Treatment of
			 rebatesThe amount of any rebate received under the Program shall
			 not be considered to be income or resources for any purpose under any Federal,
			 State, or local law, including any law relating to taxation (including income
			 tax) or public assistance (including programs that provide health care, cash
			 aid, child care, nutrition assistance, and housing assistance). No
			 participating State (or political subdivision thereof) shall decrease any
			 assistance otherwise provided to an individual or a household based on the fact
			 that a household applied for or received a rebate under the Program.
					BLow-Carbon
			 Technology Fund
				311.PurposesThe purposes of this subtitle are—
					(1)to encourage
			 rapid, sustained, and cost-effective development, demonstration, and deployment
			 of advanced low-carbon energy and efficiency technologies that substantially
			 reduce greenhouse gas emissions; and
					(2)to do so in a
			 manner that encourages economic growth and job creation in the United States,
			 establishes the United States as a global leader in low-carbon energy
			 technology innovation and production, and minimizes the cost of meeting the
			 climate protection objectives of this Act.
					312.FundingThe Secretary of Energy shall utilize the
			 Low-Carbon Technology Fund established under section 722(a) of the Clean Air
			 Act (as added by section 101 of this Act) to carry out a comprehensive program
			 of research, development, demonstration, and deployment of low-carbon energy
			 and efficiency technologies as provided in this subtitle. Funds deposited in
			 the Low-Carbon Technology Fund shall be available for expenditure, without
			 further appropriation or fiscal year limitation, to carry out this
			 subtitle.
				313.Renewable
			 energy and energy efficiency research, development, and demonstration
					(a)In
			 generalIn each of fiscal
			 years 2010 through 2020, the Secretary of Energy shall use 35 percent of the
			 funds deposited in the Low-Carbon Technology Fund for renewable energy and
			 energy efficiency technology programs in accordance with this section. In
			 addition to amounts otherwise authorized to be appropriated for the programs
			 described in subsection (b), there are authorized to be appropriated such sums
			 as may be necessary for carrying out such programs for fiscal years 2010
			 through 2020.
					(b)Allocation of
			 fundsFunds available under this section shall be distributed as
			 follows:
						(1)Renewable
			 electricity1/4 of such funds shall be used
			 to carry out—
							(A)renewable energy
			 programs under section 931 of the Energy Policy Act of 2005 (42 U.S.C.
			 16231);
							(B)solar thermal
			 energy storage programs under section 602 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17171);
							(C)photovoltaic
			 technology demonstration programs under section 607 of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17175);
							(D)hydrothermal and
			 geothermal energy programs under sections 613 through 616 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17192–95); and
							(E)marine and
			 hydrokinetic renewable energy programs under sections 633 and 634 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17212 and 17213).
							(2)Electric
			 transmission and distribution efficiency1/8
			 of such funds shall be used to carry out—
							(A)electric
			 transmission and distribution programs under section 925 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16215); and
							(B)smart grid
			 technology programs under sections 1304 and 1306 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17384 and 17386).
							(3)Low-carbon
			 renewable fuels and bioenergy1/8 of such
			 funds shall be used to carry out—
							(A)biofuels and
			 bioenergy programs under section 932 of the Energy Policy Act of 2005 (42
			 U.S.C. 16232);
							(B)biofuels
			 distribution and advanced biofuels infrastructure programs under section 248 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17054); and
							(C)biomass programs
			 under section 307 of the Biomass Research and Development Act of 2000 (7 U.S.C.
			 8606).
							(4)Low-emission
			 vehicles3/16 of such funds shall be used to
			 carry out—
							(A)advanced vehicle
			 efficiency technologies programs under section 911(a)(2)(A) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16191(a)(2)(A));
							(B)efficient hybrid
			 and advanced diesel vehicles and components programs under section 712 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16062); and
							(C)lightweight
			 vehicle materials programs under section 651 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17241).
							(5)Building
			 efficiency1/8 of such funds
			 shall be used to carry out—
							(A)the
			 Zero-Net-Energy Commercial Buildings Initiative under section 422 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17082); and
							(B)building
			 efficiency technology programs under section 911(a)(2)(B) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16191).
							(6)Industrial
			 efficiency1/16 of such funds
			 shall be used to carry out—
							(A)the
			 energy-intensive industries efficiency program under section 452 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17111); and
							(B)the waste energy
			 recovery incentive grant program under section 373 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6343).
							(7)Energy storage
			 technologies1/16 of such funds shall be
			 used to carry out the energy storage technology programs under section 641 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17231).
						(8)Advanced
			 research projects agency-energy1/16 of such
			 funds shall be used to fund programs carried out by the Advanced Research
			 Projects Agency-Energy (ARPA–E) under section 5012 of the America COMPETES Act
			 of 2007 (42 U.S.C. 16538), for research and development of energy technologies
			 to achieve reductions in greenhouse gas emissions.
						314.Renewable
			 energy deployment incentives
					(a)Renewable
			 electricity production payments
						(1)AllocationIn
			 each of fiscal years 2010 through 2030, the Secretary of Energy shall use 40
			 percent of funds deposited in the Low-Carbon Technology Fund, in accordance
			 with this subsection, to encourage deployment of renewable electricity
			 generation technologies.
						(2)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations establishing a program to competitively distribute
			 funds allocated under paragraph (1) to producers of renewable electricity
			 through reverse auctions, in accordance with the requirements of this
			 subsection.
						(3)Eligibility
			 criteriaThe Secretary shall provide incentives only for the
			 domestic production of electricity from—
							(A)generation units
			 placed into service after the date of enactment of this Act that generate
			 electricity exclusively from solar, wind, biomass, ocean (including tidal,
			 wave, current, and thermal), or geothermal resources; or
							(B)additions of new
			 capacity or increased efficiency that leads to increased generation at
			 hydroelectric projects that commenced operation prior to the date of enactment
			 of this Act.
							(4)Reverse
			 auctionsThe Secretary shall distribute funds among producers of
			 eligible renewable electricity, on a competitive basis, through reverse
			 auctions, based on the bids from producers in terms of dollars per
			 megawatt-hour of electricity generated. In deciding among bids, the Secretary
			 shall give preference to the lowest price bids, with the following
			 exceptions:
							(A)The Secretary
			 shall seek to ensure that the categories of renewable electricity technologies
			 receiving funding under this subsection are diverse and that the distribution
			 of funding is reasonably balanced among different technologies.
							(B)The Secretary
			 shall require each bidder to notify the Secretary of any other financial
			 assistance the bidder may reasonably be anticipated to receive through other
			 Federal, State, or local government programs for the same production, and shall
			 seek to avoid providing payments under this subsection where the Secretary
			 determines that such payments are likely, in light of other Federal, State, or
			 local financial assistance, to provide the bidder with an unreasonably high
			 rate of return.
							(5)Form of
			 assistanceFunds shall be distributed under this subsection
			 pursuant to contracts to provide production payments to producers of renewable
			 electricity for each year during the first 10 years of commercial service of
			 the generating unit. The Secretary shall not award new contracts under this
			 subsection after December 31, 2020.
						(6)Amount of
			 paymentsProduction payments made pursuant to this subsection
			 shall be distributed to each producer at the end of each year of operation in
			 an amount equal to the product obtained by multiplying—
							(A)the price bid by
			 the producer per megawatt-hour of electricity generated; by
							(B)the lesser
			 of—
								(i)the
			 number of megawatt-hours generated and sold by the electricity generation unit
			 during the preceding year; and
								(ii)the
			 number of megawatt-hours bid for that year by the producer.
								(b)Distributed
			 renewable energy technology rebates
						(1)Definition of
			 distributed renewable energy technologyFor purposes of this
			 subsection, the term distributed renewable energy technology
			 means a technology that is designed to generate electric or thermal energy from
			 solar, wind, or geothermal resources to serve energy consumers at or near the
			 site at which the technology is installed.
						(2)AllocationFor
			 each of fiscal years 2010 through 2030, the Secretary of Energy shall use 5
			 percent of funds deposited in the Low-Carbon Technology Fund, in accordance
			 with this subsection, to encourage deployment of distributed renewable energy
			 technologies.
						(3)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Energy shall promulgate regulations establishing a program to distribute funds
			 made available under paragraph (2), in accordance with this subsection, through
			 rebates to persons or entities that purchase, install, and operate distributed
			 renewable energy technologies.
						(4)Distribution of
			 assistanceThe Secretary shall distribute rebates to persons or
			 entities that purchase, install, and operate distributed renewable energy
			 technologies either—
							(A)directly;
							(B)through utilities
			 or manufacturers of distributed renewable energy technologies; or
							(C)through such other
			 entities as the Secretary of Energy determines will provide a cost-effective
			 channel of distribution.
							(5)Eligibility
			 criteria
							(A)Eligible
			 equipmentThe Secretary of Energy shall provide incentives only
			 to persons or entities that, after the date of enactment of this Act, purchase,
			 install, and operate distributed renewable energy technology that is—
								(i)new
			 equipment which uses solar energy to generate electricity, to heat or cool (or
			 provide hot water for use in) a structure, or to provide solar process heat,
			 except equipment that is used to generate energy for the purposes of heating a
			 swimming pool;
								(ii)new
			 equipment which uses solar energy to illuminate the inside of a structure using
			 fiber-optic distributed sunlight;
								(iii)new equipment
			 used to produce, distribute, or use energy derived from a geothermal deposit;
			 or
								(iv)a
			 new wind turbine which has a nameplate capacity of not greater than 100
			 kilowatts.
								(B)LimitationPersons
			 or entities shall not be eligible for rebates under this section for the
			 purchase, installation, and operation of equipment for which they have
			 received, or will receive, other financial incentives provided by a Federal,
			 State, or local government.
							(6)Amount of
			 rebatesRebates under this section shall not exceed the lesser
			 of—
							(A)30 percent of cost
			 of purchase and installation of eligible equipment; or
							(B)$5,000 per
			 site.
							315.Carbon capture
			 and sequestration demonstration and deployment
					(a)AllocationIn
			 each of fiscal years 2010 through 2020, the Secretary of Energy shall use 20
			 percent of funds deposited in the Low-Carbon Technology Fund to encourage
			 large-scale demonstration of carbon capture and geological sequestration
			 technologies and early commercial deployment of such technologies at qualifying
			 electric generating units.
					(b)Demonstration of
			 carbon capture and sequestrationThe Secretary of Energy shall
			 use funds allocated under subsection (a) to complete the carbon capture and
			 sequestration programs established under section 963 of the Energy Policy Act
			 of 2005 (42 U.S.C. 16293) and section 703 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17251). For each of fiscal years 2010 through
			 2013, the Secretary shall fund those programs at the full level of
			 authorization provided by those sections.
					(c)Early deployment
			 incentives for carbon capture and sequestration
						(1)AllocationIn
			 each of fiscal years 2010 through 2020, the Secretary shall use the remaining
			 funds available under subsection (a), after funding the programs under
			 subsection (b), to encourage commercial deployment of carbon capture and
			 sequestration technologies at qualifying electric generating units.
						(2)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations establishing a program to distribute funds
			 allocated under paragraph (1), in the form of cost-sharing grants, to owners or
			 operators of electric generating units in accordance with the requirements of
			 this subsection.
						(3)Eligibility
			 criteriaThe Secretary shall provide incentives under this
			 section only to projects—
							(A)at electric
			 generating units—
								(i)with
			 a rated capacity of 250 megawatts or more; and
								(ii)that derive at
			 least 50 percent of their annual fuel input from coal, petroleum coke, or any
			 combination of these fuels;
								(B)that will achieve
			 the capture and geological sequestration of not less than 85 percent of the
			 total carbon dioxide emissions produced by the electric generating unit on an
			 annual average basis;
							(C)the construction
			 of which commences no later than December 31, 2020; and
							(D)that do not
			 receive other Federal or State financial incentives, including loans, loan
			 guarantees, grants, or tax credits.
							(4)Level of
			 fundingThe level of assistance provided to owners or operators
			 of eligible electric generating units under this subsection shall be no greater
			 than is necessary to permit recovery of reasonable incremental capital and
			 operating costs of the project that are specifically attributable to
			 implementation of carbon capture and sequestration, taking into account the
			 reduced cost of compliance with section 712 of the Clean Air Act (as added by
			 section 101 of this Act). For purposes of this paragraph, reasonable
			 incremental capital and operating costs shall be determined based on the most
			 cost-effective reasonably available technology for capturing and sequestering
			 carbon dioxide emissions, taking into account the location of the electric
			 generating unit and the type of fuel (including coal type) used to power the
			 unit.
						(5)Selection
			 criteriaAs part of the regulations promulgated under this
			 subsection, the Secretary shall establish objective criteria for the selection
			 of projects, in the event that there are more grant applicants that meet the
			 eligibility criteria in paragraph (3) than can be funded. Such criteria shall,
			 at minimum—
							(A)give preference to
			 projects that most cost-effectively capture and sequester carbon dioxide, so as
			 to maximize the tonnage of carbon dioxide sequestered per dollar of assistance
			 provided; and
							(B)seek to ensure
			 funding for projects representing a diverse range of coal types, capture
			 technologies, and geographic regions.
							316.Fiscal years
			 2021 through 2050
					(a)Recommendations
			 to the president and congressThe reports developed under section
			 703(d) and (e) of this Act shall contain recommendations on the allocation of
			 funds from the Low Carbon Technology Fund in future fiscal years, beginning
			 with fiscal year 2021.
					(b)ExceptionSubsection
			 (a) shall not apply to the first report delivered under section 703(d) or the
			 first report delivered under section 703(e) of this Act.
					(c)Presidential
			 authorityIf, after the 1-year period beginning on the date of
			 submission of each report to which subsection (a) applies, Congress has not
			 enacted a statute codifying the recommendations on the allocation of funds from
			 the Low Carbon Technology Fund in future fiscal years or an alternative to such
			 recommendations, the President is authorized to allocate funds from that Fund
			 pursuant to the recommendations for the next 5 fiscal years.
					CNational Energy
			 Efficiency Fund
				321.PurposesThe purposes of this subtitle are—
					(1)to encourage
			 widespread adoption of energy efficiency policies and measures, including
			 programs to—
						(A)increase
			 efficiency in electricity and natural gas consumption;
						(B)encourage the
			 adoption and enforcement of robust building efficiency codes;
						(C)develop and
			 implement policies and projects that will reduce vehicle miles traveled;
						(D)provide
			 weatherization and home energy assistance to low-income persons; and
						(E)encourage
			 recycling of energy intensive consumer goods; and
						(2)by means of such
			 programs to—
						(A)achieve
			 substantial negative- or low-cost reductions in greenhouse gas
			 emissions;
						(B)greatly reduce the
			 overall cost to American consumers and businesses of achieving the climate
			 protection objectives of this Act; and
						(C)spur innovation,
			 job creation, and economic growth in the United States through investment in
			 energy efficiency technologies.
						322.DefinitionsFor purposes of this subtitle:
					(1)National energy
			 efficiency fundThe term National Energy Efficiency
			 Fund means the National Energy Efficiency Fund established under
			 section 722 of the Clean Air Act (as added by section 101 of this Act).
					(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(3)StateThe
			 term State means—
						(A)a State;
			 and
						(B)the District of
			 Columbia.
						323.FundingFunds deposited in the National Energy
			 Efficiency Fund shall be available for expenditure, without further
			 appropriation or fiscal year limitation, in accordance with the requirements of
			 this subtitle.
				324.Electricity
			 consumers
					(a)Definition of
			 electricity savings
						(1)In
			 generalThe term electricity savings means a net
			 reduction in statewide end-use electricity consumption that is achieved through
			 consumer energy efficiency measures and programs over a specified time period,
			 relative to projected consumption for the same time period, as determined by
			 the Secretary.
						(2)InclusionsThe
			 term electricity savings includes savings achieved as a result
			 of—
							(A)electricity-saving
			 practices; and
							(B)installation of
			 energy-saving technologies and devices.
							(3)ExclusionThe
			 term electricity savings does not include savings from measures
			 that would likely be adopted in the absence of consumer energy efficiency
			 measures and programs, as determined by the Secretary.
						(b)Establishment of
			 programIn each of fiscal years 2011 through 2050, the Secretary
			 shall distribute 46 percent of the funds deposited in the National Energy
			 Efficiency Fund to States, in accordance with this section, to encourage
			 cost-effective investment in consumer energy efficiency measures and
			 programs.
					(c)Distribution of
			 funds
						(1)In
			 generalThe Secretary shall establish, by rule, a Start-Up
			 Formula and a Performance-Based Formula, in accordance with paragraphs (2) and
			 (3) of this subsection, to govern distribution of funds under this
			 section.
						(2)Start-up
			 formulaThe Start-up Formula referred to in paragraph (1) shall
			 provide for the distribution of funds based on the following 2 factors, each
			 given equal weight:
							(A)The proportion
			 that—
								(i)the
			 quantity of electricity delivered to consumers within the State during the 3
			 calendar years preceding the calendar year in which the funds are distributed;
			 bears to
								(ii)the
			 total quantity of electricity delivered to consumers in the United States
			 during those 3 calendar years.
								(B)The proportion
			 that—
								(i)the
			 population of the State in the most recent year for which data is available for
			 all States, as determined by the Secretary; bears to
								(ii)the
			 population of the United States in that year.
								(3)Performance-based
			 formulaThe Performance-Based Formula referred to in paragraph
			 (1) shall provide for the distribution of funds among States in direct
			 proportion to the quantity of electricity savings actually achieved within each
			 State in the prior year as a result of consumer energy efficiency measures and
			 programs implemented in the State. Such formula shall—
							(A)define an
			 appropriate baseline for calculating electricity savings;
							(B)define a minimum
			 level of annual statewide electricity savings, which shall not be less than 0.5
			 percent, necessary to qualify for funding under the formula;
							(C)take account of
			 past performance in achieving electricity savings so as not to penalize States
			 that have taken early action to improve efficiency; and
							(D)maximize, to the
			 greatest extent possible, the incentive for States to achieve cost-effective
			 electricity savings.
							(4)AllocationThe
			 Secretary shall distribute the funds available under subsection (b) in
			 accordance with the following table:
							
								
									
										Fiscal YearPercent of Funds Allocated According to Start-Up
					 FormulaPercent of Funds Allocated According to Performance-Based
					 Formula
										
									
									
										20101000
										
										20111000
										
										20125050
										
										20135050
										
										2014 through 20500100
										
									
								
							
						(d)Eligibility
						(1)In
			 generalIn fiscal years 2012 and 2013, a State shall be eligible
			 to receive funding pursuant to both the Start-Up Formula and the
			 Performance-Based Formula.
						(2)Eligibility for
			 funds distributed based on start-up formulaTo be eligible to
			 receive funds distributed based on the Start-Up Formula, a State must adopt a
			 binding statewide electricity savings target that requires such State to
			 achieve annual electricity savings of not less than 0.25 percent in 2011 and
			 2012, and not less than 0.5 percent in 2013 and 2014.
						(e)Use of
			 funds
						(1)In
			 generalA State’s use of funds distributed pursuant to this
			 section shall be limited to measures and programs to—
							(A)increase consumer
			 energy efficiency;
							(B)increase
			 transmission and distribution efficiency; and
							(C)promote deployment
			 of—
								(i)renewable
			 electricity generation;
								(ii)advanced biofuels
			 that meet the baseline greenhouse gas lifecycle emissions requirements as
			 defined in section 211(o)(1)(B) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B));
			 and
								(iii)low-emission
			 vehicles.
								(2)Certification
			 and verificationThe Secretary shall establish—
							(A)guidelines
			 specifying the types of activities for which funds distributed pursuant to this
			 section may be used;
							(B)procedures
			 requiring States to certify that funds distributed pursuant to this section are
			 used in accordance with this subsection; and
							(C)procedures for
			 reviewing and verifying States’ compliance with this subsection.
							(3)PenaltiesIf
			 the Secretary determines that a State is not in compliance with this
			 subsection, the Secretary may withhold a portion of the funding, equal to twice
			 the amount of funding received by the State that was not spent in accordance
			 with the requirements in this subsection, for which such State would otherwise
			 be eligible under this section in later years.
						(f)Measurement,
			 monitoring, certification, and verification of electricity savings
						(1)Methods and
			 standardsThe Secretary shall establish national measurement,
			 monitoring, certification, and verification methods and standards to be used to
			 evaluate the quantity of electricity savings achieved by a State for purposes
			 of distributing funds based on the Performance-Based Formula.
						(2)State
			 requirementsAs a condition of receipt of funds based on the
			 Performance-Based Formula, States must, in accordance with paragraph
			 (1)—
							(A)quantify and
			 certify the quantity of electricity savings achieved each year by the
			 State;
							(B)provide data
			 necessary to support and verify such claim, as determined by the Secretary;
			 and
							(C)provide
			 third-party verification of reported electricity savings.
							(g)RegulationsNot
			 later than January 1, 2010, the Secretary shall promulgate regulations
			 governing the implementation of this section. The Secretary shall review and,
			 as appropriate, revise such regulations at least every 5 years.
					325.Natural gas
			 consumers
					(a)Definition of
			 natural gas savings
						(1)In
			 generalThe term natural gas savings means a net
			 reduction in statewide natural gas consumption by residential and commercial
			 consumers that is achieved through consumer energy efficiency measures and
			 programs over a specified time period, relative to projected consumption for
			 the same time period, as determined by the Secretary.
						(2)InclusionsThe
			 term natural gas savings includes savings achieved as a result
			 of—
							(A)natural gas-saving
			 practices; and
							(B)installation of
			 energy-saving technologies and devices.
							(3)ExclusionThe
			 term natural gas savings does not include savings from measures
			 that would likely be adopted in the absence of consumer energy efficiency
			 measures and programs, as determined by the Secretary.
						(b)Establishment of
			 programIn each of fiscal years 2011 through 2050, the Secretary
			 shall distribute 8 percent of the funds deposited in the National Energy
			 Efficiency Fund to States, in accordance with this section, to encourage
			 cost-effective investment in consumer energy efficiency measures and
			 programs.
					(c)Distribution of
			 funds
						(1)In
			 generalThe Secretary shall establish, by rule, a Start-Up
			 Formula and a Performance-Based Formula, in accordance with paragraphs (2) and
			 (3) of this subsection, to govern distribution of funds under this
			 section.
						(2)Start-up
			 formulaThe Start-up Formula referred to in paragraph (1) shall
			 provide for the distribution of funds based on the following 2 factors, each
			 given equal weight:
							(A)The proportion
			 that—
								(i)the quantity of natural gas delivered to
			 residential and commercial consumers within the State during the 3 calendar
			 years preceding the calendar year in which the funds are distributed; bears
			 to
								(ii)the total quantity of natural gas delivered
			 to residential and commercial consumers in the United States during those 3
			 calendar years.
								(B)The proportion
			 that—
								(i)the
			 population of the State in the most recent year for which data is available for
			 all States, as determined by the Secretary; bears to
								(ii)the
			 population of the United States in that year.
								(3)Performance-based
			 formulaThe Performance-Based Formula referred to in paragraph
			 (1) shall provide for the distribution of funds among States in direct
			 proportion to quantity of natural gas savings actually achieved within each
			 State in the prior year as a result of consumer energy efficiency measures and
			 programs implemented in the State. Such formula shall—
							(A)define an
			 appropriate baseline for calculating natural gas savings;
							(B)define a minimum
			 level of annual statewide natural gas savings, which shall not be less than 0.5
			 percent, necessary to qualify for funding under the formula;
							(C)take account of
			 past performance in achieving natural gas savings so as not to penalize States
			 that have taken early action to improve efficiency; and
							(D)maximize, to the
			 greatest extent possible, the incentive for States to achieve cost-effective
			 natural gas savings.
							(4)AllocationThe
			 Secretary shall distribute the funds available under subsection (b) in
			 accordance with the following table:
							
								
									
										Fiscal YearPercent of Funds Allocated According to Start-Up
					 FormulaPercent of Funds Allocated According to Performance-Based
					 Formula
										
									
									
										20101000
										
										20111000
										
										20125050
										
										20135050
										
										2014 through 20500100
										
									
								
							
						(d)Eligibility
						(1)In
			 generalIn fiscal years 2012 and 2013, a State shall be eligible
			 to receive funding pursuant to both the Start-Up Formula and the
			 Performance-Based Formula.
						(2)Eligibility for
			 funds distributed based on start-up formulaTo be eligible to receive funds distributed
			 based on the Start-Up Formula, a State must adopt a binding statewide natural
			 gas savings target that requires such State to achieve annual natural gas
			 savings of not less than 0.25 percent of the quantity of natural gas delivered
			 to residential and commercial consumers in the State in 2011 and 2012, and not
			 less than 0.5 percent in 2013 and 2014.
						(e)Use of
			 funds
						(1)In
			 generalA State’s use of funds distributed pursuant to this
			 section shall be limited to measures and programs described in section
			 324(e)(1).
						(2)Certification
			 and verificationThe Secretary shall establish—
							(A)guidelines
			 specifying the types of activities for which funds distributed pursuant to this
			 section may be used;
							(B)procedures
			 requiring States to certify that funds distributed pursuant to this section are
			 used in accordance with this subsection; and
							(C)procedures for
			 reviewing and verifying States’ compliance with this subsection.
							(3)PenaltiesIf
			 the Secretary determines that a State is not in compliance with this
			 subsection, the Secretary may withhold a portion of the funding, equal to twice
			 the amount of funding received by the State that was not spent in accordance
			 with the requirements in this subsection, for which such State would otherwise
			 be eligible under this section in later years.
						(f)Measurement,
			 monitoring, certification, and verification of natural gas savings
						(1)Methods and
			 standardsThe Secretary shall establish national measurement,
			 monitoring, certification, and verification methods and standards to be used to
			 evaluate the quantity of natural gas savings achieved by a State for purposes
			 of distributing funds based on the Performance-Based Formula.
						(2)State
			 requirementsAs a condition of receipt of funds based on the
			 Performance-Based Formula, States must, in accordance with paragraph
			 (1)—
							(A)quantify and
			 certify the quantity of natural gas savings achieved each year by the
			 State;
							(B)provide data
			 necessary to support and verify such claim, as determined by the Secretary;
			 and
							(C)provide
			 third-party verification of reported natural gas savings.
							(g)RegulationsNot
			 later than January 1, 2010, the Secretary shall promulgate regulations
			 governing the implementation of this section. The Secretary shall review and,
			 as appropriate, revise such regulations at least every 5 years.
					326.Building
			 efficiency
					(a)In
			 generalIn each of fiscal years 2010 through 2050, the Secretary
			 shall distribute 12 percent of the funds deposited in the National Energy
			 Efficiency Fund to States to encourage adoption and enforcement of statewide
			 commercial and residential building efficiency codes.
					(b)Distribution of
			 fundsNot later than January 1, 2010, the Secretary shall
			 promulgate regulations governing distribution of funds under this section. Such
			 regulations shall—
						(1)provide that a
			 State shall qualify for receipt of funds under this section only if such State
			 is in compliance with section 304(c) of the Energy Conservation and Production
			 Act (as amended by section 601 of this Act);
						(2)establish a
			 performance-based formula for distribution of funding under this section that
			 will reward States that adopt and effectively enforce statewide building
			 efficiency codes that achieve greater energy savings than those required under
			 section 304(c) of the Energy Conservation and Production Act (as amended by
			 section 601 of this Act), using multiple tiers of energy savings performance;
			 and
						(3)establish a program
			 for periodic review and verification of State enforcement of building
			 efficiency codes to ensure the energy savings objectives of the program are
			 being met.
						(c)Periodic
			 updatingThe Secretary shall review and, as appropriate, revise
			 the regulations adopted under subsection (b) at least every 5 years. Any
			 revised regulations shall adhere to the requirements set forth in paragraphs
			 (1) through (3) of subsection (b).
					327.Smart growth
			 and mass transit
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency or, if the President designates an alternative agency under
			 subsection (b), the head of such agency.
						(2)Eligible
			 entityThe term eligible entity means a State or
			 an eligible unit of local government.
						(3)Eligible unit of
			 local governmentThe term eligible unit of local
			 government means—
							(A)a city with a
			 population of at least 35,000; or
							(B)a county with a
			 population of at least 200,000.
							(4)VMT reduction
			 planThe term VMT reduction plan means a
			 comprehensive plan to reduce vehicle miles traveled within a jurisdiction,
			 developed pursuant to guidelines issued by the Administrator under subsection
			 (d) of this section.
						(b)Establishment of
			 programIn each of fiscal years 2010 through 2050, the
			 Administrator, or the head of such other Executive agency (as defined in
			 section 105 of title 5, United States Code) as the President may designate,
			 shall distribute 20 percent of the funds deposited in the National Energy
			 Efficiency Fund to eligible entities in the form of grants to support the
			 development and implementation of strategies to reduce vehicle miles traveled
			 within their respective jurisdictions.
					(c)Allocation of
			 fundsOf amounts made available to provide grants under this
			 section for each fiscal year, the Administrator shall allocate—
						(1)70 percent to
			 eligible units of local government; and
						(2)30 percent to
			 States.
						(d)Guidelines for
			 VMT reduction plans and grant proposalsNot later than 18 months
			 after the date of enactment of this Act, the Administrator shall promulgate
			 guidelines for the development, by eligible units of local government and by
			 States, of—
						(1)VMT reduction
			 plans for the relevant jurisdiction; and
						(2)proposals to use
			 funds provided under this section for the implementation of one or more
			 elements of such a plan.
						(e)Planning
			 grantsThe Administrator is authorized to make initial grants to
			 eligible entities to support the development of VMT reduction plans and grant
			 proposals in accordance with the guidelines issued under subsection (d),
			 including through the retention of technical consultants.
					(f)Implementation
			 grants
						(1)In
			 generalThe Administrator shall award grants, on a competitive
			 basis, to eligible entities to support the implementation of policies,
			 measures, and projects that will substantially reduce vehicle miles traveled
			 within the relevant jurisdiction.
						(2)Requirements
							(A)In
			 generalThe Administrator shall not provide to an eligible entity
			 any grant under this section until the eligible entity has submitted a VMT
			 reduction plan and a grant proposal that satisfy the requirements of the
			 guidelines established under subsection (d), and the Administrator has approved
			 such plan and such proposal under this subsection.
							(B)Approval by
			 administrator
								(i)In
			 generalThe Administrator shall approve or disapprove a VMT
			 reduction plan or grant proposal submitted under this subsection by not later
			 than 180 days after the date of submission of the VMT reduction plan and grant
			 proposal.
								(ii)DisapprovalIf
			 the Administrator disapproves a VMT reduction plan or grant proposal, the
			 Administrator shall notify the eligible entity of the reasons for the
			 disapproval and the eligible entity may revise and resubmit the plan or
			 proposal for approval.
								(3)Selection
			 criteriaIn awarding grants under this subsection, the
			 Administrator shall seek to maximize the reduction in vehicle miles traveled
			 achieved per dollar of assistance provided.
						(4)Use of
			 fundsImplementation grants provided under this section may be
			 used to implement any program or project that the Administrator determines is
			 likely to result in substantial reductions in vehicle miles traveled in the
			 relevant jurisdiction, including—
							(A)efforts to increase
			 mass transit service and ridership, including by adding new mass transit
			 systems;
							(B)promotion of
			 transit-oriented and mixed-infill development, including through the updating
			 of relevant zoning or other regulations;
							(C)construction of
			 bicycle and pedestrian infrastructure; and
							(D)programs to
			 promote telecommuting or satellite work centers.
							(g)LimitationsThe
			 Administrator is authorized to establish, by regulation, appropriate
			 limitations on the proportion of planning grants under subsection (e) or
			 implementation grants under subsection (f) that can be used for administrative
			 expenses, revolving loan funds, or subgrants to other governmental or
			 nongovernmental entities.
					(h)Review and
			 evaluation
						(1)In
			 generalThe Administrator may review and evaluate the
			 administration of use of any grant awarded under this section, including by
			 conducting an audit, as the Administrator determines to be appropriate.
						(2)Withholding of
			 fundsThe Administrator may withhold from an eligible entity any
			 portion of a grant to be provided to the eligible entity under the program if
			 the Administrator determines that the eligible entity has failed to achieve
			 compliance with any applicable guideline of the Administrator relating to the
			 program established by this section, including the misuse of misappropriation
			 of funds provided under this section.
						328.Weatherization
			 Assistance Program and Low-Income Home Energy Assistance Program
					(a)Weatherization
			 assistance programIn each of fiscal years 2010 through 2050, the
			 Secretary shall use 5 percent of the funds deposited in the National Energy
			 Efficiency Fund for the Weatherization Assistance Program for Low-Income
			 Persons established under part A of title IV of the Energy Conservation and
			 Production Act (42 U.S.C. 6861 et seq.).
					(b)Low-income home
			 energy assistance programIn each of fiscal years 2010 through
			 2050, the Secretary of Health and Human Services shall use 5 percent of the
			 funds deposited in the National Energy Efficiency Fund for the Low-Income Home
			 Energy Assistance Program established under the Low Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
					329.Recycling
					(a)DefinitionsFor
			 purposes of this section:
						(1)BeverageThe
			 term beverage means water, mineral water, soda water, flavored
			 water, sports drinks, juice, iced tea, wine cooler, beer or other malt
			 beverage, or a carbonated nonalcoholic beverage of any variety in liquid form
			 intended for human consumption, but does not include milk or other dairy
			 products or dairy-derived products.
						(2)Beverage
			 containerThe term beverage container means a
			 container constructed of metal, glass, plastic, or some combination of these
			 materials and having a capacity of up to one gallon of liquid and which is or
			 has been sealed and used to contain a beverage for sale in interstate
			 commerce.
						(b)Establishment of
			 programIn each of fiscal years 2010 through 2050, the Secretary
			 shall distribute 4 percent of the funds deposited in the National Energy
			 Efficiency Fund to States that adopt and enforce statewide programs for the
			 recycling of beverage containers.
					(c)Distribution of
			 fundsNot later than January 1, 2010, the Secretary shall
			 promulgate regulations governing distribution of funds under this section. Such
			 regulations shall at a minimum—
						(1)provide that a
			 State shall qualify for receipt of funds under this section only if such
			 State’s recycling programs achieve a rate of recycling of at least 60 percent
			 of the beverage containers sold within the State each year;
						(2)establish a
			 performance-based formula for distribution of funding under this section that
			 will reward States that adopt and effectively enforce statewide recycling
			 programs for beverage containers that achieve greater rates of recycling than
			 are required under paragraph (1); and
						(3)establish a
			 program for periodic review and verification of State programs to ensure that
			 claimed recycling rates are being achieved in practice.
						(d)Periodic
			 updatingThe Secretary shall review and, as appropriate, revise
			 the regulations adopted under subsection (c) at least every 5 years. Any
			 revised regulations shall adhere to the requirements set forth in paragraphs
			 (1) through (3) of subsection (c).
					DAgriculture and
			 Forestry Carbon Fund 
				331.PurposeThe purpose of this subtitle is to achieve
			 real, verifiable, additional, permanent, and enforceable increases in carbon
			 sequestration by, and reductions in greenhouse emissions from, agriculture and
			 forest management activities within the United States through—
					(1)the establishment
			 of a program to provide financial incentives to undertake projects that achieve
			 these objectives; and
					(2)the implementation
			 of coordinated research, education, and outreach initiatives in support of such
			 program.
					332.DefinitionsIn this subtitle—
					(1)Agriculture and
			 forestry carbon fundThe term Agriculture and Forestry
			 Carbon Fund means the Agriculture and Forestry Carbon Fund established
			 under section 722 of the Clean Air Act (as added by section 101 of this
			 Act).
					(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					333.Funding
					(a)In
			 generalFunds deposited in the Agriculture and Forestry Carbon
			 Fund shall be available for expenditure, without further appropriation or
			 fiscal year limitation, to carry out this subtitle.
					(b)LimitationThe
			 Secretary shall ensure that not less than 99 percent of the expenditures under
			 this subtitle shall be dedicated to the incentive program under section
			 335.
					334.Agricultural and
			 forestry greenhouse gas management research
					(a)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary, in
			 consultation with scientific and agricultural and forestry experts, shall
			 prepare and submit to the President and Congress a report that describes the
			 status of research on agricultural and forestry greenhouse gas management,
			 including a description of—
						(1)research on soil
			 carbon sequestration and other agricultural and forestry greenhouse gas
			 management that has been carried out;
						(2)information on
			 techniques to measure and monitor increases in biological sequestration by, and
			 reductions in greenhouse emissions from, agriculture and forest management
			 activities;
						(3)information on
			 large-scale observation and monitoring of greenhouse gas emissions from and
			 biological sequestration by the agriculture and forestry sectors;
						(4)any further
			 research that is necessary;
						(5)the proposed
			 priority for further research; and
						(6)the most
			 appropriate approaches for conducting the further research.
						(b)ResearchAfter
			 the date of submission of the report required under subsection (a), the
			 President and the Secretary (in collaboration with the member institutions of
			 higher education of the Consortium for Agricultural Soil Mitigation of
			 Greenhouse Gases, other institutions of higher education, and research
			 entities) shall initiate a program to conduct any further research on
			 agricultural and forestry greenhouse gas management that is necessary.
					335.Incentive
			 program
					(a)AuthorizationIn each of fiscal years 2010 through 2050,
			 the Secretary shall use the funds deposited in the Agriculture and Forestry
			 Carbon Fund to provide incentive payments to entities that carry out projects
			 in the United States that meet the criteria described in this section.
					(b)Establishment of
			 program
						(1)RegulationsNot
			 later than January 1, 2010, the Secretary shall, in consultation with the
			 Administrator, promulgate regulations establishing a program to provide
			 assistance to entities that carry out projects, within eligible project types
			 under subsections (c) and (d), that achieve real, verifiable, additional,
			 permanent, and enforceable increases in biological sequestration by, and
			 reductions in greenhouse gas emissions from, agriculture and forest management
			 activities within the United States.
						(2)RequirementsIn
			 designing the program under paragraph (1), the Secretary shall—
							(A)provide for the
			 implementation of the requirements of this section;
							(B)take into account
			 the findings of the report prepared under section 334(a);
							(C)integrate the
			 program, as appropriate, with existing Natural Resources Conservation Service
			 and Forest Service assistance programs, provided that funds distributed under
			 this section shall not be substituted for, or otherwise used as a basis for
			 reducing, funding authorized or appropriated to be provided under such existing
			 programs;
							(D)seek to maximize
			 the reduction of greenhouse gas emissions and increases in sequestration per
			 dollar of assistance provided; and
							(E)incorporate any
			 environmental safeguards the Administrator determines necessary to ensure that
			 no significant environmental degradation results from projects that receive
			 assistance under this section.
							(c)Eligible project
			 typesThe types of projects eligible for assistance under this
			 section shall be limited to—
						(1)cropland and
			 rangeland management practices that reduce greenhouse gas emissions (other than
			 emissions from the combustion of fossil fuels) or increase biological
			 sequestration, including—
							(A)altered tillage
			 practices;
							(B)winter cover
			 cropping, continuous cropping, and other means to increase biomass returned to
			 soil in lieu of planting followed by fallowing;
							(C)conversion of
			 cropland to rangeland or grassland, on the condition that the land has been in
			 nonforest use for at least 10 years before the date of initiation of the
			 project;
							(D)reduction of
			 nitrogen fertilizer use or increase in nitrogen use efficiency;
							(E)reduction in the
			 frequency and duration of flooding of rice paddies; and
							(F)reduction in
			 carbon emissions from organic soils;
							(2)forest management
			 practices that result in an increase in forest stand volume; and
						(3)other activities
			 that the Secretary determines, in consultation with the Administrator, will
			 result in net sequestration of carbon in wetlands or other nonforest natural
			 lands.
						(d)Excluded
			 activitiesThe Secretary, in consultation with the Administrator,
			 shall ensure that no assistance shall be provided under this section
			 for—
						(1)any activity
			 eligible to receive offset credits under section 742 of the Clean Air Act (as
			 added by section 101 of this Act); or
						(2)any activity that
			 is required by or undertaken to comply with any law, including any
			 regulation.
						(e)Measurement,
			 monitoring, and verification protocols
						(1)In
			 generalThe Secretary shall, in consultation with the
			 Administrator and taking into account the report developed under section
			 334(a), develop measurement, monitoring, and verification protocols and tools
			 for use by applicants and by the Secretary in administering this
			 program.
						(2)RequirementsSuch
			 protocols and tools shall be designed to ensure that increases in sequestration
			 or reductions in emissions reported by entities are accurate, real, verifiable,
			 additional, permanent, and enforceable.
						(3)Acquisition of
			 new data and review of methodsThe Secretary shall establish a
			 comprehensive field sampling program to improve the scientific bases on which
			 the standardized tools and methods developed under this section are
			 based.
						(4)UpdatingThe
			 Secretary shall review, and revise if necessary, such protocols every five
			 years, taking into account research performed under this subsection, section
			 334(b), and the reports prepared by the National Academy of Sciences pursuant
			 to title VII of this Act.
						(f)Environmental
			 considerations
						(1)Coordination to
			 minimize negative effectsIn designing and implementing the
			 program established under this section, the Secretary, in consultation with the
			 Administrator, shall act to avoid or minimize, to the maximum extent
			 practicable, adverse effects on human health or the environment resulting from
			 projects or activities receiving support under this section.
						(2)Use of native
			 plant speciesNot later than January 1, 2010, the Secretary shall
			 promulgate regulations for the selection, use, and storage of native and
			 nonnative plant materials using assistance provided under this section—
							(A)to ensure native
			 species are given primary consideration in projects receiving assistance under
			 this section, in accordance with applicable Department of Agriculture guidance
			 for the use of native plant materials;
							(B)to prohibit the
			 use of federally designated or State-designated noxious weeds; and
							(C)to prohibit the
			 use of a species listed by a regional or State invasive plant council within
			 the applicable region or State.
							336.Outreach
			 initiative on revenue enhancement for agricultural producers and
			 foresters
					(a)EstablishmentThe
			 Secretary, acting through the Chief of the Natural Resources Conservation
			 Service, the Chief of the Forest Service, the Administrator of the Cooperative
			 State Research, Education, and Extension Service, and land-grant colleges and
			 universities, in consultation with the Administrator and the heads of other
			 appropriate departments and agencies, shall establish an outreach initiative to
			 provide information to agricultural producers, agricultural organizations,
			 foresters, and other landowners about opportunities under this Act to earn new
			 revenue.
					(b)ComponentsThe
			 initiative under this section—
						(1)shall be designed
			 to ensure that, to the maximum extent practicable, agricultural organizations
			 and individual agricultural producers, foresters, and other landowners receive
			 detailed practical information about—
							(A)opportunities to
			 receive assistance under this subtitle and related application, certification,
			 measurement, monitoring, and verification protocols, procedures, tools, and
			 requirements;
							(B)opportunities to
			 earn offset credits under subtitle E of title VII of the Clean Air Act (as
			 added by section 101 of this Act) and related initiation, measurement, and
			 verification protocols, procedures, tools, and requirements; and
							(C)local, regional,
			 and national databases and aggregation networks to facilitate achievement,
			 measurement, registration, and sales of offsets;
							(2)shall
			 provide—
							(A)outreach
			 materials, including the handbook published under subsection (c), to interested
			 parties;
							(B)workshops;
			 and
							(C)technical
			 assistance; and
							(3)may include the
			 creation and development of regional marketing centers or coordination with
			 existing centers (including centers within the Natural Resources Conservation
			 Service or the Cooperative State Research, Education, and Extension Service or
			 at land-grant colleges and universities).
						(c)Handbook
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary, in consultation with the Administrator and after an
			 opportunity for public comment, shall publish a handbook for use by
			 agricultural producers, agricultural cooperatives, foresters, other landowners,
			 offset buyers, and other stakeholders that provides easy-to-use guidance
			 on—
							(A)earning assistance
			 under this subtitle; and
							(B)securing issuance
			 of and marketing offset credits under subtitle E of title VII of the Clean Air
			 Act (as added by section 101 of this Act).
							(2)DistributionThe
			 Secretary shall ensure, to the maximum extent practicable, that the
			 handbook—
							(A)is made available
			 through the Internet and in other electronic media;
							(B)includes, with
			 respect to the electronic form of the handbook described in subparagraph (A),
			 electronic forms and calculation tools to facilitate the offset credit approval
			 process under subtitle E of title VII of the Clean Air Act (as added by section
			 101 of this Act); and
							(C)is distributed
			 widely through land-grant colleges and universities and other appropriate
			 institutions.
							EGreen Jobs
			 Training and Worker Transition Assistance
				1General
			 provisions
					341.PurposesThe purposes of this subtitle are—
						(1)to support
			 programs that provide worker training for high-quality jobs in the growing
			 renewable energy and energy efficiency industries; and
						(2)to provide
			 adjustment assistance, in the form of income support, training, assistance in
			 purchasing health care insurance, and job placement and relocation assistance,
			 to any workers laid off as a result of the United States transition to a
			 low-carbon economy.
						342.DefinitionsIn this subtitle:
						(1)Adversely
			 affected employmentThe term adversely affected
			 employment means employment in a firm or appropriate subdivision of a
			 firm, if workers of such firm or subdivision are eligible to apply for
			 adjustment assistance under this subtitle.
						(2)Adversely
			 affected workerThe term adversely affected worker
			 means an individual who, because of lack of work in adversely affected
			 employment—
							(A)has been totally
			 separated or partially separated from adversely affected employment, or
							(B)has been totally
			 separated from employment with the firm in a subdivision of which adversely
			 affected employment exists.
							(3)Average weekly
			 wage
							(A)In
			 generalThe term average weekly wage means
			 one-thirteenth of the total wages paid to an individual in the high calendar
			 quarter.
							(B)Other
			 definitionsIn this paragraph:
								(i)High calendar
			 quarterThe term high calendar quarter means the
			 calendar quarter in which the individual’s total wages were highest among the
			 first 4 of the last 5 completed calendar quarters immediately before the
			 calendar quarter in which occurs the week with respect to which the computation
			 is made. Such week shall be the week in which total separation from adversely
			 affected employment occurred, or, in cases in which partial separation from
			 adversely affected employment is claimed, an appropriate week, as defined in
			 regulations prescribed by the Secretary.
								(ii)Calendar
			 quarterThe term calendar quarter means any
			 3-month period beginning on January 1, April 1, July 1, or October 1 of a
			 calendar year.
								(4)Climate change
			 worker transition fundThe
			 term Climate Change Worker Transition Fund means the Climate
			 Change Worker Transition Fund established under section 722 of the Clean Air
			 Act (as added by section 101 of this Act).
						(5)Partial
			 separation; partially separated
							(A)In
			 generalThe term partial separation or
			 partially separated means, with respect to an individual who has
			 not been totally separated, that—
								(i)the
			 individual’s hours of work have been reduced to 80 percent or less of the
			 individual’s average weekly hours in adversely affected employment, and
								(ii)the
			 individual’s wages have been reduced to 80 percent or less of the individual’s
			 average weekly wage in adversely affected employment.
								(B)Average weekly
			 hoursIn this paragraph, the term average weekly
			 hours means the average hours worked by the individual (excluding
			 overtime) in the employment from which he has been or claims to have been
			 separated in the 52 weeks (excluding weeks during which the individual was sick
			 or on vacation) preceding the week specified in the last sentence of paragraph
			 (3)(B)(i) of this section.
							(6)SecretaryThe
			 term Secretary means the Secretary of Labor.
						(7)State; united
			 statesThe term
			 State means any of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, American Samoa, the United States Virgin
			 Islands, Guam, or the Commonwealth of the Northern Mariana Islands. The term
			 United States, when used in the geographical sense, includes each
			 of the territories identified in the preceding sentence.
						(8)State
			 agencyThe term State
			 agency means the agency of the State which administers the State
			 law.
						(9)State
			 lawThe term State
			 law means the unemployment compensation law of the State, approved by
			 the Secretary of Labor under section 3304 of the Internal Revenue Code of
			 1986.
						(10)Total
			 separation; totally separatedThe term total
			 separation or totally separated means, with respect to an
			 individual, the layoff or severance of the individual from employment with a
			 firm in which, or in a subdivision of which, adversely affected employment
			 exists.
						(11)Unemployment
			 compensation benefit period
							(A)In
			 generalThe term unemployment compensation benefit
			 period means, with respect to an individual—
								(i)the
			 benefit year and any ensuing period, as determined under applicable State law,
			 during which the individual is eligible for regular compensation, additional
			 compensation, or extended compensation, or
								(ii)the
			 equivalent to such a benefit year or ensuing period provided for under the
			 applicable Federal unemployment insurance law.
								(B)Other
			 definitionsIn this
			 paragraph, the terms regular compensation, extended
			 compensation, and additional compensation have the
			 meanings given such terms in paragraphs (2), (3), and (4) of section 205 of the
			 Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note.).
							(12)Unemployment
			 insuranceThe term unemployment insurance means the
			 unemployment compensation payable to an individual under any State law or
			 Federal unemployment compensation law, including chapter 85 of title 5, United
			 States Code, and the Railroad Unemployment Insurance Act.
						(13)Week of
			 unemployment
							(A)In
			 generalThe term week of unemployment means a week
			 of total, part-total, or partial unemployment, as determined under the
			 applicable State law or Federal unemployment insurance law.
							(B)WeekIn
			 this paragraph, the term week means a week as defined in the
			 applicable State law.
							343.Funding
						(a)In
			 generalFunds deposited in the Climate Change Worker Transition
			 Fund shall be available for expenditure by the Secretary, in accordance with
			 this section, without further appropriation or fiscal year limitation.
						(b)Energy
			 efficiency and renewable energy worker training programIn each
			 of fiscal years 2010 through 2050, the Secretary shall use 25 percent of the
			 funds deposited in the Climate Change Worker Transition Fund to implement the
			 energy efficiency and renewable energy worker training program established
			 under section 171(e) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2916(e)).
						(c)Adjustment
			 assistance program
							(1)In
			 generalIn each of fiscal years 2010 through 2050, 75 percent of
			 the funds deposited in the Climate Change Worker Transition Fund shall be
			 available to the Secretary to carry out the worker transition program
			 established under this subtitle.
							(2)Remaining
			 fundsIf, at the end of any fiscal year, after the requirements
			 for worker transition assistance under chapter 2 of this subtitle have been
			 fully satisfied, any of the funds described in paragraph (1) remain unexpended,
			 such funds shall be used to by the Secretary to implement the energy efficiency
			 and renewable energy worker training program described in subsection (b) of
			 this section.
							344.Establishment
			 of worker transition assistance program
						(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall establish a
			 program to provide adjustment assistance under this subtitle to workers
			 separated from employment as a result of the implementation of title VII of the
			 Clean Air Act (as added by section 101 of this Act).
						(b)RegulationsThe
			 Secretary shall promulgate regulations, consistent with the requirements of
			 this subtitle, to implement the program established under subsection
			 (a).
						345.Petition and
			 certification of eligibility
						(a)Filing of
			 petitionA petition for certification of eligibility to apply for
			 adjustment assistance under this subtitle may be filed with the Secretary by
			 any of the following:
							(1)A
			 group of workers.
							(2)A
			 certified or recognized union or other duly authorized representative of such
			 workers.
							(3)Employers of such
			 workers, one-stop operators or one-stop partners (as defined in section 101 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801)), including State
			 employment security agencies, or the State dislocated worker unit established
			 under title I of such Act, on behalf of such workers.
							(b)Determination by
			 secretaryThe Secretary, within 30 days after receiving a
			 petition under subsection (a), shall determine whether the petition meets the
			 eligibility requirements described in section 346. Upon a determination that
			 the petition meets such requirements, the Secretary shall issue to workers
			 covered by the petition a certification of eligibility to apply for adjustment
			 assistance under this subtitle.
						346.Group
			 eligibility requirements
						(a)In
			 generalA group of workers shall be eligible to apply for
			 adjustment assistance under this subtitle pursuant to a petition filed under
			 section 345(a) if the Secretary determines that—
							(1)a
			 significant number or proportion of the workers in such workers’ firm, or an
			 appropriate subdivision of the firm, have become totally separated or partially
			 separated, or are threatened to become totally separated or partially
			 separated, from adversely affected employment;
							(2)the sales or
			 production, or both, of such firm or subdivision have decreased absolutely;
			 and
							(3)compliance with the requirements of title
			 VII of the Clean Air Act (as added by section 101 of this Act) contributed
			 importantly to such workers’ separation or threat of separation from
			 employment.
							(b)Definition of
			 contributed importantlyIn subsection (a)(3), the
			 term contributed importantly means a cause which is important
			 but not necessarily more important than any other cause.
						347.Benefit
			 information for workers
						(a)In
			 generalThe Secretary shall provide full information to workers
			 about the adjustment assistance under this subtitle and about the petition and
			 application procedures, and the appropriate filing dates, for such adjustment
			 assistance. The Secretary shall provide whatever assistance is necessary to
			 enable groups of workers to prepare petitions or applications for adjustment
			 assistance under this subtitle. In providing such information and assistance to
			 workers under this section, the Secretary shall, to the extent possible, seek
			 to cooperate with the certified or recognized union or other duly authorized
			 representative of such workers.
						(b)Notice of
			 benefits
							(1)To
			 workersThe Secretary shall
			 provide written notice through the mail of the adjustment assistance available
			 under this subtitle to each worker whom the Secretary has reason to believe is
			 covered by a certification made under this subtitle—
								(A)at the time such
			 certification is made, if the worker was partially separated or totally
			 separated from adversely affected employment before such certification;
			 or
								(B)at the time of total separation or partial
			 separation from adversely affected employment of the worker, if subparagraph
			 (A) does not apply.
								(2)To
			 representatives of workersThe Secretary shall provide notice of
			 the adjustment assistance available under this subtitle to the certified or
			 recognized union or other duly authorized representative of workers described
			 in paragraph (1).
							(3)General
			 publicationThe Secretary shall publish notice of the adjustment
			 assistance available under this subtitle to workers covered by each
			 certification made under this subtitle in newspapers of general circulation in
			 the areas in which the workers reside and on the Internet.
							2Program
			 benefits
					351.Income support
			 assistance
						(a)In
			 generalAn adversely affected worker who is covered by a
			 certification issued by the Secretary under section 345(b) and who applies for
			 adjustment assistance under this subtitle shall be provided income support
			 assistance in the form of a weekly adjustment allowance in accordance with the
			 requirements of this section.
						(b)Eligibility
			 requirementsAn adversely affected worker shall be eligible to
			 receive a weekly adjustment allowance under this section if the following
			 conditions are met:
							(1)UnemploymentThe
			 worker is unemployed for the week for which the adjustment allowance is
			 paid.
							(2)Date of
			 separationThe worker’s total separation or partial separation
			 from adversely affected employment occurred—
								(A)on or after the
			 date, as specified in the certification under which the worker is covered, on
			 which total separation or partial separation from adversely affected employment
			 began or threatened to begin; and
								(B)before the
			 expiration of the 2-year period beginning on the date on which the Secretary’s
			 determination under section 345(b) was made.
								(3)Prior
			 employmentThe worker had, in the 52-week period ending with the
			 week in which total separation or partial separation from adversely affected
			 employment occurred—
								(A)at least 26 weeks
			 of employment in adversely affected employment with a single firm or
			 subdivision of a firm; or
								(B)if data with
			 respect to weeks of employment with a firm are not available, equivalent
			 amounts of employment computed under regulations prescribed by the
			 Secretary.
								(4)Enrollment in
			 training programThe worker—
								(A)is enrolled in a training program approved
			 by the Secretary under section 352(b)(2) and such enrollment began by the later
			 of—
									(i)the
			 last day of the 26th week of the worker’s initial unemployment compensation
			 benefit period;
									(ii)the
			 last day of the 26th week after the week in which the Secretary issues a
			 certification covering the worker;
									(iii)a
			 date 45 days after the later of the two dates described in clauses (i) and
			 (ii), if the Secretary extends the time for enrollment based on extenuating
			 circumstances relating to enrollment in a training program;
									(iv)the last day of such period that the
			 Secretary determines appropriate, if the failure to enroll is due to the
			 failure to provide the worker with timely information regarding the date
			 specified in clause (i) or (ii), as the case may be; or
									(v)the last day of a
			 period determined by the Secretary to be approved for enrollment after the
			 termination of a waiver issued pursuant to subsection (c);
									(B)has, after the date on which the worker
			 became totally separated, or partially separated, from adversely affected
			 employment, completed a training program approved by the Secretary under
			 section 352(b)(2); or
								(C)has received a written statement waiving
			 training enrollment requirements under subsection (c)(1) of this
			 section.
								(c)Waivers of
			 training enrollment requirements
							(1)In
			 generalThe Secretary may issue a written statement to an
			 adversely affected worker waiving the requirement to be enrolled in training
			 described in subsection (b)(4)(A) if the Secretary determines that it is not
			 feasible or appropriate for the worker, because of one or more of the following
			 reasons:
								(A)Marketable
			 skillsThe worker possesses marketable skills for suitable
			 employment (as determined pursuant to an assessment of the worker, carried out
			 in accordance with guidelines issued by the Secretary) and there is a
			 reasonable expectation of employment at equivalent wages in the foreseeable
			 future.
								(B)RetirementThe
			 worker is within 2 years of meeting all requirements for entitlement to
			 either—
									(i)old-age insurance
			 benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.)
			 (except for application therefor); or
									(ii)a private pension
			 sponsored by an employer or labor organization.
									(C)HealthThe
			 worker is unable to participate in training due to the health of the worker,
			 except that a waiver under this subparagraph shall not be construed to exempt a
			 worker from requirements relating to the availability for work, active search
			 for work, or refusal to accept work under State or Federal unemployment
			 compensation laws.
								(2)Duration of
			 waivers
								(A)In
			 generalA waiver issued under paragraph (1) shall be effective
			 for not more than 6 months after the date on which the waiver is issued, unless
			 the Secretary determines otherwise, except for waivers issued by reason of
			 proximity of retirement age under subparagraph (1)(B), in which case the waiver
			 shall be effective for the duration of the worker’s enrollment in the
			 program.
								(B)RevocationThe
			 Secretary shall revoke a waiver issued under paragraph (1) if the Secretary
			 determines that the basis of a waiver is no longer applicable to the worker and
			 shall notify the worker in writing of the revocation.
								(d)Amount of weekly
			 adjustment allowance
							(1)FormulaThe
			 weekly adjustment allowance payable to an adversely affected worker for a week
			 of total unemployment shall be an amount equal to 70 percent of the adversely
			 affected worker’s average weekly wage prior to separation from adversely
			 affected employment, reduced (but not below zero) by—
								(A)any unemployment
			 insurance which the worker receives, or would receive if the worker applied for
			 such insurance, which respect to such week, except that such reduction will not
			 apply if the appropriate State agency or Federal agency finally determines that
			 the worker was not entitled to unemployment insurance for that week; and
								(B)income that is
			 deductible from unemployment insurance under the disqualifying income
			 provisions of the applicable State law or Federal unemployment insurance
			 law.
								(2)Adversely
			 affected workers who are undergoing trainingA weekly adjustment
			 allowance payable to an adversely affected worker under this section shall be
			 paid in lieu of any training allowance to which a worker would otherwise be
			 entitled under any other Federal law for the training of workers.
							(e)Limitation on
			 weekly adjustment allowance
							(1)Maximum
			 amountExcept as provided in
			 paragraph (2), the maximum amount of weekly adjustment allowances payable to an
			 adversely affected worker with respect to the period covered by a certification
			 issued by the Secretary under section 345(b) shall be the amount which is the
			 product of 52 multiplied by the amount of the adjustment allowance payable to
			 the worker for a week of total unemployment as determined under subsection
			 (d).
							(2)Further
			 amounts
								(A)In
			 generalNotwithstanding paragraph (1), in order to assist an
			 adversely affected worker to complete training approved for the worker under
			 section 352, and in accordance with regulations prescribed by the Secretary,
			 payments may be made as weekly adjustment allowances for up to 52 additional
			 weeks in the 52-week period that—
									(i)follows the last
			 week of entitlement to weekly adjustment allowances otherwise payable under
			 this subtitle; or
									(ii)begins with the
			 first week of such training, if such training begins after the last week
			 described in clause (i).
									(B)LimitationPayments
			 for such additional weeks may be made only for weeks in such 52-week period
			 during which the individual is participating in such training.
								(3)DurationAn
			 adjustment allowance shall not be paid for any week occurring after the close
			 of the 130-week period that begins with the first week following the week in
			 which the adversely affected worker was most recently totally separated from
			 adversely affected employment with respect to which the worker meets the
			 eligibility requirements of subsection (b).
							352.Training and
			 other adjustment assistance
						(a)In
			 generalAn adversely affected
			 worker who is covered by a certification issued by the Secretary under section
			 345(b) and who applies for adjustment assistance under this subtitle shall be
			 provided, in the same manner and to the same extent as a worker covered by a
			 certification under section 223 of the Trade Act of 1974 (19 U.S.C. 2273), the
			 training and other adjustment assistance described in subsection (b).
						(b)Training and
			 other adjustment assistance describedThe training and other
			 adjustment assistance referred to in subsection (a) are the following:
							(1)Employment
			 counseling, testing, and placement services, and supportive and other services,
			 as described in section 235 of the Trade Act of 1974 (22 U.S.C. 2295).
							(2)Training described
			 in section 236 of the Trade Act of 1974 (19 U.S.C. 2296), except that the
			 limitation on total payments described in subsection (a)(2)(A) of such section
			 shall not apply with respect to such training provided under the authority of
			 this paragraph.
							(3)Job search
			 allowances described in section 237 of the Trade Act of 1974 (19 U.S.C.
			 2297).
							(4)Relocation
			 allowances described in section 238 of the Trade Act of 1974 (19 U.S.C.
			 2298).
							(c)Energy
			 efficiency and renewable energy worker training programTo the
			 maximum extent practicable, an adversely affected worker who is eligible to
			 receive training and other adjustment assistance under this section shall be
			 eligible to receive assistance under the energy efficiency and renewable energy
			 worker training program established under section 171(e) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2916(e)).
						353.Reemployment
			 adjustment assistance program
						(a)EstablishmentNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall establish a reemployment trade adjustment assistance program for older
			 workers that provides the benefits described in subsection (b).
						(b)BenefitsThe
			 Secretary shall, for the eligibility period described in subsection (c)(3),
			 provide a worker described in subsection (c)(2) with a weekly adjustment
			 allowance equal to 50 percent of the difference between—
							(1)the wages received
			 by the worker from reemployment; and
							(2)the wages received
			 by the worker at the time of separation.
							(c)Eligibility
							(1)In
			 generalA group of workers
			 certified as eligible for adjustment assistance under this subtitle is eligible
			 for benefits described in subsection (b) under the program established under
			 subsection (a).
							(2)Individual
			 eligibilityA worker in a
			 group of workers described in paragraph (1) may elect to receive benefits
			 described in subsection (b) under the program established under subsection (a)
			 if the worker—
								(A)is at least 50
			 years of age;
								(B)earns not more
			 than $60,000 each year in wages from reemployment;
								(C)(i)is employed on a
			 full-time basis as defined by State law in the State in which the worker is
			 employed; or
									(ii)is employed at least 20 hours per
			 week and is enrolled in training approved under section 352(b)(2); and
									(D)is not employed at
			 the firm from which the worker was separated.
								In the case
			 of a worker described in subparagraph (C)(ii), the percentage referred to in
			 subsection (b) shall be deemed to be a percentage equal to ½ of the ratio of
			 weekly hours of employment referred to in subparagraph (C)(ii) to weekly hours
			 of employment of that worker at the time of separation (but not more than 50
			 percent).(3)Eligibility
			 period for paymentsA worker
			 in a group of workers described in paragraph (1) may receive payments described
			 in subsection (b) under the program established under subsection (a) for a
			 period not to exceed 2 years from the date on which the worker exhausts all
			 rights to unemployment insurance based on the separation of the worker from
			 adversely affected employment or the date on which the worker obtains
			 reemployment, whichever is earlier.
							(4)Training and
			 other servicesA worker
			 described in paragraph (2) shall be eligible to receive training approved under
			 section 352(b)(2) and services under section 352(b)(1).
							(d)Total amount of
			 paymentsThe payments
			 described in subsection (b) made to a worker may not exceed $12,000 per worker
			 during the eligibility period under subsection (c)(3).
						(e)Limitation on
			 other benefitsA worker
			 described in subsection (c) may not receive a weekly adjustment allowance under
			 section 351 during any week for which the worker receives a payment described
			 in subsection (b).
						354.Health coverage
			 tax credits
						(a)Eligibility for
			 creditParagraph (1) of
			 section 35(c) of the Internal Revenue Code of 1986 (defining eligible
			 individual) is amended by striking and at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by inserting after subparagraph (C) the
			 following new subparagraph:
							
								(D)an eligible adjustment assistance
				recipient.
								.
						(b)Eligible
			 adjustment assistance recipient definedSubsection (c) of section 35 of such Code
			 (defining eligible individual) is amended by adding at the end the following
			 new paragraph:
							
								(5)Eligible
				adjustment assistance recipientThe term eligible adjustment
				assistance recipient means, with respect to any month, any individual
				who is receiving for any day of such month a weekly adjustment allowance under
				section 351 or 353 of the Investing in
				Climate Action and Protection Act. An individual shall continue
				to be treated as an eligible adjustment assistance recipient during the first
				month that such individual would otherwise cease to be an eligible adjustment
				assistance recipient by reason of the preceding
				sentence.
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						355.Administration
						(a)Agreements with
			 states
							(1)In
			 generalThe Secretary is
			 authorized on behalf of the United States to enter into an agreement with any
			 State, or with any State agency. Under such an agreement, the State
			 agency—
								(A)as agent of the
			 United States, shall receive applications for, and shall provide, payments on
			 the basis provided in this subtitle;
								(B)where appropriate,
			 but in accordance with paragraph (6), shall afford adversely affected workers
			 testing, counseling, referral to training and job search programs, and
			 placement services;
								(C)shall make any
			 certifications required under section 351(c); and
								(D)shall otherwise
			 cooperate with the Secretary and with other State and Federal agencies in
			 providing payments and services under this subtitle.
								(2)Terms and
			 conditionsEach agreement
			 under this subsection shall provide the terms and conditions upon which the
			 agreement may be amended, suspended, or terminated.
							(3)Unemployment
			 insuranceEach agreement
			 under this subsection shall provide that unemployment insurance otherwise
			 payable to any adversely affected worker shall not be denied or reduced for any
			 week by reason of any right to payments under this subtitle.
							(4)Entitlement to
			 program benefitsA
			 determination by a State agency with respect to entitlement to program benefits
			 under an agreement is subject to review in the same manner and to the same
			 extent as determinations under the applicable State law and only in that manner
			 and to that extent.
							(5)Coordination of
			 training and assistanceAny
			 agreement entered into under this subsection shall provide for the coordination
			 of the administration of the provisions for employment services, training, and
			 supplemental assistance under section 352 and under title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.) upon such terms and conditions
			 as are established by the Secretary in consultation with the States and set
			 forth in such agreement. Any agency of the State jointly administering such
			 provisions under such agreement shall be considered to be a State agency for
			 purposes of this subtitle.
							(6)Technical
			 assistanceEach State agency shall, in carrying out paragraph
			 (1)(B)—
								(A)advise each worker
			 who applies for unemployment insurance of the benefits under this subtitle and
			 the procedures and deadlines for applying for such benefits;
								(B)facilitate the
			 early filing of petitions under section 345 for any workers that the agency
			 considers are likely to be eligible for benefits under this subtitle;
								(C)advise each
			 adversely affected worker to apply for training under section 352 before, or at
			 the same time, the worker applies for weekly adjustment allowances under
			 section 351; and
								(D)as soon as
			 practicable, interview the adversely affected worker regarding suitable
			 training opportunities available to the worker under section 352 and review
			 such opportunities with the worker.
								(7)Coordination of
			 workforce investment activitiesIn order to promote the
			 coordination of workforce investment activities in each State with activities
			 carried out under this subtitle, any agreement entered into under this
			 subsection shall provide that the State shall submit to the Secretary, in such
			 form as the Secretary may require, the description and information described in
			 paragraphs (8) and (14) of section 112(b) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2822(b)(8) and (14)).
							(b)Administration
			 absent state agreement
							(1)In
			 generalIn any State where
			 there is no agreement in force between a State or its agency under subsection
			 (a), the Secretary shall arrange under regulations prescribed by the Secretary
			 for performance of all necessary functions under sections 351 through 353,
			 including provision for a fair hearing for any worker whose application for
			 payments is denied.
							(2)Review of final
			 determinationsA final determination under paragraph (1) with
			 respect to entitlement to program benefits under this chapter is subject to
			 review by the courts in the same manner and to the same extent as is provided
			 by section 205(g) of the Social Security Act (42 U.S.C. 405(g)).
							FNational Climate
			 Change Adaptation Program
				361.Findings and
			 purpose
					(a)FindingsCongress
			 finds the following:
						(1)According to the
			 Intergovernmental Panel on Climate Change’s Fourth Assessment Report, the
			 United States is already experiencing a range of adverse impacts of climate
			 change and is predicted to experience more intense impacts over the course of
			 this century. These predicted future impacts include—
							(A)significant
			 reductions in snowpack in western mountains by the middle of this century,
			 increasing stress on over-allocated water systems in the western United
			 States;
							(B)decreased water
			 levels in the Great Lakes, leading to a range of adverse ecological and
			 economic effects;
							(C)decreased recharge
			 of heavily utilized groundwater systems in the southwestern United States,
			 resulting in increased water stress;
							(D)increased surface
			 water temperatures making achievement of water quality standards more
			 difficult;
							(E)more frequent and
			 more intense wildfires in the western United States;
							(F)acceleration of
			 sea-level rise and changes in storm surge patterns, leading to more frequent
			 and more severe coastal flooding, increased coastal erosion, increased rates of
			 coastal wetland loss, and increased vulnerability of coastal
			 infrastructure;
							(G)potentially more
			 intense storms, leading to greater coastal instability;
							(H)increased
			 magnitude and duration of severe heatwaves and increased concentration of
			 surface ozone pollution, leading to adverse impacts on public health;
							(I)potential negative
			 impacts on public health due to changes in infectious disease transmission
			 patterns; and
							(J)increased coastal
			 erosion and permafrost thaw in Alaska, jeopardizing public and private
			 infrastructure and imposing substantial costs.
							(2)Although prompt and
			 aggressive efforts to mitigate global greenhouse gas emissions can reduce the
			 magnitude and likelihood of adverse impacts of climate change on the United
			 States, such impacts are likely to intensify for the foreseeable future even
			 under a best-case scenario for emissions reductions.
						(3)Absent effective
			 action to manage risks and reduce vulnerability to adverse climate change
			 impacts, such impacts are likely to impose significant social and economic
			 costs on the United States.
						(4)State, local, and
			 tribal governments are likely to bear much of the burden of responding to the
			 impacts of climate change. Although both impacts and appropriate adaptive
			 responses will vary by region, State, and locality, the Federal Government can
			 bolster State, local, and tribal adaptive capacity by providing policy-relevant
			 information and technical and financial assistance.
						(5)An effective
			 national climate change adaptation program will require improvements in
			 coordination among Federal agencies, and among the Federal Government, State,
			 local, and tribal governments, and nongovernmental stakeholders.
						(6)To improve the
			 United States capacity to adapt to adverse climate change impacts, Federal
			 agencies must incorporate potential short-term, medium-term, and long-term
			 impacts of climate change into the implementation of their respective
			 mandates.
						(b)PurposeThe
			 purpose of this subtitle is to establish an integrated Federal program to
			 enhance the capacity of Federal, State, local, and tribal governments to reduce
			 vulnerability to the adverse impacts of climate change on the United States and
			 its territories.
					362.DefinitionsAs used in this subtitle—
					(1)CouncilThe
			 term Council means the National Climate Change Adaptation
			 Council established under section 364.
					(2)National
			 assessmentThe term National Assessment refers to
			 a National Climate Change Vulnerability Assessment prepared pursuant to section
			 366.
					(3)National climate
			 change adaptation fundThe term National Climate Change
			 Adaptation Fund means the National Climate Change Adaptation Fund
			 established under section 722 of the Clean Air Act (as added by section 101 of
			 this Act).
					(4)NOAAThe
			 term NOAA means the National Oceanic and Atmospheric
			 Administration.
					(5)ProgramThe
			 term Program means the National Climate Change Adaptation
			 Program established under section 365.
					(6)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, American Samoa, the United States
			 Virgin Islands, Guam, or the Commonwealth of the Northern Mariana
			 Islands.
					(7)Tribal
			 governmentThe term tribal government means the
			 official government of a federally recognized Indian tribe.
					363.Funding
					(a)In
			 generalFunds deposited in the National Climate Change Adaptation
			 Fund shall be available for expenditure, without further need of appropriation
			 or fiscal year limitation, to carry out this subtitle in accordance with the
			 requirements of this section.
					(b)Allocation
						(1)National climate
			 change adaptation programFor each of fiscal years 2010 through
			 2050, the Secretary of Commerce shall utilize not more than 15 percent of the
			 funds deposited in the National Climate Change Adaptation Fund to carry out the
			 National Climate Change Adaptation Program established under section
			 365.
						(2)Federal funding
			 for state, local, and tribal adaptation projectsThe Federal
			 agency or agencies charged with implementing the program established under
			 section 369 shall utilize the remaining funds deposited in the National Climate
			 Change Adaptation Program to provide financial assistance to State, local, and
			 tribal governments pursuant to such program, provided that Congress has not
			 enacted a statute codifying the program or an alternative to the
			 program.
						364.National
			 Climate Change Adaptation Council
					(a)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the President shall
			 establish a National Climate Change Adaptation Council, consisting of
			 representatives, appointed by the head of the respective Federal agency,
			 of—
						(1)NOAA;
						(2)the Environmental
			 Protection Agency;
						(3)the Department of
			 Agriculture;
						(4)the Department of
			 Commerce;
						(5)the Department of
			 Defense;
						(6)the Department of
			 Energy;
						(7)the Department of
			 Health and Human Services;
						(8)the Department of
			 Homeland Security;
						(9)the Department of
			 Housing and Urban Development;
						(10)the Department of
			 the Interior;
						(11)the Department of
			 Transportation;
						(12)the Army Corps of
			 Engineers;
						(13)the Centers for
			 Disease Control;
						(14)the Federal
			 Emergency Management Agency;
						(15)the National
			 Aeronautics and Space Administration;
						(16)the United States
			 Geological Survey; and
						(17)such other
			 Federal agencies or departments as the President considers appropriate.
						(b)ChairpersonThe
			 representative described in subsection (a)(1) shall be the chairperson of the
			 Council.
					(c)FunctionsThe
			 Council shall serve as a forum for interagency consultation on, and
			 coordination of, Federal policies relating to assessment of, and adaptation to,
			 the impacts of climate change on the United States and its Territories.
					365.National
			 Climate Change Adaptation ProgramThe Secretary of Commerce, acting through
			 the Administrator of NOAA, shall establish within NOAA a National Climate
			 Change Adaptation Program for the purpose of increasing the overall
			 effectiveness of Federal climate change adaptation efforts. Under the Program,
			 the Administrator of NOAA shall, in consultation as appropriate with the
			 Council—
					(1)develop and
			 publish periodic National Assessments under section 366;
					(2)provide to Federal
			 agencies, local, State, and tribal governments, and nongovernmental
			 stakeholders policy-relevant scientific information, research products,
			 decision tools, and technical support related to climate change impacts and
			 adaptation to such impacts, as provided in section 367; and
					(3)advise Federal
			 agencies on issues related to climate change impacts and adaptation to such
			 impacts, including through the provision of technical support to Federal
			 agencies in the development of agency climate change adaptation plans as
			 required under section 368.
					366.National Climate
			 Change Vulnerability Assessments
					(a)In
			 generalNot later than January 1, 2012, and every 4 years
			 thereafter, the Administrator of NOAA shall publish and deliver to the
			 President a National Climate Change Vulnerability Assessment evaluating
			 regional and national vulnerability to impacts of climate change, strategies to
			 adapt to such impacts, and priorities for further research related to climate
			 change impacts and adaptive capacity.
					(b)Contents
						(1)Regional
			 assessmentsEach National Assessment shall include regional
			 assessments for a sufficient number of geographic regions within the United
			 States and its Territories to effectively address specific climate change
			 impacts at the regional and State or territorial levels. Each regional
			 assessment shall—
							(A)assess, at an
			 appropriate geographic scale, the nature and probability of predicted
			 short-term, medium-term, and long-term impacts of climate change on human
			 health and a broad range of natural systems, resources, infrastructure, and
			 social and economic sectors;
							(B)provide a
			 regionally prioritized list of vulnerable systems and areas and an estimate of
			 the range of anticipated costs of climate change impacts within the
			 region;
							(C)describe current
			 efforts within the region to adapt to climate change impacts, in areas such as
			 public health, emergency response, infrastructure and development, water
			 resource management, agriculture, forest management, and coastal
			 management;
							(D)identify gaps in
			 current adaptation efforts within the region, strategies to address such gaps,
			 and estimates of the costs of implementing such strategies;
							(E)describe current
			 research, observation, and monitoring activities focused on understanding
			 regional climate change impacts and adaptation to such impacts, as well as
			 research and data needs and priorities in these areas;
							(F)assess the
			 adequacy of existing mechanisms for communication and coordination within the
			 region between Federal agencies and regional, State, local, and tribal
			 stakeholders and recommend measures to enhance such communication and
			 coordination; and
							(G)include any other
			 information relevant to understanding regional climate change impacts and
			 adaptation.
							(2)National
			 synthesisEach National Assessment shall include a synthesis of
			 the regional assessments, including—
							(A)a description of
			 relevant research on national-scale, international-scale, or global-scale
			 climate change impacts, vulnerabilities, and adaptive strategies not addressed
			 in the regional assessments;
							(B)based on the
			 regional assessments, a nationally prioritized list of vulnerable systems and
			 regions in the United States and a national estimate of the range of costs of
			 short-term, medium-term, and long-term costs of predicted climate change
			 impacts;
							(C)a nationally
			 prioritized list of strategies and actions to address climate change impacts,
			 including estimates of the costs of implementing such strategies and actions
			 and the appropriate roles of relevant Federal Government agencies;
							(D)a description of
			 priorities for developing Federal research, observation, and monitoring, and
			 policy tools to meet the needs of State and local decisionmakers identified in
			 the regional assessments;
							(E)an assessment of
			 the adequacy of existing mechanisms for communication and coordination between
			 Federal agencies and regional, State, local, and tribal stakeholders and
			 recommendations for measures to enhance such communication and
			 coordination;
							(F)a description of
			 the progress made towards achieving the objectives identified in the prior
			 National Assessment, except that such requirement shall not apply to the first
			 National Assessment; and
							(G)any other relevant
			 results from the regional assessments that have implications for Federal
			 climate change research, mitigation, or adaptation efforts.
							(c)Methodological
			 and procedural requirements
						(1)Consultation
			 with councilIn developing the National Assessments, the
			 Administrator of NOAA shall consult with the Council and shall seek input and
			 assistance from the Federal agencies represented on the Council within their
			 respective areas of expertise.
						(2)Consultation
			 with local, state, and regional stakeholdersIn developing the
			 National Assessments, the Administrator of NOAA and participating Federal
			 agencies shall consult with State, local, and tribal governments and
			 nongovernmental stakeholders at the local, State, and regional levels, to
			 facilitate coordination of efforts and to maximize the utility to local, State,
			 regional, and tribal decision makers of the information provided by the
			 National Assessment.
						(3)Best available
			 scienceThe National Assessments shall be based on the best
			 scientific and commercial data available.
						(4)Treatment of
			 uncertaintyTo ensure that scientific uncertainties are addressed
			 through a consistent methodology, all components of the National Assessments
			 shall follow either—
							(A)the guidance on
			 treatment of uncertainty set forth in the Intergovernmental Panel on Climate
			 Change’s Guidance Notes for Lead Authors of the IPCC Fourth Assessment Report
			 on Addressing Uncertainty; or
							(B)such similar
			 uniform guidelines on the treatment of uncertainty as the Administrator of NOAA
			 may establish.
							(5)Utilization of
			 prior research and assessmentsIn developing the National
			 Assessments, the Administrator of NOAA shall, to the extent practicable, take
			 into consideration research and information contained in—
							(A)the reports of the
			 Intergovernmental Panel on Climate Change;
							(B)reports or
			 research published by the Global Change Research Program and the Climate Change
			 Science Program; and
							(C)any existing
			 climate change adaptation strategy, report, or assessment prepared by or for a
			 Federal, State, local, or tribal government entity.
							367.Climate change
			 adaptation services
					(a)National Climate
			 ServiceThe Secretary of Commerce, acting through the
			 Administrator of NOAA, shall establish within NOAA a National Climate Service
			 to serve as a clearinghouse to provide State, local, and tribal government
			 decisionmakers with access to regionally and nationally relevant information,
			 data, forecasts, and services relating to climate change impacts and adaptation
			 to such impacts. The National Climate Service shall—
						(1)develop and provide
			 access to policy-relevant climate information products, databases, decision
			 tools, and services for Federal, State, local, and tribal government
			 decisionmakers and policymakers;
						(2)provide technical
			 assistance to Federal, State, local, and tribal government efforts to assess
			 vulnerability to climate change impacts and develop appropriate strategies and
			 plans to reduce such vulnerability;
						(3)facilitate
			 communication and coordination among Federal, State, local, and tribal
			 stakeholders with regard to climate change information and adaptation
			 strategies; and
						(4)undertake
			 education and outreach initiatives related to climate change impacts,
			 vulnerabilities, and the application of climate information in
			 decisionmaking.
						(b)Regional and
			 national workshopsTo facilitate information exchange, outreach,
			 and coordination of efforts on assessment of and adaptation to climate change
			 impacts, the Administrator of NOAA shall, during each 4-year cycle during which
			 a National Assessment is being prepared (or, in the case of the first National
			 Assessment, the period between the date of enactment of this Act and January 1,
			 2012), convene—
						(1)at least one
			 stakeholder workshop in each region identified by the National Assessment, to
			 which appropriate governmental and nongovernmental stakeholders from the region
			 are invited; and
						(2)at a date after
			 all of the regional workshops described in paragraph (1) have been completed,
			 at least one national-level workshop to which appropriate governmental and
			 nongovernmental stakeholders from all of the regions identified by the National
			 Assessments are invited.
						(c)Observation and
			 monitoringThe Administrator of NOAA is authorized to deploy such
			 observation and monitoring systems, including remote sensing systems, as may be
			 necessary to support the National Climate Change Adaptation Program established
			 under this subtitle.
					368.Federal agency
			 climate change adaptation plans
					(a)Publication and
			 review
						(1)Presidential
			 reviewWithin 1 year after the date of publication of each
			 National Assessment, each Federal agency with representation on the Council
			 shall—
							(A)complete an agency
			 climate change adaptation plan detailing the agency’s current and projected
			 efforts to address the potential impacts of climate change on matters within
			 the agency’s jurisdiction; and
							(B)submit such agency
			 climate change adaptation plan to the President for review.
							(2)Submission to
			 congressWithin 18 months after the date of publication of each
			 National Assessment, each Federal agency with representation on the Council
			 shall submit the agency climate change adaptation plan described in paragraph
			 (1), as finalized following Presidential review, to the House Committee on
			 Energy and Commerce, the Senate Committee on Environment and Public Works, and
			 the committees in the House of Representatives and the Senate with principal
			 jurisdiction over the relevant agency.
						(b)RequirementsEach
			 agency climate change adaptation plan shall include—
						(1)a
			 review of the current impacts of climate change on matters within the agency’s
			 jurisdiction;
						(2)a
			 review of anticipated future (short-term, medium-term, and long-term) impacts
			 of climate change on matters within the agency’s jurisdiction, including an
			 assessment of the probability of such impacts that follows the guidelines on
			 treatment of uncertainty established for the National Assessments;
						(3)a
			 description of priorities, within the scope of the agency’s jurisdiction, for
			 building the adaptive capacity of the United States and its territories;
						(4)a
			 review of the agency’s current efforts to address climate change impacts on
			 matters within its jurisdiction, including a description of how current and
			 future impacts are being integrated into agency decisionmaking and a
			 description of budgetary and human resources dedicated to adaptation to climate
			 change;
						(5)a
			 description of initiatives that will be undertaken to address climate change
			 impacts on matters within the jurisdiction of the agency, including—
							(A)the strategic
			 objectives of such initiatives;
							(B)the resources that
			 will be dedicated to such initiatives;
							(C)timelines for
			 implementation; and
							(D)benchmarks and
			 methods for assessing effectiveness;
							(6)a
			 description of current and proposed mechanisms to enhance cooperation on
			 climate change adaptation efforts with other Federal agencies and with State,
			 local, and tribal governments and nongovernmental stakeholders;
						(7)an assessment of
			 the agency’s success in meeting the objectives outlined in its most recent
			 agency climate change adaptation plan, except that this paragraph shall not
			 apply to the first agency climate change adaptation plan; and
						(8)an estimate of the budgetary and human
			 resources needed to address climate change impacts on matters within the
			 jurisdiction of the agency.
						369.Federal funding
			 for State, local, and tribal adaptation projects
					(a)Establishment of
			 ProgramNot later than January 1, 2013, the President
			 shall—
						(1)directly, or
			 through such Federal agency or agencies as the President may designate,
			 promulgate regulations establishing an integrated program to use funds in the
			 National Climate Change Adaptation Fund to provide financial assistance to
			 State, local, and tribal governments, individually or jointly, for
			 implementation of projects to reduce vulnerability to climate change impacts;
			 and
						(2)submit such
			 regulations to the House Committee on Energy and Commerce, the Senate Committee
			 on Environment and Public Works, and other committees of relevant jurisdiction
			 in the House of Representatives and the Senate.
						(b)ConsultationIn
			 promulgating the regulations under subsection (a), the President, or such
			 Federal agency or agencies as the President may designate, shall—
						(1)consult with the
			 Administrator of NOAA and the Council; and
						(2)take into
			 consideration the findings and recommendations of the most recent National
			 Assessment and any relevant agency climate change adaptation plans developed
			 pursuant to section 368.
						(c)RequirementsThe
			 regulations promulgated under subsection (a) shall—
						(1)identify the
			 Federal agency or agencies to be charged with administering each element of the
			 program, and any relevant information relating to organization, governance, and
			 respective responsibilities under the program;
						(2)identify
			 priorities and objectives for building State, local, and tribal governments’
			 capacity to adapt to climate change impacts through financial support for
			 State, local, and tribal projects;
						(3)identify
			 mechanisms, including grants or loans, through which funds within the National
			 Climate Change Adaptation Fund will be used to provide financial support for
			 projects implemented by State, local, or tribal governments;
						(4)identify
			 categories of projects eligible for funding under the program, consistent with
			 the regional and national adaptation priorities identified in the National
			 Assessment;
						(5)describe
			 procedures for submission, evaluation, and approval of project
			 proposals;
						(6)establish
			 selection criteria for evaluating climate change adaptation project proposals
			 submitted, individually or jointly, by State, local, and tribal governments,
			 including consideration of environmental impacts and cost-effectiveness in
			 reducing vulnerability to climate change impacts;
						(7)establish criteria
			 for allocating funding among different regions, States, localities, and Indian
			 tribes, and among different project categories;
						(8)establish criteria
			 and mechanisms for reviewing project performance and for enforcing any
			 restrictions imposed as a condition of supporting an approved project;
			 and
						(9)provide such other
			 information regarding implementation of the proposed program as the President
			 or the promulgating agency or agencies consider appropriate.
						(d)Program
			 implementationIf, after the 1-year period beginning on the date
			 of submission of the regulations under subsection (a), Congress has not enacted
			 a statute codifying the program established by the regulations or an
			 alternative to such program, the agency or agencies identified in the
			 regulations pursuant to subsection (c)(1) shall implement the
			 regulations.
					(e)Periodic
			 revisions
						(1)Submission of
			 revised regulationsIf a program has been implemented pursuant to
			 subsection (d), the President shall, not later than January 1 of the calendar
			 year following the publication of each subsequent National Assessment,
			 promulgate and submit to Congress revised regulations that—
							(A)meet the
			 requirements of subsection (c); and
							(B)reflect any
			 relevant information or recommendations included in the most recent National
			 Assessment and relevant agency climate change adaptation plans.
							(2)Implementation
			 of revised regulationsIf, after the 1-year period beginning on
			 the date of submission of any revised regulations under paragraph (1), Congress
			 has not enacted a statute codifying the program established by revised
			 regulations or an alternative to such program, the agency or agencies
			 identified in the revised regulations under subsection (c)(1) shall implement
			 the revised regulations.
						GNatural Resource
			 Conservation Fund
				371.PurposesThe purposes of this subtitle are—
					(1)to provide
			 financial support for programs to protect natural resources, wildlife, and
			 fisheries in the United States from the adverse impacts of climate change;
			 and
					(2)to invest in
			 policies and measures that will reduce the economic, social, and environmental
			 costs of climate change to the United States economy as a result of loss of
			 ecosystem services.
					372.DefinitionsIn this subtitle:
					(1)Adaptation
			 activitiesThe term
			 adaptation activities means activities (including research and
			 education activities) that assist fish and wildlife, fish and wildlife habitat,
			 plants, and associated ecological processes in adapting to and surviving the
			 impacts of climate change and ocean acidification.
					(2)Ecological
			 process
						(A)In
			 generalThe term ecological process means a
			 biological, chemical, or physical interaction between the biotic and abiotic
			 components of an ecosystem.
						(B)InclusionsThe
			 term ecological process includes—
							(i)nutrient
			 cycling;
							(ii)pollination;
							(iii)predator-prey
			 relationships;
							(iv)soil
			 formation;
							(v)gene flow;
							(vi)larval dispersal
			 and settlement;
							(vii)hydrological
			 cycling;
							(viii)decomposition;
			 and
							(ix)disturbance
			 regimes, such as fire and flooding.
							(3)Fish and
			 wildlifeThe term fish and wildlife means—
						(A)any species of wild
			 fauna, including fish and other aquatic species; and
						(B)any fauna in a
			 captive breeding program the object of which is to reintroduce individuals of a
			 species that is indigenous to the United States and the populations of which
			 are depleted, into previously occupied range in the United States.
						(4)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties (including aquatic and terrestrial plant communities) that are used
			 by wildlife for growth, reproduction, and survival, food, water, cover, and
			 space in an area or region.
					(5)Imperiled
			 speciesThe term imperiled species means—
						(A)a species listed
			 as an endangered species or threatened species under the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.);
						(B)a species proposed
			 for listing under that Act;
						(C)a candidate
			 species under that Act;
						(D)a species listed
			 as an endangered species under any State law; and
						(E)a species, the
			 population of which is declining at a significant rate.
						(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
					(7)PlantThe
			 term plant means any species of wild flora.
					(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(9)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						373.Use of amounts
			 in Natural Resource Conservation Fund
					(a)Availability of
			 amountsAll amounts deposited
			 in the Natural Resource Conservation Fund established by section 722 of the
			 Clean Air Act (as added by section 101 of this Act) shall be available upon
			 such deposit, without further appropriation or fiscal year limitation, to carry
			 out adaptation activities in accordance with this section.
					(b)Department of
			 the InteriorOf the amounts made available each fiscal year to
			 carry out this section—
						(1)35 percent shall
			 be deposited in the Wildlife Conservation and Restoration Account established
			 under section 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16
			 U.S.C. 669b(a)(2)), for grants to States to carry out adaptation activities in
			 accordance with comprehensive State adaptation strategies approved under
			 subsection (j);
						(2)19 percent shall
			 be allocated to the Secretary for use in funding adaptation activities carried
			 out—
							(A)under endangered
			 species, migratory bird, and other fish and wildlife programs administered by
			 the United States Fish and Wildlife Service;
							(B)on wildlife
			 refuges and other public land under the jurisdiction of the United States Fish
			 and Wildlife Service, the Bureau of Land Management, or the National Park
			 Service; or
							(C)within Federal
			 water managed by the Bureau of Reclamation; and
							(3)5 percent shall be
			 allocated to the Secretary for adaptation activities carried out under
			 cooperative grant programs, including—
							(A)the cooperative
			 endangered species conservation fund authorized under section 6(i) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1535(i));
							(B)programs under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
							(C)the multinational
			 species conservation fund established under the heading MULTINATIONAL
			 SPECIES CONSERVATION FUND of title I of the Department of the Interior
			 and Related Agencies Appropriations Act, 1999 (16 U.S.C. 4246);
							(D)the Neotropical
			 Migratory Bird Conservation Fund established by section 9(a) of the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6108(a));
							(E)the Coastal
			 Program of the United States Fish and Wildlife Service;
							(F)the National Fish
			 Habitat Action Plan;
							(G)the Partners for
			 Fish and Wildlife Program;
							(H)the Landowner
			 Incentive Program;
							(I)the Wildlife
			 Without Borders Program of the United States Fish and Wildlife Service;
			 and
							(J)the Park Flight
			 Migratory Bird Program of the National Park Service; and
							(4)1 percent shall be
			 allocated to the Secretary to provide financial assistance to Indian tribes to
			 carry out adaptation activities through the Tribal Wildlife Grants Program of
			 the United States Fish and Wildlife Service.
						(c)Land and Water
			 Conservation Fund
						(1)Deposits
							(A)In
			 generalOf the amounts made available for each fiscal year to
			 carry out this section, 10 percent shall be deposited into the Land and Water
			 Conservation Fund established under section 2 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–5).
							(B)Use of
			 depositsDeposits into the Land and Water Conservation Fund under
			 this subsection shall—
								(i)be supplemental to
			 authorizations provided under section 3 of the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 460l–6) which shall remain available for nonadaptation
			 needs; and
								(ii)be
			 available for expenditure to carry out this section without further
			 appropriation or fiscal year limitation.
								(2)AllocationsOf
			 the amounts deposited under this subsection into the Land and Water
			 Conservation Fund—
							(A)1/6
			 shall be allocated to the Secretary and made available on a competitive basis
			 to carry out adaptation activities through the acquisition of land and
			 interests in land under section 6 of the Land and Water Conservation Fund Act
			 of 1965 (16 U.S.C. 460l–8)—
								(i)to States in
			 accordance with comprehensive wildlife conservation strategies, and to Indian
			 tribes;
								(ii)notwithstanding
			 section 5 of that Act (16 U.S.C. 460l–7); and
								(iii)in addition to
			 any funds provided pursuant to—
									(I)annual
			 appropriations Acts;
									(II)the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 et seq.); or
									(III)any other
			 authorization for nonadaptation needs;
									(B)1⁄3
			 shall be allocated to the Secretary to carry out adaptation activities through
			 the acquisition of lands and interests in land under section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9);
							(C)1⁄6
			 shall be allocated to the Secretary of Agriculture and made available to the
			 States to carry out adaptation activities through the acquisition of land and
			 interests in land under section 7 of the Forest Legacy Program under the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c); and
							(D)1⁄3
			 shall be allocated to the Secretary of Agriculture to carry out adaptation
			 activities through the acquisition of land and interests in land under section
			 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9).
							(3)Expenditure of
			 fundsIn allocating funds under paragraph (2), the Secretary and
			 the Secretary of Agriculture shall take into consideration factors
			 including—
							(A)the availability
			 of non-Federal contributions from State, local, or private sources;
							(B)opportunities to
			 protect wildlife corridors or otherwise to link or consolidate fragmented
			 habitats;
							(C)opportunities to
			 reduce the risk of catastrophic wildfires, extreme flooding, or other
			 climate-related events that are harmful to fish and wildlife and people;
							(D)the potential for
			 conservation of species or habitat types at serious risk due to climate change,
			 ocean acidification, and other stressors; and
							(E)the potential to
			 provide enhanced access to land and water for fishing, hunting, and other
			 public recreational uses.
							(d)Forest
			 ServiceOf the amounts made available each fiscal year to carry
			 out this section, 5 percent shall be allocated to the Secretary of Agriculture
			 for use in funding adaptation activities carried out on national forests and
			 national grasslands under the jurisdiction of the Forest Service, or pursuant
			 to the cooperative Wings Across the Americas Program.
					(e)Environmental
			 Protection AgencyOf the amounts made available each fiscal year
			 to carry out this section, 5 percent shall be allocated to the Administrator
			 for use in adaptation activities restoring and protecting—
						(1)large-scale
			 freshwater aquatic ecosystems, such as the Everglades, the Great Lakes,
			 Flathead Lake, the Missouri River, the Mississippi River, the Colorado River,
			 the Sacramento-San Joaquin Rivers, the Ohio River, the Columbia-Snake River
			 System, the Apalachicola, Chattahoochee, and Flint River System, the
			 Connecticut River, and the Yellowstone River;
						(2)large-scale
			 estuarine ecosystems, such as Chesapeake Bay, Long Island Sound, Puget Sound,
			 the Mississippi River Delta, the San Francisco Bay Delta, Narragansett Bay, and
			 Albemarle-Pamlico Sound; and
						(3)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Administrator, working in cooperation with other Federal agencies, States,
			 local governments, scientists, and other conservation partners.
						(f)Corps of
			 EngineersOf the amounts made available annually to carry out
			 this section, 10 percent shall be available to the Secretary of the Army for
			 use by the Corps of Engineers to carry out adaptation activities
			 restoring—
						(1)large-scale
			 freshwater aquatic ecosystems, such as the ecosystems described in subsection
			 (e)(1);
						(2)large-scale
			 estuarine ecosystems, such as the ecosystems described in subsection
			 (e)(2);
						(3)freshwater and
			 estuarine ecosystems, watersheds, and basins identified as priorities by the
			 Corps of Engineers, working in cooperation with other Federal agencies, States,
			 local governments, scientists, and other conservation partners; and
						(4)habitats and
			 ecosystems through the implementation of estuary habitat restoration projects
			 authorized by the Estuary Restoration Act of 2000 (33 U.S.C. 2901 et seq.),
			 project modifications for improvement of the environment, aquatic restoration
			 and protection projects authorized by section 206 of the Water Resources
			 Development Act of 1996 (33 U.S.C. 2330), and other appropriate programs and
			 activities.
						(g)Department of
			 CommerceOf the amounts made available each fiscal year to carry
			 out this section, 10 percent shall be allocated to the Secretary of Commerce
			 for use in funding adaptation activities to protect, maintain, and restore
			 coastal, estuarine, and marine resources, habitats, and ecosystems, including
			 such activities carried out under—
						(1)the coastal and
			 estuarine land conservation program;
						(2)the community-based
			 restoration program;
						(3)the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.), that State coastal agencies
			 shall incorporate in accordance with coastal zone management plan elements that
			 are—
							(A)developed by a coastal state and approved
			 by the Secretary of Commerce in accordance with section 306 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1455);
							(B)consistent with
			 the national adaptation strategy established by the President under subsection
			 (i); and
							(C)specifically
			 designed to strengthen the ability of coastal, estuarine, and marine resources,
			 habitats, and ecosystems to adapt to and withstand the impacts of—
								(i)global warming;
			 and
								(ii)where
			 practicable, ocean acidification;
								(4)the Open Rivers
			 Initiative;
						(5)the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.);
						(6)the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.);
						(7)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
						(8)the Marine
			 Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.);
			 and
						(9)the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
						(h)Cost
			 sharingNotwithstanding any other provision of law, a State or
			 Indian tribe that receives a grant under paragraph (1) or (4) of subsection (b)
			 shall use funds from non-Federal sources to pay 10 percent of the costs of each
			 activity carried out using amounts under the grant.
					(i)National
			 adaptation strategy
						(1)In
			 generalFunds made available under paragraphs (2), (3), and (4)
			 of subsection (b) and subsections (c) through (g) shall be used only for
			 adaptation activities that are consistent with the national adaptation strategy
			 developed by the President under this subsection.
						(2)National
			 adaptation strategy
							(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the President shall develop and implement a national adaptation
			 strategy for assisting fish and wildlife, fish and wildlife habitat, plants,
			 and associated ecological processes in becoming more resilient and adapting to
			 the impacts of climate change and ocean acidification.
							(B)AdministrationIn
			 establishing and revising the national adaptation strategy, the President
			 shall—
								(i)base the strategy
			 on the best available science, as identified by the Science Advisory Board
			 established under subparagraph (D);
								(ii)develop the
			 strategy in coordination with the National Climate Change Adaptation Program
			 established under subtitle F of this title;
								(iii)develop the
			 strategy in cooperation with State fish and wildlife agencies, State coastal
			 agencies, United States territories, and Indian tribes;
								(iv)coordinate with
			 the Secretary of the Interior, the Secretary of Commerce, the Secretary of
			 Agriculture, the Secretary of Defense, the Administrator of the Environmental
			 Protection Agency, and other agencies as appropriate;
								(v)consult with local
			 governments, conservation organizations, scientists, and other interested
			 stakeholders; and
								(vi)provide public
			 notice and opportunity for comment.
								(C)ContentsThe
			 President shall include in the national adaptation strategy, at a minimum,
			 prioritized goals and measures and a schedule for implementation—
								(i)to identify and
			 monitor fish and wildlife, fish and wildlife habitat, plants, and associated
			 ecological processes that are particularly likely to be adversely affected by
			 climate change and ocean acidification and have the greatest need for
			 conservation;
								(ii)to identify and
			 monitor coastal, estuarine, marine, terrestrial, and freshwater habitats that
			 are at the greatest risk of being damaged by climate change and ocean
			 acidification;
								(iii)to assist species
			 in adapting to the impacts of climate change and ocean acidification;
								(iv)to protect,
			 acquire, maintain, and restore fish and wildlife habitat to build resilience to
			 climate change and ocean acidification;
								(v)to provide habitat
			 linkages and corridors to facilitate fish, wildlife, and plant movement in
			 response to climate change and ocean acidification;
								(vi)to restore and
			 protect ecological processes that sustain fish, wildlife, and plant populations
			 that are vulnerable to climate change and ocean acidification;
								(vii)to protect,
			 maintain, and restore coastal, marine, and aquatic ecosystems so that the
			 ecosystems are more resilient and better able to withstand the further stresses
			 associated with climate change, including relative sea level rise and ocean
			 acidification;
								(viii)to protect
			 ocean and coastal species from the impact of climate change and ocean
			 acidification;
								(ix)to incorporate
			 adaptation strategies and activities to address relative sea level rise in
			 coastal zone planning;
								(x)to protect,
			 maintain, and restore ocean and coastal habitats to build healthy and resilient
			 ecosystems, including the purchase of coastal and island land; and
								(xi)to incorporate
			 consideration of climate change and ocean acidification, and to integrate
			 adaptation strategies and activities for fish and wildlife, fish and wildlife
			 habitat, plants, and associated ecological processes, in the planning and
			 management of Federal land and water administered by the Federal agencies that
			 receive funding under this section.
								(D)Science Advisory
			 Board
								(i)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish and appoint the members of a Science Advisory Board, to be
			 comprised of not fewer than 10 and not more than 20 members—
									(I)at least
			 3/4 of whom are recommended by the President of the
			 National Academy of Sciences;
									(II)who have
			 expertise in fish, wildlife, plant, aquatic, and coastal and marine biology,
			 ecology, climate change, ocean acidification, and other relevant scientific
			 disciplines; and
									(III)who represent a
			 balanced membership among Federal, State, and local representatives,
			 universities, and conservation organizations.
									(ii)DutiesThe
			 Science Advisory Board shall—
									(I)advise the
			 President and relevant Federal agencies and departments on—
										(aa)the best
			 available science regarding the impacts of climate change and ocean
			 acidification on fish and wildlife, habitat, plants, and associated ecological
			 processes; and
										(bb)scientific
			 strategies and mechanisms for adaptation; and
										(II)identify and
			 recommend priorities for ongoing research needs on those issues.
									(iii)CollaborationThe
			 Science Advisory Board shall collaborate with other climate change and
			 ecosystem research entities in other Federal agencies and departments.
								(iv)Availability to
			 publicThe advice and recommendations of the Science Advisory
			 Board shall be made available to the public.
								(v)Nonapplicability
			 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Science Advisory Board.
								(E)Coordination
			 with other plansIn developing and revising the national
			 adaptation strategy, the President shall, to the maximum extent
			 practicable—
								(i)take into
			 consideration research and information contained in—
									(I)National Climate
			 Change Vulnerability Assessments developed under section 366 of this
			 Act;
									(II)State
			 comprehensive wildlife conservation plans;
									(III)the North
			 American waterfowl management plan;
									(IV)the national fish
			 habitat action plan;
									(V)coastal zone
			 management plans;
									(VI)the reports of
			 the Pew Oceans Commission and the United States Commission on Ocean Policy;
			 and
									(VII)other relevant
			 plans; and
									(ii)coordinate and
			 integrate the goals and measures identified in the national strategy with the
			 goals and measures identified in those plans.
								(F)RevisionsNot
			 later than 4 years after the date on which the national adaptation strategy is
			 developed, and not less frequently than every 4 years thereafter, the President
			 shall review and update the strategy using the procedures described in this
			 paragraph.
							(j)State
			 comprehensive adaptation strategies
						(1)In
			 generalExcept as provided in paragraph (2), funds made available
			 to States under this subtitle shall be used only for activities that are
			 consistent with a State strategy that has been approved by—
							(A)the Secretary of
			 the Interior; and
							(B)for any State with
			 a coastal zone (as that term is used in the Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et seq.)), the Secretary of Commerce, with respect to portions
			 of the strategy relating to activities affecting the coastal zone.
							(2)Initial
			 period
							(A)In
			 generalUntil the earlier of the date that is 3 years after the
			 date of enactment of this Act or the date on which a State receives approval
			 for a State strategy from the Secretary of the Interior and the Secretary of
			 Commerce in accordance with paragraph (1), a State shall be eligible to receive
			 funding under subsection (b)(1) for adaptation activities that are—
								(i)consistent with
			 the Comprehensive Wildlife Conservation Strategy of the State as approved by
			 the Director of the United States Fish and Wildlife Service and, where
			 appropriate, other fish, wildlife and conservation strategies; and
								(ii)in accordance with
			 a workplan developed by the State in coordination with—
									(I)the Secretary of the Interior; and
									(II)for any State with a coastal zone (as that
			 term is used in the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et
			 seq.)), the Secretary of Commerce with respect to portions of the strategy
			 relating to activities affecting the coastal zone.
									(B)Pending
			 approvalDuring the period for which approval by the applicable
			 Secretary of a State strategy described in paragraph (3) is pending, the State
			 may continue receiving funds under subsection (b)(1) pursuant to the workplan
			 described subparagraph (A)(ii).
							(3)RequirementsTo
			 be eligible for approval by the Secretary of the Interior and the Secretary of
			 Commerce under this section, a State strategy must—
							(A)describe the
			 impacts of climate change and ocean acidification on the diversity and health
			 of the fish, wildlife and plant populations, habitats, and associated
			 ecological processes;
							(B)describe and
			 prioritize proposed conservation actions to assist fish, wildlife, and plant
			 populations in adapting to those impacts;
							(C)establish programs
			 for monitoring the impacts of climate change on fish, wildlife, and plant
			 populations, habitats, and associated ecological processes;
							(D)include
			 strategies, specific conservation actions, and a timeframe for implementing
			 conservation actions for fish, wildlife, and plant populations, habitats, and
			 associated ecological processes;
							(E)establish methods
			 for assessing the effectiveness of conservation actions taken to assist fish,
			 wildlife, and plant populations, habitats, and associated ecological processes
			 in adapting to those impacts and for updating those actions to respond
			 appropriately to new information or changing conditions;
							(F)be
			 developed—
								(i)with the
			 participation of the State fish and wildlife agency, the State agency
			 responsible for administration of Land and Water Conservation Fund grants, the
			 State Forest Legacy program coordinator, and the State coastal agency;
			 and
								(ii)in coordination
			 with the Secretary of the Interior and, where applicable, the Secretary of
			 Commerce;
								(G)provide for
			 solicitation and consideration of public and independent scientific
			 input;
							(H)take into
			 consideration research and information contained in, and coordinate with and
			 integrate the goals and measures identified in, as appropriate, other fish,
			 wildlife, and habitat conservation strategies, including—
								(i)the national fish
			 habitat action plan;
								(ii)plans under the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
								(iii)the Federal,
			 State, and local partnership known as Partners in Flight;
								(iv)federally
			 approved coastal zone management plans under the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1451 et seq.);
								(v)regional fishery
			 management plans and habitat conservation activities under the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);
								(vi)the National
			 Action Plan to Conserve Coral Reefs developed by the United States Coral Reef
			 Task Force;
								(vii)recovery plans
			 for threatened species and endangered species under section 4(f) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(f));
								(viii)habitat
			 conservation plans under section 10 of that Act (16 U.S.C. 1539);
								(ix)other Federal and
			 State plans for imperiled species;
								(x)the United States
			 shorebird conservation plan;
								(xi)the North
			 American waterbird conservation plan; and
								(xii)other State-based
			 strategies that comprehensively implement adaptation activities to remediate
			 the effects of climate change and ocean acidification on fish, wildlife, and
			 habitats; and
								(I)be incorporated
			 into a revision of the Comprehensive Wildlife Conservation Strategy of a
			 State—
								(i)that has been
			 submitted to the United States Fish and Wildlife Service; and
								(ii)(I)that has been approved
			 by the Service; or
									(II)on which a decision on approval is
			 pending.
									(4)UpdatingEach
			 State strategy approved by the Secretary of the Interior and the Secretary of
			 Commerce must be updated at least every 5 years.
						HClimate Change
			 Education and Centers for Excellence
				381.PurposesThe purposes of this subtitle are—
					(1)to promote citizen
			 awareness of climate change, including the causes and impacts of climate change
			 and greenhouse gas reduction strategies, by supporting the development and
			 implementation of informal and formal public education initiatives in this
			 area; and
					(2)to establish
			 national centers for excellence to encourage collaborative research,
			 information-sharing, and public education and outreach in a variety of issue
			 areas relating to climate change.
					382.FundingFor purposes of this subtitle, the term
			 Climate Change Education and Outreach Fund means the Climate
			 Change Education and Outreach Fund established under section 722 of the Clean
			 Air Act (as added by section 101 of this Act). Funds deposited in the Climate
			 Change Education and Outreach Fund shall be available, without further
			 appropriation or fiscal year limitation, to carry out this subtitle.
				383.National Science
			 Foundation climate change education programs
					(a)AllocationIn
			 each of fiscal years 2010 through 2050, the Director of the National Science
			 Foundation shall use 30 percent of the funds deposited in the Climate Change
			 Education and Outreach Fund to carry out this section. Funding provided under
			 this section shall be in addition to any funding that is otherwise authorized
			 or appropriated.
					(b)Program
						(1)EstablishmentThe
			 Director of the National Science Foundation shall establish a Climate Change
			 Education Program to—
							(A)broaden public
			 understanding of climate change, possible long-term and short-term
			 consequences, and potential solutions;
							(B)apply the latest
			 scientific and technological discoveries to provide formal and informal
			 learning opportunities to people of all ages, including those of diverse
			 cultural and linguistic backgrounds; and
							(C)emphasize
			 actionable information to help people understand and to promote implementation
			 of new technologies, programs, and incentives related to energy conservation,
			 renewable energy, and greenhouse gas reduction.
							(2)Program
			 elementsThe Climate Change Education Program shall
			 include—
							(A)a national
			 information campaign to disseminate information on and promote implementation
			 of the new technologies, programs, and incentives described in paragraph
			 (1)(C); and
							(B)a competitive grant
			 program to provide grants to State and local governments, educational
			 institutions, and other organizations to—
								(i)create informal
			 education materials, exhibits, and multimedia presentations relevant to climate
			 change and climate science;
								(ii)develop climate
			 science kindergarten through grade 12 curriculum and supplementary educational
			 materials; or
								(iii)publish climate
			 change and climate science information in print, electronic, and audio-visual
			 forms.
								384.Environmental
			 Protection Agency climate change education programIn
			 each of fiscal years 2010 through 2050, the Administrator shall use 10 percent
			 of the funds deposited in the Climate Change Education and Outreach Fund to
			 develop educational materials related to climate change, climate science, and
			 greenhouse gas reduction strategies for use by educators, kindergarten through
			 grade 12 students, businesses, communities, and the general public.
				385.Climate change
			 centers for excellence
					(a)In
			 generalIn each of fiscal years 2010 through 2050, the President,
			 through such Federal agency or agencies as the President may designate, shall
			 use 60 percent of the funds deposited during the fiscal year in the Climate
			 Change Education and Outreach Fund to provide cost-sharing grants to support
			 the establishment and maintenance of centers for excellence in accordance with
			 this section.
					(b)Types of
			 centersGrants shall be provided to eligible entities to
			 establish and maintain one or more centers for excellence focusing on each of
			 the following areas:
						(1)Climate change
			 science, including scientific assessment of the effectiveness of public
			 policies related to climate change.
						(2)Renewable energy
			 technologies and policies.
						(3)Energy efficiency
			 technologies and policies.
						(4)Policies to reduce
			 vehicle miles traveled.
						(5)Greenhouse gas
			 management in the agriculture and forestry sectors.
						(6)Adaptation to
			 adverse impacts of climate change, including impacts on public health, public
			 infrastructure, agriculture, and conservation of natural resources.
						(c)FunctionsEach
			 center for excellence receiving assistance under this section shall, with
			 respect to such center’s designated focus—
						(1)serve as a national
			 clearinghouse for information and best-practices;
						(2)develop and
			 implement public education and outreach initiatives, including training and
			 technical assistance where appropriate; and
						(3)provide a forum
			 for communication and collaboration among governmental and nongovernmental
			 stakeholders and researchers.
						(d)Eligible
			 entitiesEntities eligible to receive grants to establish centers
			 for excellence under this section shall be limited to—
						(1)colleges and
			 universities located in the United States; and
						(2)not-for-profit
			 nongovernmental organizations headquartered in the United States.
						(e)Regulations;
			 selection criteriaThe agency or agencies to which the President
			 delegates authority to provide grants under this section shall, not later than
			 January 1, 2010, promulgate regulations providing for the implementation of
			 this section. Such regulations shall include objective criteria for the
			 competitive selection of grant recipients under this section.
					IVENCOURAGING
			 GLOBAL ACTION
			AInternational
			 Forest Protection Fund
				401.Findings and
			 purposes
					(a)FindingsCongress
			 finds that—
						(1)land-use change
			 and forest sector emissions account for approximately 20 percent of global
			 greenhouse gas emissions;
						(2)land conversion
			 and deforestation are 2 of the largest sources of greenhouse gas emissions in
			 the developing world, amounting to roughly 40 percent of the total greenhouse
			 gas emissions of the developing world;
						(3)with sufficient
			 data, deforestation rates and forest carbon stocks can be measured with an
			 acceptable level of uncertainty; and
						(4)land conversion
			 and deforestation in the developing world have significant adverse
			 environmental and social impacts not related to climate, including loss of
			 ecosystem services, biodiversity, and forest-related livelihoods.
						(b)PurposesThe
			 purposes of this subtitle are—
						(1)to provide
			 financial incentives to developing countries to encourage—
							(A)reductions in
			 deforestation and forest degradation; and
							(B)increases in
			 sequestration of carbon through afforestation, restoration of forests and
			 degraded land that had not been forested prior to restoration, and improved
			 forest management; and
							(2)to
			 provide such incentives in a manner that will—
							(A)achieve
			 substantial and cost-effective reductions in global greenhouse gas
			 emissions;
							(B)encourage
			 participation by developing countries in greenhouse gas limitation regimes;
			 and
							(C)secure nonclimate
			 environmental and social benefits, including conservation of forest ecosystems
			 and biodiversity and protection of the livelihoods and cultural resources of
			 indigenous and other forest-dependent people in developing countries.
							402.DefinitionsIn this subtitle:
					(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
						(A)the Committees on
			 Energy and Commerce and Foreign Affairs of the House of Representatives;
			 and
						(B)the Committees on
			 Environment and Public Works, Energy and Natural Resources, and Foreign
			 Relations of the Senate.
						(2)Forest carbon
			 activitiesThe term forest carbon activities means
			 activities in developing countries that are directed at—
						(A)reducing greenhouse
			 gas emissions from deforestation and forest degradation; and
						(B)increasing
			 sequestration of carbon through afforestation, restoration of forests and
			 degraded land that had not been forested prior to restoration, and improved
			 forest management.
						403.Funding
					(a)In
			 generalThe Administrator, in consultation with the Secretary of
			 State, is authorized to provide assistance from the International Forest
			 Protection Fund, established under section 722 of the Clean Air Act (as added
			 by section 101 of this Act), in accordance with this subtitle. Amounts
			 deposited in the International Forest Protection Fund shall be available for
			 expenditure, without further appropriation or fiscal year limitation, to carry
			 out this subtitle.
					(b)Distribution of
			 assistance
						(1)In
			 generalThe Administrator shall distribute assistance from the
			 International Forest Protection Fund—
							(A)directly;
							(B)through agreements
			 with the International Bank for Reconstruction and Development (commonly known
			 as the World Bank) or another international development institution;
							(C)through an
			 international fund created pursuant to the United Nations Framework Convention
			 on Climate Change, done at New York on May 9, 1992, or an agreement negotiated
			 under such convention; or
							(D)through some
			 combination of the mechanisms identified in subparagraphs (A) through
			 (C).
							(2)Distribution
			 through international institution or fundIf assistance is
			 distributed through an international institution or fund, as authorized in
			 paragraph (1), the Administrator shall ensure the establishment and
			 implementation of adequate mechanisms to apply and enforce the eligibility
			 requirements in section 404 and other requirements of this subtitle.
						404.Eligibility
			 requirements and standards for forest carbon activitiesNot later than January 1, 2010, the
			 Administrator, in consultation with the Secretary of State and the Secretary of
			 Agriculture, shall promulgate eligibility requirements and accounting,
			 measurement, monitoring, and verification standards for forest carbon
			 activities, including requirements—
					(1)for the
			 establishment and periodic updating of national-level greenhouse gas emissions
			 and biological sequestration reference scenarios for the forest sector;
					(2)ensuring that
			 forest carbon activities achieve reductions in greenhouse gas emissions or
			 increases in sequestration of carbon that are real, permanent, additional,
			 verifiable, and enforceable;
					(3)ensuring reliable
			 measurement, monitoring, and verification of emission reductions or increases
			 in biological sequestration;
					(4)ensuring
			 appropriate accounting for any significant increases in greenhouse gas
			 emissions or decreases in biological sequestration directly or indirectly
			 caused by forest carbon activities;
					(5)providing for
			 discounting of emission reductions or increases in biological sequestration
			 based on uncertainty;
					(6)that forest carbon
			 activities be carried out and managed—
						(A)in accordance with
			 widely accepted environmentally sustainable forestry practices; and
						(B)with appropriate
			 regard for the rights and interests of indigenous peoples and communities that
			 reside in, or depend on, forests; and
						(7)that forest carbon
			 activities be designed—
						(A)to promote native
			 species and restoration of native forests, where practicable; and
						(B)to avoid the
			 introduction of invasive nonnative species.
						405.Assistance for
			 forest carbon activities
					(a)Eligible
			 countriesThe Administrator, in consultation with the Secretary
			 of State, shall identify and periodically update a list of developing countries
			 that have—
						(1)demonstrated
			 capacity to participate in forest carbon activities, including—
							(A)sufficient
			 historical data on changes in national forest carbon stocks;
							(B)technical capacity
			 to monitor and measure forest carbon fluxes with an acceptable level of
			 uncertainty; and
							(C)institutional
			 capacity to reduce emissions from deforestation and degradation;
							(2)established a
			 national greenhouse gas emission reference scenario based on historical data;
			 and
						(3)commenced a
			 greenhouse gas emission reduction program for the forest sector.
						(b)Requirements for
			 assistanceCountries on the list established under subsection (a)
			 shall be eligible for assistance under this section for the achievement,
			 through forest carbon activities implemented in accordance with the
			 requirements established under section 404, of—
						(1)national-level net
			 reductions in greenhouse gas emissions from reduced deforestation and forest
			 degradation, as demonstrated using remote sensing technology that meets
			 international standards; and
						(2)national-level net
			 increases in sequestration of carbon through afforestation, restoration of
			 forests and degraded land that had not been forested prior to restoration, and
			 improved forest management.
						(c)Verification of
			 achievementsThe Administrator, in consultation with the
			 Secretary of State, shall periodically review relevant data and make
			 determinations regarding achievements under subsection (b).
					(d)Level of
			 assistanceThe Administrator shall establish a formula governing
			 the distribution of assistance under this section, which shall be designed
			 to—
						(1)maximize the
			 reductions in greenhouse gas emissions or increases in biological sequestration
			 per dollar of assistance provided; and
						(2)take into account
			 past actions in each eligible country to reduce greenhouse gas emissions or
			 increase biological sequestration, so as not to penalize countries that have
			 taken early action.
						406.Capacity-building
			 grants
					(a)In
			 generalFor fiscal years 2010 through 2020, the Administrator may
			 use up to 40 percent of funds deposited in the International Forest Protection
			 Fund to provide cost-sharing grants to build the capacity of developing
			 countries not included in the list established under section 405(a) to carry
			 out forest carbon activities otherwise eligible for assistance under section
			 405.
					(b)Nature of
			 assistanceCost-sharing grants provided under this section may be
			 used to assist recipient countries to—
						(1)develop and
			 demonstrate capacity to carry out eligible forest carbon activities, including
			 through—
							(A)development of
			 sufficient historical data on changes in national forest carbon stocks;
							(B)development of
			 technical capacity to measure and monitor forest carbon fluxes with an
			 acceptable level of uncertainty; and
							(C)development of
			 institutional capacity to reduce emissions from deforestation and forest
			 degradation;
							(2)establish a
			 national greenhouse gas emission reference scenario based on historical data;
			 and
						(3)commence an
			 emission reduction program for the forest sector.
						407.Annual
			 reportsNot later than March
			 1, 2012, and annually thereafter, the President shall submit to the appropriate
			 congressional committees a report on the assistance provided under this
			 subtitle during the prior fiscal year. The report shall include—
					(1)a
			 description of the amount of obligations and expenditures for assistance
			 provided to each eligible country during the prior fiscal year;
					(2)a
			 description of the forest carbon activities and capacity-building activities
			 funded through assistance provided under this subtitle, including the amount of
			 obligations and expenditures for assistance provided to such activities, during
			 the prior fiscal year; and
					(3)an estimate of the
			 greenhouse gas emission reductions or biological sequestration achieved by
			 assistance provided under this subtitle during the prior fiscal year.
					BInternational
			 Clean Technology Fund
				411.PurposesThe purposes of this subtitle are—
					(1)to provide United
			 States assistance to encourage widespread deployment, in developing countries,
			 of technologies that reduce greenhouse gas emissions; and
					(2)to provide such
			 assistance in a manner that encourages such countries to adopt policies and
			 measures that substantially reduce emissions of greenhouse gases.
					412.DefinitionsIn this subtitle:
					(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
						(A)the Committees on
			 Energy and Commerce and Foreign Affairs of the House of Representatives;
			 and
						(B)the Committees on
			 Environment and Public Works, Energy and Natural Resources, and Foreign
			 Relations of the Senate.
						(2)Comparable
			 actionThe term comparable action has the meaning
			 given such term in section 761(1) of the Clean Air Act (as added by section 101
			 of this Act).
					(3)Eligible
			 countryThe term eligible country means a foreign
			 country that is determined by the President, under section 414, to be eligible
			 to receive assistance from the International Clean Technology Fund.
					(4)Interagency
			 groupThe term interagency group means the group
			 established by the President under section 413(a) to administer the
			 International Clean Technology Fund.
					(5)International
			 clean technology fundThe term International Clean
			 Technology Fund means the International Clean Technology Fund
			 established under section 722 of the Clean Air Act (as added by section 101 of
			 this Act).
					413.Interagency
			 group
					(a)Interagency
			 groupThe President shall establish an interagency group to
			 administer the International Clean Technology Fund. The interagency group shall
			 include—
						(1)the Secretary of
			 State;
						(2)the
			 Administrator;
						(3)the Secretary of
			 Energy;
						(4)the
			 Secretary of the Treasury; and
						(5)any other head of
			 a Federal department or agency the President determines to be
			 appropriate.
						(b)ChairpersonThe
			 Secretary of State shall serve as the chairperson of the interagency
			 group.
					414.Determination
			 of eligible countries
					(a)Publication and
			 revision of listNot later than January 1, 2011, and annually
			 thereafter through 2050, the President shall determine and publish in the
			 Federal Register a list of countries eligible for assistance under this
			 subtitle.
					(b)Criteria for
			 eligibilityThe criteria for designation as an eligible country
			 shall include the following:
						(1)The country is a
			 developing country.
						(2)The country is
			 responsible for at least 1 percent of annual global greenhouse gas emissions,
			 excluding emissions from land-use, land-use change, and forestry.
						(3)The President has
			 determined, pursuant to section 764(b) of the Clean Air Act (as added by
			 section 101 of this Act), that the country has taken comparable action.
						(4)Such other
			 criteria as the President determines will serve the purposes of this Act or
			 other United States foreign policy and national security objectives.
						415.Funding
					(a)In
			 generalThe Secretary of State is authorized to provide
			 assistance from the International Clean Technology Fund for projects (which may
			 include sector-based policies and measures) in eligible countries that are
			 approved by the interagency group under this section. Amounts in the
			 International Clean Technology Fund shall be available for expenditure, without
			 further appropriation or fiscal year limitation to carry out this
			 subtitle.
					(b)Forms of
			 assistanceAssistance under this subtitle may be provided in the
			 form of grants, loans, or a combination thereof.
					(c)Distribution of
			 assistance
						(1)In
			 generalThe Secretary of State, in coordination with the
			 interagency group, shall distribute assistance from the International Clean
			 Technology Fund—
							(A)directly;
							(B)through agreements
			 with the International Bank for Reconstruction and Development (commonly known
			 as the World Bank) or another international development institution;
							(C)through an
			 international fund created pursuant to the United Nations Framework Convention
			 on Climate Change, done at New York on May 9, 1992, or an agreement negotiated
			 under such convention; or
							(D)through some
			 combination of the mechanisms identified in subparagraphs (A) through
			 (C).
							(2)Distribution
			 through international institution or fundIf assistance is
			 distributed through an international institution or fund, as authorized in
			 paragraph (1), the Secretary of State and the interagency group shall ensure
			 the establishment and implementation of adequate mechanisms to apply and
			 enforce the project selection criteria and other requirements of this
			 subtitle.
						(d)Procedures for
			 review of proposalsThe Secretary of State, in conjunction with
			 the interagency group, shall develop procedures for requesting, reviewing, and
			 approving project proposals from eligible countries.
					(e)Eligible project
			 categoriesAssistance under this subtitle shall be limited to
			 projects in the following categories:
						(1)Capture and
			 geological sequestration of carbon dioxide emissions from electric generating
			 units or large industrial sources.
						(2)Renewable
			 electricity generation from wind, solar, biomass, geothermal, marine, or
			 hydrokinetic sources.
						(3)Production of
			 renewable fuels that have lifecycle greenhouse gas emissions that are
			 substantially lower than those attributable to fossil fuel-based
			 alternatives.
						(4)Increased
			 efficiency in transmission, distribution, or consumption of electricity.
						(f)Criteria for
			 project selectionNot later than January 1, 2011, the interagency
			 group shall develop a set of criteria to be used in determining whether to
			 provide assistance to proposals for projects in eligible countries. These
			 criteria shall provide that—
						(1)the project falls
			 within an eligible project category identified in subsection (e);
						(2)the project will
			 result in measurable and substantial reductions in greenhouse gas emissions
			 relative to business-as-usual emissions;
						(3)the project will
			 not result in significant increases in greenhouse gas emissions outside the
			 boundaries of the project relative to business-as-usual emissions;
						(4)the project will
			 not have significant adverse effects on human health, safety, or welfare, the
			 environment, or natural resources within or outside the boundaries of the
			 project;
						(5)the project owner
			 or operator must demonstrate capacity to implement and maintain any
			 technologies purchased or installed with assistance from the Fund;
						(6)the project is not
			 likely to cause a significant loss of United States jobs or a significant
			 displacement of United States production; and
						(7)the project meets
			 such other requirements as the interagency group determines appropriate to
			 further the purposes of this subtitle.
						(g)Selection of
			 eligible projectsIn
			 determining which eligible projects will receive assistance under this
			 subtitle, the interagency group shall apply the criteria established under this
			 section and shall seek to maximize greenhouse gas emission reductions achieved
			 per dollar of assistance provided. Preference shall be given to projects that
			 are co-financed by international development banks, private-sector
			 institutions, or host-country governments.
					(h)Monitoring,
			 evaluation, and enforcementThe Secretary of State, in
			 coordination with the interagency group, shall establish and implement a system
			 to monitor and evaluate the performance of projects receiving assistance under
			 this subtitle. The Secretary of State shall have the authority to suspend or
			 terminate assistance in whole or in part for a project if it is determined that
			 the project is not operating in compliance with the approved proposal.
					416.Annual
			 reportsNot later than March
			 1, 2012, and annually thereafter, the President shall submit to the appropriate
			 congressional committees a report on the assistance provided under this
			 subtitle during the prior fiscal year. The report shall include—
					(1)a
			 description of the amount of obligations and expenditures for assistance
			 provided to each eligible country during the prior fiscal year;
					(2)a
			 description of each project that received assistance, including the amount of
			 obligations and expenditures for assistance provided to such project, during
			 the prior fiscal year; and
					(3)an estimate of the
			 greenhouse gas emission reductions achieved by assistance provided under this
			 subtitle during the prior fiscal year.
					CInternational
			 Climate Change Adaptation Program 
				421.Findings and
			 purposes
					(a)FindingsCongress finds that—
						(1)global climate
			 change is a potentially significant threat multiplier for instability around
			 the world and is likely to exacerbate competition and conflict over
			 agricultural, vegetative, marine, and water resources and displace people, thus
			 increasing hunger and poverty and causing increased pressure on developing
			 countries;
						(2)the strategic,
			 social, political, economic, cultural, and environmental consequences of global
			 climate change are likely to have disproportionate impacts on developing
			 countries, which have less economic and financial capacity to respond;
						(3)the countries most
			 vulnerable to climate change, due both to exposure to harmful impacts and to
			 their lower capacity to adapt, are developing countries with very low
			 industrial emissions that have contributed less to climate change than more
			 affluent countries;
						(4)developing
			 countries rely to a much greater degree on the natural and environmental
			 systems likely to be affected by climate change for sustenance and livelihoods,
			 as well as economic growth and stability;
						(5)the consequences
			 of global climate change, including increases in poverty and destabilization of
			 economies and societies, are likely to pose a long-term threat to the national
			 security, foreign policy, and economic interests of the United States;
			 and
						(6)it is in the
			 national security, foreign policy, and economic interests of the United States
			 to recognize, plan for, and mitigate the international strategic, social,
			 political, cultural, environmental and economic effects of a changing climate
			 and to assist developing countries to increase their resilience to those
			 effects.
						(b)PurposesThe
			 purposes of this subtitle are—
						(1)to provide United
			 States assistance to the most vulnerable developing countries in order to
			 support the development and implementation of climate change adaptation
			 programs and projects that reduce the vulnerability and increase the resilience
			 of communities to climate change impacts; and
						(2)to provide such
			 assistance in a manner that promotes and protects the national security,
			 foreign policy, and economic interests of the United States where such
			 interests can be advanced by minimizing, averting, or increasing resilience to
			 climate change impacts.
						422.DefinitionsIn this subtitle:
					(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means—
						(A)the Committee on
			 Energy and Commerce, the Committee on Foreign Affairs, and any other relevant
			 committees on national security, the environment, and foreign policy of the
			 House of Representatives; and
						(B)the Committees on
			 Environment and Public Works, Foreign Relations, and any other relevant
			 committees on national security, the environment, and foreign policy of the
			 Senate.
						(2)Most vulnerable
			 developing countriesThe term most vulnerable developing
			 countries means, as determined by the Administrator of USAID,
			 developing countries that are most vulnerable to climate change impacts,
			 including countries identified by the United Nations as least developed
			 countries and low-lying and other small island developing countries, and other
			 developing countries that are at risk of substantial adverse impacts of climate
			 change and have limited capacity to respond to such impacts.
					(3)ProgramThe term Program means the
			 International Climate Change Adaptation Program established under section
			 423.
					(4)USAIDThe term USAID means the
			 United States Agency for International Development.
					423.EstablishmentThe Secretary of State, working with the
			 Administrator of USAID and the Administrator, shall establish an International
			 Climate Change Adaptation Program within USAID.
				424.Functions of
			 program
					(a)Activities and
			 foreign aid
						(1)In
			 generalIn order to achieve
			 the purposes set forth in section 421, the Program may carry out activities and
			 projects and make grants to any private or public group (including public
			 international organizations), association, or other entity engaged in peaceful
			 activities, to—
							(A)provide assistance
			 to the most vulnerable developing countries for the development of national or
			 regional climate change adaptation plans, associated national policies, and in
			 the planning, financing, and execution of adaptation projects;
							(B)support
			 investments, capacity-building activities and other assistance, to reduce
			 vulnerability and promote community-level resilience related to climate change
			 and its impacts in the most vulnerable developing countries, including impacts
			 on water availability, agricultural productivity, flood risk, coastal
			 resources, timing of seasons, biodiversity, economic livelihoods, human
			 migration, or other social, economic, political, cultural, or environmental
			 matters;
							(C)support climate
			 change adaptation research in or for the most vulnerable developing
			 countries;
							(D)encourage the
			 protection and rehabilitation of natural systems, the enhancement and
			 diversification of agricultural, fishery, and other livelihoods, and the
			 reduction of disaster risk, in order to reduce vulnerability and provide
			 increased resilience to climate change for local communities and livelihoods in
			 the most vulnerable developing countries;
							(E)support the
			 deployment of technologies that would help the most vulnerable developing
			 countries respond to destabilizing impacts of climate change and encourage the
			 identification and adoption of appropriate renewable and efficient energy
			 technologies that are beneficial in increasing community-level resilience to
			 the impacts of global climate change in those countries; and
							(F)encourage the
			 engagement of local communities through full disclosure of information,
			 consultation, and with communities’ informed participation relating to the
			 development of plans, programs and projects to increase community-level
			 resilience to climate change impacts.
							(2)LimitationNot
			 more than 10 percent of amounts made available to carry out this subtitle shall
			 be spent in any single country in any year.
						(3)Prioritizing
			 assistanceIn providing assistance under this subtitle, the
			 Administrator of USAID shall give priority to countries that are most
			 vulnerable to the adverse impacts of climate change, determined as a function
			 of the likelihood and severity of such impacts and the country’s capacity to
			 adapt to such impacts.
						(b)Community
			 engagement(1)The Administrator of
			 USAID shall ensure that local communities in areas where any projects or
			 activities are planned under the Program are engaged through full disclosure of
			 information and public participation, and that any projects or activities are
			 undertaken with the communities’ informed consent.
						(2)For each country receiving assistance
			 under the Program, the Administrator of USAID shall establish a process for
			 consultation with and disclosure of information to local, national and
			 international stakeholders regarding any projects and activities planned under
			 the Program.
						(3)The Administrator of USAID shall, to
			 the extent practicable, ensure that projects or activities under the Program
			 are aligned with broader development, poverty alleviation, or natural resource
			 management objectives and initiatives in the recipient country.
						(c)Reporting
						(1)Initial
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Program shall submit to the President and appropriate
			 congressional committees an initial report that—
							(A)based on the most
			 recent information available from reliable public sources, identifies the
			 developing countries that are most vulnerable to climate change impacts and in
			 which assistance can have the greatest and most sustainable benefit to reducing
			 vulnerability to climate change; and
							(B)describes the
			 process and methodology for selecting the recipients of assistance or grants
			 under subsection (a)(1).
							(2)Annual
			 reportsNot later than 12 months after the date on which the
			 initial report is submitted, and annually thereafter, the Program shall submit
			 reports to the President and appropriate congressional committees that—
							(A)describe the
			 extent to which global climate change, through its potential negative impacts
			 on sensitive populations and natural resources in the most vulnerable developed
			 countries, may threaten, cause, or exacerbate political, economic,
			 environmental, cultural or social instability or international conflict in
			 those regions;
							(B)describe the ramifications of any
			 potentially destabilizing impacts climate change may have on the national
			 security, foreign policy, and economic interests of the United States,
			 including—
								(i)the creation of
			 refugees and internally displaced peoples;
								(ii)international or
			 internal armed conflicts over water, food, land, or other resources;
								(iii)loss of
			 agricultural and other livelihoods, cultural stability, and other causes of
			 increased poverty and economic destabilization;
								(iv)decline in
			 availability of resources needed for survival, including water;
								(v)increased impact
			 of natural disasters, including severe weather events, droughts and
			 flooding;
								(vi)increased
			 prevalence or virulence of climate-related diseases; and
								(vii)intensified
			 urban migration;
								(C)describe how funds
			 made available under section 425 were spent to enhance the national security,
			 foreign policy, and economic interests of the United States and assist in
			 avoiding the economically, politically, environmentally, culturally, and
			 socially destabilizing impacts of climate change in most vulnerable developing
			 countries;
							(D)identify and
			 recommend the developing countries that are most vulnerable to climate change
			 impacts and in which assistance can have the greatest and most sustainable
			 benefit to reducing vulnerability to climate change, including in the form of
			 deploying technologies, investments, capacity-building activities, and other
			 types of assistance for adaptation to climate change impacts and approaches to
			 reduce greenhouse gases in ways that can also provide community-level
			 resilience to climate change impacts; and
							(E)describe
			 cooperation undertaken with other nations and international organizations to
			 carry out this subtitle.
							425.Funding
					(a)Carrying out
			 recommendationsAll funds deposited into the International
			 Climate Change Adaptation Fund established under section 722 of the Clean Air
			 Act (as added by section 101 of this Act) shall be made available, without
			 further appropriation or fiscal year limitation, to carry out the Program
			 established under this subtitle.
					(b)Distribution of
			 fundsThe Administrator of USAID shall distribute to the Program
			 the funds for the purposes of this subtitle.
					(c)OversightThe
			 Administrator of USAID shall oversee the expenditures by the Program.
					(d)Conditional
			 distribution to international adaptation fundsThe Administrator
			 of USAID is authorized to distribute up to 50 percent of the funds available to
			 the Program to an international fund that meets the requirements of subsection
			 (e), and shall annually certify in a report to Congress that any such
			 international fund meets the requirements of subsection (e). The Administrator
			 of USAID shall notify the appropriate congressional committees not less than 15
			 days prior to an allocation or transfer of funds pursuant to this
			 subsection.
					(e)International
			 fund eligibilityAn international fund is eligible for funding
			 under the Program provided that it is created pursuant to the United Nations
			 Framework Convention on Climate Change, done at New York on May 9, 1992, or an
			 agreement negotiated under the Convention and that the agreement—
						(1)specifies the
			 terms and conditions under which the United States is to provide monies to the
			 fund, and under which the international fund is to disburse monies to recipient
			 countries;
						(2)ensures that United
			 States assistance to the fund and the principal and income of the fund are
			 disbursed only for purposes that are consistent with those described in section
			 421;
						(3)requires a regular
			 meeting of a governing body of the international fund that includes
			 representation from most vulnerable developing countries and provides full
			 public access;
						(4)requires that not
			 more than 10 percent of the amounts available to the fund be spent in any
			 single country in any year; and
						(5)requires the
			 international fund to prepare and make public an annual report that—
							(A)identifies and
			 recommends the developing countries that are most vulnerable to climate change
			 impacts and in which assistance can have the greatest and most sustainable
			 benefit to reducing vulnerability to climate change;
							(B)describes the
			 process and methodology for selecting the recipients of assistance or grants
			 from the fund;
							(C)describes specific
			 programs and projects funded by the international fund and the extent to which
			 the assistance is addressing the adaptation needs of the most vulnerable
			 developing countries;
							(D)describes the
			 performance goals for assistance authorized under the fund and expresses such
			 goals in an objective and quantifiable form, to the extent practicable;
							(E)describes the
			 performance indicators to be used in measuring or assessing the achievement of
			 the performance goals described in subparagraph (D);
							(F)provides a basis
			 for recommendations for adjustments to assistance authorized under this
			 subtitle to enhance the impact of such assistance; and
							(G)describes the
			 participation of other nations and international organizations in funding and
			 governing the international fund.
							426.Monitoring and
			 evaluation of program
					(a)In
			 generalThe Administrator of USAID shall establish and implement
			 a system to monitor and evaluate the effectiveness and efficiency of assistance
			 provided under this subtitle in order to maximize the long-term sustainable
			 development impact of such assistance, including the extent to which the
			 assistance is meeting the purposes of this subtitle and addressing the
			 adaptation needs of developing countries.
					(b)GoalsIn carrying out subsection (a), the
			 Administrator of USAID shall—
						(1)in consultation
			 with national governments in recipient countries, establish performance goals
			 for assistance authorized under this subtitle and expresses such goals in an
			 objective and quantifiable form, to the extent practicable;
						(2)establish
			 performance indicators to be used in measuring or assessing the achievement of
			 the performance goals described in paragraph (1), including an evaluation of
			 the extent to which the Program provides for full disclosure of information and
			 consultation and informed participation by local communities and an evaluation
			 of the extent to which local communities participated in the projects and
			 programs implemented under this subtitle and the impacts of local community
			 participation on the goals and objectives of the projects and programs;
						(3)provide a basis
			 for recommendations for adjustments to assistance authorized under this
			 subtitle to enhance the impact of such assistance; and
						(4)include in the
			 report to Congress and other relevant agencies required under section 424(c),
			 the monitoring and evaluation of programs subject to this section in its
			 findings.
						VLEGAL
			 FRAMEWORK FOR GEOLOGICAL SEQUESTRATION OF CARBON DIOXIDE
			501.National
			 regulations
				(a)In
			 generalSection 1421 of the Safe Drinking Water Act (42 U.S.C.
			 300h) is amended—
					(1)in subsection
			 (b)(1), by striking subsection (d)(2) and inserting
			 subsection (e)(2);
					(2)by redesignating
			 subsection (d) as subsection (e); and
					(3)by inserting after
			 subsection (c) the following:
						
							(d)Geological
				sequestration of carbon dioxide
								(1)RegulationsNot
				later than 1 year after the date of enactment of the
				Investing in Climate Action and Protection
				Act, the Administrator shall promulgate regulations for State
				underground injection control programs establishing standards for permitting
				commercial-scale underground injection of carbon dioxide for purposes of
				geological sequestration to address climate change.
								(2)Environmental
				requirementsStandards established under paragraph (1)
				shall—
									(A)satisfy the
				requirements set forth in subsection (b); and
									(B)include
				requirements for monitoring and controlling the long-term storage of carbon
				dioxide and avoiding, to the maximum extent that is technically feasible, any
				release of carbon dioxide into the atmosphere, and for ensuring protection of
				underground sources of drinking water, human health, and the
				environment.
									(3)Financial
				responsibility
									(A)In
				generalStandards established under paragraph (1) shall also
				include requirements for maintaining evidence of pre-closure financial
				responsibility for—
										(i)taking corrective
				action;
										(ii)acquiring and
				submitting to the Administrator for retirement emission allowances established
				under section 711 of the Clean Air Act equal to any release of carbon dioxide
				into the atmosphere from a geological sequestration site; and
										(iii)compensating
				third parties for bodily injury, property damage, or environmental
				damages.
										(B)RequirementsThe
				requirements referenced in subparagraph (A) shall include the following:
										(i)Financial
				responsibility may be established in accordance with regulations promulgated by
				the Administrator by any one, or any combination, of the following: insurance,
				guarantee, surety bond, letter of credit, qualification as a self-insurer or
				any other method satisfactory to the Administrator. The Administrator is
				authorized to specify policy or other contractual terms, conditions, or
				defenses which are necessary or are unacceptable in establishing such evidence
				of financial responsibility in order to effectuate the purposes of this
				subsection.
										(ii)In any case where
				the owner or operator of the geological sequestration site is in bankruptcy,
				reorganization, or arrangement pursuant to the Federal Bankruptcy Code or where
				with reasonable diligence jurisdiction in any State court of the Federal Courts
				cannot be obtained over an owner or operator likely to be solvent at the time
				of judgment, any claim arising from conduct for which evidence of financial
				responsibility must be provided under this subsection may be asserted directly
				against the guarantor providing such evidence of financial responsibility. In
				the case of any action pursuant to this paragraph such guarantor shall be
				entitled to invoke all rights and defenses which would have been available to
				the owner or operator if any action had been brought against the owner or
				operator by the claimant and which would have been available to the guarantor
				if an action had been brought against the guarantor by the owner or
				operator.
										(iii)The total
				liability of any guarantor shall be limited to the aggregate amount which the
				guarantor has provided as evidence of financial responsibility to the owner or
				operator under this section. Nothing in this subsection shall be construed to
				limit any other State or Federal statutory, contractual, or common law
				liability of a guarantor to its owner or operator including the liability of
				such guarantor for bad faith either in negotiating or in failing to negotiate
				the settlement of any claim. Nothing in this subsection shall be construed to
				diminish the liability of any person under any other applicable law.
										(iv)The requirements
				shall ensure that adequate resources are available to close the geological
				sequestration site in the event the owner or operator files for bankruptcy or
				ceases operations.
										(4)Subsequent
				reportsNot later than 5 years after the date on which
				regulations are promulgated pursuant to paragraph (1), and not less frequently
				than once every 5 years thereafter, the Administrator shall submit to Congress
				a report that contains an evaluation of the effectiveness of the regulations,
				based on current knowledge and experience, with particular emphasis on any new
				information on potential impacts of commercial-scale geological sequestration
				on drinking water, human health, and the environment.
								(5)RevisionIf
				the Administrator determines, based on a report under paragraph (4), that
				regulations promulgated pursuant to paragraph (1) require revision, the
				Administrator shall promulgate revised regulations not later than 1 year after
				the date on which the applicable report is submitted to Congress under
				paragraph
				(4).
								.
					(b)Conforming
			 amendmentSection 1447(a)(4) of the Safe Drinking Water Act (42
			 U.S.C. 300j–6(a)(4)) is amended by striking section 1421(d)(2)
			 and inserting section 1421(e)(2).
				502.Liabilities for
			 closed geological sequestration sites
				(a)Establishment of
			 task forceAs soon as practicable, but not later than 6 months
			 after the date of enactment of this Act, the Administrator shall establish a
			 task force, to be composed of an equal number of subject matter experts,
			 nongovernmental organizations with expertise in environmental policy, and
			 members of the private sector, to conduct a study of the statutory framework,
			 environmental and safety considerations, and financial implications of
			 potential models for Federal, State, or private sector assumption of
			 liabilities and financial responsibilities with respect to closed geological
			 sequestration sites.
				(b)ConsiderationsThe
			 task force shall consider financial responsibility for any environmental
			 damages, including the submission of emission allowances to account for any
			 releases of carbon dioxide into the atmosphere from closed geological
			 sequestration sites.
				(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the task force
			 established under subsection (a) shall submit to Congress a report describing
			 the results of the study conducted under subsection (a), including
			 recommendations of the task force with respect to the framework described in
			 that subsection.
				VIBUILDING
			 EFFICIENCY STANDARDS
			601.Updating State
			 building energy efficiency codesSection 304 of the Energy Conservation and
			 Production Act (42 U.S.C. 6833) is amended to read as follows:
				
					304.Updating State
				building energy efficiency codes
						(a)Updates
							(1)In
				generalThe Secretary shall support updating the national model
				building energy codes and standards not later than 3 years after the date of
				enactment of the Investing in Climate Action
				and Protection Act, and not less frequently than every 3 years
				thereafter, to achieve overall energy savings, as compared to the IECC (2006)
				for residential buildings and ASHRAE Standard 90.1 (2004) for commercial
				buildings, of at least—
								(A)30 percent, with
				respect to each edition of a model code or standard published during the period
				beginning on January 1, 2010, and ending on December 31, 2019;
								(B)50 percent, with
				respect to each edition of a model code or standard published on or after
				January 1, 2020; and
								(C)targets for
				intermediate and subsequent years, to be established by the Secretary not less
				than 3 years before the beginning on each target year, in coordination with
				IECC and ASHRAE Standard 90.1 cycles, at the maximum level of energy efficiency
				that is technologically feasible and lifecycle cost-effective.
								(2)Revisions to
				IECC and ASHRAE
								(A)In
				generalIf the IECC or ASHRAE Standard 90.1 regarding building
				energy use is revised, not later than 1 year after the date of the revision,
				the Secretary shall determine whether the revision will—
									(i)improve energy
				efficiency in buildings; and
									(ii)meet the energy
				savings goals described in paragraph (1).
									(B)Modifications
									(i)In
				generalIf the Secretary makes a determination under subparagraph
				(A)(ii) that a code or standard does not meet the energy savings goals
				established under paragraph (1) or if a national model code or standard is not
				updated for more than 3 years, not later than 1 year after the determination or
				the expiration of the 3-year period, the Secretary shall establish a modified
				code or standard that meets the energy savings goals.
									(ii)Requirements
										(I)Energy
				savingsA modification to a code or standard under clause (i)
				shall—
											(aa)achieve the
				maximum level of energy savings that is technically feasible and lifecycle
				cost-effective;
											(bb)be
				achieved through an amendment or supplement to the most recent revision of the
				IECC or ASHRAE Standard 90.1 and taking into consideration other appropriate
				model codes and standards; and
											(cc)incorporate
				available appliances, technologies, and construction practices.
											(II)Treatment as
				baselineA modification to a code or standard under clause (i)
				shall serve as the baseline for the next applicable determination of the
				Secretary under subparagraph (A)(i).
										(C)Public
				participationThe Secretary shall—
									(i)publish in the
				Federal Register a notice relating to each goal, determination, and
				modification under this paragraph; and
									(ii)provide an
				opportunity for public comment regarding the goals, determinations, and
				modifications.
									(b)State
				certification of building energy code updates
							(1)General
				certification
								(A)In
				generalNot later than 2 years after the date of enactment of the
				Investing in Climate Action and Protection
				Act, each State shall certify to the Secretary that the State has
				reviewed and updated the provisions of the residential and commercial building
				codes of the State regarding energy efficiency.
								(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or exceed,
				as applicable—
									(i)(I)the IECC (2006) for
				residential buildings; or
										(II)the ASHRAE Standard 90.1 (2004) for
				commercial buildings; or
										(ii)the quantity of
				energy savings represented by the provisions referred to in clause (i).
									(2)Revision of codes
				and standards
								(A)In
				generalIf the Secretary makes an affirmative determination under
				subsection (a)(2)(A)(i) or establishes a modified code or standard under
				subsection (a)(2)(B), not later than 2 years after the determination or
				proposal, each State shall certify that the State has reviewed and updated the
				provisions of the residential and commercial building codes of the State
				regarding energy efficiency.
								(B)Energy
				savingsA certification under subparagraph (A) shall include a
				demonstration that the applicable provisions of the State code meet or
				exceed—
									(i)the modified code
				or standard; or
									(ii)the quantity of
				energy savings represented by the modified code or standard.
									(C)Failure to
				determineIf the Secretary fails to make a determination under
				subsection (a)(2)(A)(i) by the date specified in subsection (a)(2), or if the
				Secretary makes a negative determination, not later than 2 years after the
				specified date or the date of the determination, each State shall certify that
				the State has—
									(i)reviewed the
				revised code or standard; and
									(ii)updated the
				provisions of the residential and commercial building codes of the State as
				necessary to meet or exceed, as applicable—
										(I)any provisions of
				a national code or standard determined to improve energy efficiency in
				buildings; or
										(II)energy savings
				achieved by those provisions through other means.
										(c)Achievement of
				compliance by States
							(1)In
				generalNot later than 3 years after the date on which a State
				makes a certification under subsection (b), the State shall certify to the
				Secretary that the State has achieved compliance with the building energy code
				that is the subject of the certification.
							(2)Rate of
				complianceThe certification shall include documentation of the
				rate of compliance based on independent inspections of a random sample of the
				new and renovated buildings covered by the State code during the preceding
				calendar year.
							(3)ComplianceA
				State shall be considered to achieve compliance for purposes of paragraph (1)
				if—
								(A)at least 90
				percent of new and renovated buildings covered by the State code during the
				preceding calendar year substantially meet all the requirements of the code;
				or
								(B)the estimated
				excess energy use of new and renovated buildings that did not meet the
				requirements of the State code during the preceding calendar year, as compared
				to a baseline of comparable buildings that meet the requirements of the code,
				is not more than 10 percent of the estimated energy use of all new and
				renovated buildings covered by the State code during the preceding calendar
				year.
								(d)Failure To
				certify
							(1)Extension of
				deadlinesThe Secretary shall extend a deadline for certification
				by a State under subsection (b) or (c) for not more than 1 additional year, if
				the State demonstrates to the satisfaction of the Secretary that the State has
				made—
								(A)a good faith effort
				to comply with the certification requirement; and
								(B)significant
				progress with respect to the compliance.
								(2)Noncompliance by
				state
								(A)In
				generalA State that fails to submit a certification required
				under subsection (b) or (c), and to which an extension is not provided under
				paragraph (1), shall be considered to be out of compliance with this
				section.
								(B)Effect on local
				governmentsA local government of a State that is out of
				compliance with this section may be considered to be in compliance with this
				section if the local government meets each applicable certification requirement
				of this section.
								(e)Technical
				assistance
							(1)In
				generalThe Secretary shall provide technical assistance
				(including building energy analysis and design tools, building demonstrations,
				and design assistance and training) to ensure that national model building
				energy codes and standards meet the goals described in subsection
				(a)(1).
							(2)Assistance to
				StatesThe Secretary shall provide technical assistance to
				States—
								(A)to implement this
				section, including procedures for States to demonstrate that the codes of the
				States achieve equivalent or greater energy savings than the national model
				codes and standards;
								(B)to improve and
				implement State residential and commercial building energy efficiency codes;
				and
								(C)to otherwise
				promote the design and construction of energy-efficient buildings.
								(f)Incentive
				funding
							(1)In
				generalThe Secretary shall provide incentive funding to
				States—
								(A)to implement this
				section; and
								(B)to improve and
				implement State residential and commercial building energy efficiency codes,
				including increasing and verifying compliance with the codes.
								(2)AmountIn
				determining whether, and in what amount, to provide incentive funding under
				this subsection, the Secretary shall take into consideration actions proposed
				by the State—
								(A)to implement this
				section;
								(B)to implement and
				improve residential and commercial building energy efficiency codes; and
								(C)to promote
				building energy efficiency through use of the codes.
								(3)Additional
				fundingThe Secretary shall provide additional funding under this
				subsection for implementation of a plan to demonstrate a rate of compliance
				with applicable residential and commercial building energy efficiency codes at
				a rate of not less than 90 percent, based on energy performance—
								(A)to a State that
				has adopted and is implementing, on a statewide basis—
									(i)a
				residential building energy efficiency code that meets or exceeds the
				requirements of the IECC (2006) (or a successor code that is the subject of an
				affirmative determination by the Secretary under subsection (a)(2)(A)(i));
				and
									(ii)a
				commercial building energy efficiency code that meets or exceeds the
				requirements of the ASHRAE Standard 90.1 (2004) (or a successor standard that
				is the subject of an affirmative determination by the Secretary under
				subsection (a)(2)(A)(i)); or
									(B)in the case of a
				State in which no statewide energy code exists for residential buildings or
				commercial buildings, or in which the State code fails to comply with
				subparagraph (A), to a local government that has adopted and is implementing
				residential and commercial building energy efficiency codes, as described in
				subparagraph (A).
								(4)TrainingOf
				the amounts made available to carry out this subsection, the Secretary may use
				not more than $500,000 for each State to train State and local officials to
				implement State or local energy codes in accordance with a plan described in
				paragraph
				(3).
							.
			602.Conforming
			 amendmentSection 303 of the
			 Energy Conservation and Production Act (42 U.S.C. 6832) is amended by adding at
			 the end the following new paragraph:
				
					(17)IECCThe
				term IECC means the International Energy Conservation
				Code.
					. 
			VIIREVIEWS AND
			 RECOMMENDATIONS
			701.National
			 Academy of Sciences review and recommendations
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall offer to enter into a contract with the National
			 Academy of Sciences under which the Academy shall, not later than January 1,
			 2012, and every 5 years thereafter, submit to Congress and the Administrator a
			 report that includes—
					(1)an analysis of the
			 latest scientific information and data relevant to global climate
			 change;
					(2)an analysis of the
			 performance of this Act and other public policies in reducing greenhouse gas
			 emissions;
					(3)an
			 analysis of the performance of this Act and other public policies in reducing
			 vulnerability to the impacts of climate change; and
					(4)recommendations regarding potential changes
			 to this Act and other public policies in reducing greenhouse gas emissions,
			 preventing dangerous atmospheric concentrations of greenhouse gases or a
			 dangerous increase in global average temperature, and reducing vulnerability to
			 the impacts of climate change.
					(b)ExceptionSubsection
			 (a)(2), (3), and (4) shall not apply to the first report delivered under
			 subsection (a).
				(c)Latest
			 scientific informationThe analysis required under subsection
			 (a)(1) shall—
					(1)address existing
			 reports, including the most recent assessment report of the Intergovernmental
			 Panel on Climate Change; and
					(2)include a
			 description of trends in and projections for—
						(A)total United
			 States greenhouse gas emissions;
						(B)total worldwide
			 greenhouse gas emissions;
						(C)greenhouse gas
			 emissions in each country that is a major trading partner of the United
			 States;
						(D)atmospheric
			 concentrations of greenhouse gases;
						(E)global average
			 temperature, including an analysis of whether an increase of global average
			 temperature in excess of 3.6 degrees Fahrenheit (2 degrees Celsius) above the
			 preindustrial average has occurred or is more likely than not to occur in the
			 foreseeable future as a result of anthropogenic climate change;
						(F)adverse impacts of
			 global climate change on human populations, wildlife, and natural resources;
			 and
						(G)the health of the
			 oceans and ocean ecosystems, including predicted changes in ocean acidity,
			 temperatures, the extent of coral reefs, and other indicators of ocean
			 ecosystem health, resulting from anthropogenic carbon dioxide and climate
			 change.
						(d)Performance of
			 this act and other policiesThe analysis required under
			 subsection (a)(2) shall include a description of—
					(1)the extent to
			 which this Act, in concert with other public policies, will prevent dangerous
			 atmospheric concentrations of greenhouse gases;
					(2)the extent to
			 which this Act, in concert with other public policies, will prevent a dangerous
			 increase in global average temperature;
					(3)the current and
			 future projected deployment of technologies and practices in the United States
			 that reduce or limit greenhouse gas emissions, including—
						(A)technologies for
			 capture and disposal of greenhouse gases;
						(B)efficiency
			 improvement technologies;
						(C)zero-greenhouse
			 gas emitting energy technologies, including wind, solar, geothermal,
			 hydrokinetic, and nuclear technologies;
						(D)low-carbon
			 renewable fuels and bioenergy; and
						(E)above-ground and
			 below-ground biological sequestration technologies.
						(4)the extent to
			 which this Act and other public policies are accelerating the development and
			 commercial deployment of technologies and practices that reduce and limit
			 greenhouse gas emissions;
					(5)the extent to
			 which this Act and other public policies are reducing greenhouse gas emissions
			 and increasing biological sequestration from agriculture and forestry in the
			 United States and internationally;
					(6)the extent to
			 which offset credits available on international markets represent real,
			 verifiable, additional, permanent, and enforceable reductions in greenhouse gas
			 emissions or increases in sequestration;
					(7)the extent to
			 which this Act and other public policies are addressing climate change
			 adaptation needs in the United States and the most vulnerable developing
			 countries (as defined in section 422(2) of this Act);
					(8)the extent to
			 which the distributions of auction proceeds under title VII of the Clean Air
			 Act, as added by section 101 of this Act, are advancing the purposes of this
			 Act; and
					(9)the
			 cost-effectiveness of programs established under titles III and IV of this Act
			 in achieving their stated purposes, and the comparative environmental and
			 economic benefits of such programs.
					(e)Recommendations
			 regarding this act and other policiesThe recommendations
			 required under subsection (a)(3) shall include—
					(1)recommendations
			 regarding distribution of funds from the Low-Carbon Technology Fund, under
			 subtitle B of title III of this Act, in order to accelerate reductions in
			 greenhouse gas emissions and lower the cost of achieving such reductions
			 through research, development, demonstration, and deployment of
			 technologies;
					(2)recommendations
			 regarding improvements to programs implemented pursuant to this Act related to
			 the agriculture and forestry sectors in order to accelerate reductions in
			 greenhouse gas emissions from agriculture and increases in biological
			 sequestration from agriculture and forestry;
					(3)recommendations as
			 to how to amend title VII of the Clean Air Act, this Act, or other Federal
			 policies in order to avoid dangerous atmospheric concentrations of greenhouse
			 gases or a dangerous increase in global average temperature, including
			 consideration of the feasibility and effectiveness of—
						(A)expanding the
			 definition of the term covered entity under title VII of the Clean Air
			 Act;
						(B)expanding the
			 scope of the compliance obligation established under section 712 of the Clean
			 Air Act;
						(C)reducing the
			 number of emission allowances comprising the Emission Allowance Account for 1
			 or more calendar years under section 711 of the Clean Air Act;
						(D)establishing
			 policies for reducing greenhouse gas emissions over and above the policies
			 established by title VII of the Clean Air Act; and
						(E)other approaches,
			 as determined by the National Academy of Sciences;
						(4)recommendations
			 regarding improvements to climate change adaptation programs implemented
			 pursuant to this Act or alternative approaches to reducing vulnerability to
			 climate change impacts; and
					(5)recommendations
			 regarding distribution of auction proceeds among programs, taking into account
			 trends in the relative environmental and economic benefits delivered by, and
			 cost-effectiveness of, each program.
					702.Government
			 Accountability Office review and recommendations
				(a)In
			 generalNot later than January 1, 2013, and every 3 years
			 thereafter, the Comptroller General of the United States shall carry out a
			 review of the programs described in title III and title IV of this Act. Each
			 such report shall include—
					(1)a
			 comprehensive evaluation of the effectiveness of each program,
			 including—
						(A)the efficiency,
			 transparency, and soundness of the administration of each program;
						(B)the performance of
			 projects or activities receiving assistance under each program; and
						(C)trends in the
			 cost-effectiveness of each program in achieving the stated purposes of the
			 program;
						(2)recommendations,
			 if any, for regulatory or administrative changes to each program to improve its
			 effectiveness; and
					(3)identification of
			 programs from which funds should be redirected because of diminishing
			 cost-effectiveness in achieving the stated purpose of the program.
					703.Presidential
			 recommendations
				(a)Establishment of
			 the interagency climate change task forceNot later than January
			 1, 2012, the President shall establish an Interagency Climate Change Task Force
			 (in this section referred to as the Task Force).
				(b)CompositionThe
			 members of the Task Force shall be—
					(1)the
			 Administrator;
					(2)the Secretary of
			 Energy;
					(3)the Secretary of
			 Agriculture;
					(4)the Secretary of
			 State;
					(5)the Secretary of
			 Commerce; and
					(6)such other Cabinet
			 Secretaries as the President may name to the membership of the Task
			 Force.
					(c)ChairmanThe
			 Administrator shall serve as Chairman of the Task Force.
				(d)Report to
			 president
					(1)In
			 generalNot later than July 1, 2013, and every 5 years
			 thereafter, the Task Force shall submit to the President a report making
			 recommendations, including specific legislation for the President to recommend
			 to Congress, in response to the most recent report submitted by the National
			 Academy of Sciences under section 701 and the most recent report of the
			 Comptroller General under section 702.
					(2)InclusionsThe
			 Task Force shall include with the report an explanation of any inconsistencies
			 between the Task Force’s recommendations and—
						(A)the report and
			 recommendations submitted by the National Academy of Sciences under section
			 701; or
						(B)any
			 recommendations submitted by the Comptroller General under section 702.
						(e)Presidential
			 recommendation to congressNot later than January 1, 2014, and
			 every 5 years thereafter, the President shall submit to Congress a report
			 making recommendations, including the text of any legislation proposed, based
			 on the report submitted to the President under subsection (d).
				(f)Savings
			 clauseNothing in this title limits, procedurally affects, or
			 otherwise restricts the authority of the Administrator, a State, or any person
			 to use authorities under this Act or any other law to adopt or enforce any
			 rule.
				704.Expedited
			 congressional action on certain Presidential recommendations
				(a)ConsiderationIn
			 any calendar year during which a report is submitted under section 703(e), the
			 Senate and the House of Representatives may consider a joint resolution, in
			 accordance with subsection (b), that amends section 711 of the Clean Air Act to
			 decrease the number of allowances to be issued, if and to the extent
			 specifically recommended by the President pursuant to section 703(e).
				(b)RequirementsA
			 joint resolution considered under subsection (a)—
					(1)shall be
			 introduced during the 60-day period beginning on the date on which a report is
			 submitted under section 703(e);
					(2)after the
			 resolving clause and That, shall contain only: effective
			 beginning ________, the table in section 711 of the Clean Air Act is amended
			 ______. , the blanks being filled in with the effective date and
			 reductions in the quantity of emission allowances to be issued, respectively;
			 and
					(3)shall be referred
			 to the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate.
					(c)Applicable
			 lawSubsections (c) through (g) of section 802 of title 5, United
			 States Code, shall apply to any joint resolution described in this section,
			 except that in applying such subsections—
					(1)references therein
			 to subsection (a) shall refer to subsection (a) of this
			 section;
					(2)references therein
			 to the submission or publication date or submission or
			 publication date defined under subsection (b)(2) shall mean the date on
			 which Congress receives the report submitted under section 703(e) of this
			 Act;
					(3)in
			 subsection (e), the words respecting a rule shall be ignored;
			 and
					(4)subsection (e)(2) of such section 802 shall
			 not apply to a resolution described in this section.
					
